 
Asset Purchase Agreement
Dated as of August 17, 2006
By and Among
Olympic Plastics, Inc.
on one hand
and
Ferro Corporation
and
Certain of Its Subsidiary Companies
on the other hand

1

Table of Contents

Page

                 
Preamble
            1  
Recitals
            1  
Terms and Conditions
            1  
Article 1 - General Provisions
            1  
1.1Definitions
            1  
1.2Construction
            1  
Article 2 - Purchase and Sale
            2  
2.1Transaction
    2          
2.2Acquired Assets
            2  
2.3Retained Assets
            3  
2.4Assumed Liabilities
            4  
2.5Retained Liabilities
            4  
2.6Purchase Price
            5  
2.7Adjustment
            5  
(A)Preliminary Working Capital Statement
            6  
(B)Audit of Preliminary Statement
            6  
(C)Fees of Accounting Firm
            6  
(E)Base-Line Working Capital
            6  
(F)Closing Working Capital
            6  
(G)Amount of Adjustment
            6  
2.8Payment of Purchase Price
            7  
(A)Payment at Closing
            7  
(B)Final Payment
            7  
2.9Refund of Adjustment
            7  
2.10Method of Payment
            7  
(A)Directed Payments
            7  
(B)Other Payments
            7  
2.11Allocation of Consideration
            7  
2.12Value Added Taxes
            7  
2.13Prorations
            8  
Article 3 - Actions Before Closing
            8  
3.1Access to Records
            8  
3.2Interim Conduct of the Specialty Plastics Business
            8  
3.3Olympic Plastics’ Approval of Certain Transactions
            8  
3.4Maintenance of Insurance
            9  
3.5Notification of Damage or Destruction
            9  
3.6Condemnation
            9  
3.7Negotiation of Other Agreements
            10  
3.8Consents
            10  
3.9Coordination of Public Announcements
            10  
3.10Consultation with Employee Representatives
            10  
3.11Regulatory Approvals
            11  
3.12Updating of Information
            11  
3.13Exclusivity
            11  
3.14Olympic Plastics’ Financing
            12  
3.15ISRA Notification
            12  
3.16Tolling Agreements
            12  
3.17Confirmation of the European Allocated Items
            13  
Article 4 - Conditions
    14          
4.1Conditions to Olympic Plastics’ Obligations
            14  
4.2Conditions to the Ferro Sellers’ Obligations
            15  
4.3Parties’ Best Efforts
            16  
Article 5 – Closing
            17  
5.1The Closing
            17  
5.2Date, Time, and Place of Closing
            17  
5.3Olympic Plastics’ Obligations
            17  
5.4The Ferro Sellers’ Obligations
            17  
5.5Local Formalities
            17  
5.6Transfers of US Real Properties
            18  
(A)Surveys
            18  
(B)Title Insurance Commitment
            18  
(C)Warranty Deeds
            18  
(D)Instructions
            18  
5.7Transfer of the Edison, New Jersey Site
            19  
Article 6 - Actions After Closing
            19  
6.1Further Conveyances
            19  
6.2Further Consents
            19  
6.3Accounting Reports
            20  
6.4Non-Competition
            21  
6.5Access to Former Business Records
            22  
6.6Access to Former Employees
            22  
6.7Release of Guarantees
            22  
6.8Termination of Insurance Coverage
            23  
6.9Reimbursement of Certain Expenses
            23  
6.10ISRA Compliance
            23  
6.11Payment of the Balance of the European Allocated Items
            23  
Article 7 - Representations and Warranties
            23  
7.1Ferro Sellers’ General Representations and Warranties
            23  
(A)Organization and Existence
            23  
(B)Power and Authority
            24  
(C)Authorization
            24  
(D)Binding Effect
            24  
(E)No Default
            24  
(F)No Insolvency
            24  
(G)Finders
            24  
7.2Ferro Sellers’ Representations and Warranties Concerning the Disclosure Disc
            24  
(A)Organization
            24  
(B)Financial Statements
            24  
(C)Inventories
            25  
(D)Trade Accounts Receivable
            25  
(E)Trade Accounts Payable
            25  
(F)Real Property
            25  
(G)Tangible Personal Property
            26  
(H)Intellectual Property
            27  
(I)Indebtedness and Liabilities
            28  
(J)Litigation and Claims
            28  
(K)Contracts and Commitments
            28  
(L)Employees and Employee Benefits
            29  
(M)Compliance with Environmental Laws
            30  
(N)Compliance with Health and Safety Laws
            30  
(O)Compliance with Other Laws
            30  
(P)Taxes
            31  
(Q)Insurance
            32  
®Material Events and Material Adverse Changes
            32  
(S)Sufficiency of Assets
            33  
7.3Olympic Plastics’ Representations and Warranties
            33  
(A)Organization and Existence
            33  
(B)Power and Authority
            33  
(C)Authorization
            33  
(D)Binding Effect
            33  
(E)No Default
            33  
(F)Finders
            34  
(G)Olympic Plastics’ Financing Plan
            34  
(H)No Insolvency
            34  
7.4Meaning of “Ferro Sellers’ Knowledge”
            34  
Article 8 - Specific Obligations
            34  
8.1Employee Obligations
            34  
(A)Transferred Employees
            34  
(B)Severance
            35  
(C)Non-Interference
            35  
8.2Environmental Obligations
            36  
(A)Identified Environmental Matters
            36  
(B)Other Environmental Matters
            36  
(1)Procedure
            36  
(2)Responsibilities
            38  
(3)Limitations
            39  
8.3Olympic Plastics’ Sole Remedy
            39  
Article 9 - Indemnification
    40          
9.1Indemnification of the Ferro Sellers
            40  
9.2Indemnification of Olympic Plastics
            40  
9.3Claims
            40  
(A)Notice
            41  
(B)Responsibility for Defense
            41  
(C)Right to Participate
            41  
(D)Settlement
            42  
9.4Disputed Responsibility
            42  
9.5Quantum Limitation on Indemnification
            42  
9.6Time Limitation on Indemnification
            43  
9.7Actual Amount
            43  
9.8Exclusive Remedies
            44  
9.9Indemnity Payments as Adjustments
            44  
Article 10 – Dispute Resolution
            44  
10.1Dispute Notice
            44  
10.2Informal Negotiations
            44  
10.3Dispute Resolution Proceedings
            44  
(A)Designation of Representatives
            44  
(B)Selection of Neutral
            45  
(C)Procedures and Process
            45  
(D)Decision
            45  
10.4Equitable Relief
            45  
10.5Binding Effect
            45  
Article 11 - Amendment, Waiver and Termination
            45  

11.1 Amendment 45

11.2 Waiver 45 11.3 Termination 46

                         
11.4
  Effect of Termination ..
            46   Article 12 - Miscellaneous
    46          
12.1
  Cooperation ............
            46  
12.2
  Severability ...........
            47  
12.3
  Costs and Expenses .....
            47  

12.4 Notices 47 12.5 Assignment 48

12.6 Appointment 48 12.7 No Third Parties 48

                         
12.8
  Incorporation by Reference ..
            48  
12.9
  Governing Law ...............
            48  
12.10
  Bulk Sales ..................
            48  
12.11
  Counterparts ................
    49          
12.12
  Complete Agreement ..........
            49  

2

Appendices

         
Appendix A
Appendix B
Appendix C
Appendix D
Appendix E
Appendix F
Appendix G
Appendix H
Appendix I
Appendix J
Appendix K
Appendix L
Appendix M
Appendix N
Appendix O
Appendix P
  -
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-   Ferro Subsidiaries
Definitions
Retained Assets
Calculation of Working Capital and Accounting Principles
Allocation of Consideration
Other Agreements
Required Consents
Documents to Be Delivered by the Ferro Sellers at the Closing
Documents to Be Delivered by Olympic Plastics at the Closing
Contents of the Specialty Plastics Business Disclosure Disc
Due Diligence Certifications
Employees
Terms of Employment
Identified Environmental Matters
Plymouth Environmental Assessment Protocol
Olympic Plastics’ Unconditional Guarantee

3

Asset Purchase Agreement

This Asset Purchase Agreement (this “ Purchase Agreement”) is dated as of August
17, 2006, and is by and among:

Olympic Plastics, Inc. (“Olympic Plastics”), a Delaware corporation, on one
hand,

- and -

Ferro Corporation (“Ferro”), an Ohio corporation, and certain of its subsidiary
companies (the “Ferro Subsidiaries”) listed on Appendix A to this Purchase
Agreement.

(For purposes of this Purchase Agreement, the term “Ferro Sellers” means Ferro
and the Ferro Subsidiaries and the term “Ferro Seller” means any one of the
Ferro Sellers.)

Recitals



A.   The Ferro Sellers are engaged in the business (the “Specialty Plastics
Business”) worldwide of designing, developing, formulating, manufacturing, and
selling specialty plastics custom engineered plastic compounds, plastic
colorants, and gelcoat products (collectively, the “Products”).



B.   Olympic Plastics desires to purchase from the Ferro Sellers, and the Ferro
Sellers desire to sell to Olympic Plastics, the Acquired Assets (as defined
below) and the Specialty Plastics Business on and subject to the terms and
conditions of this Purchase Agreement.



C.   As an inducement to enter into this Purchase Agreement, Olympic Plastics’
parent company, Wind Point Partners, has provided the Ferro Sellers with a
letter of comfort.

Terms and Conditions

In consideration of the matters recited above and of other good and valuable
consideration, and intending to be legally bound by this Purchase Agreement,
Olympic Plastics and the Ferro Sellers hereby agree as follows:

Article 1- General Provisions



1.1   Definitions. Appendix B sets forth the definitions of certain terms used
in this Purchase Agreement. Those terms shall have the meanings set forth on
Appendix B where used in this Purchase Agreement and identified with initial
capital letters.



1.2   Construction. For purposes of this Purchase Agreement, except where the
context otherwise requires —



  (A)   The term “parties” means Olympic Plastics and the Ferro Sellers.



  (B)   The term “person” includes any natural person, firm, association,
partnership, corporation, limited liability company or partnership, governmental
agency, or other entity other than the parties and their Affiliates.



  (C)   The term “today” means August 17, 2006.



  (D)   All currency amounts stated in this Purchase Agreement are in United
States Dollars. (Other currency amounts will translate into United States
Dollars amounts at the exchange rate or rates quoted in the Currency Trading
table of the Central Edition of The Wall Street Journal on the business day
immediately preceding the date as of which translation is to occur.)



  (E)   References to “days” mean calendar days. (If, however, an action or
obligation is due to be undertaken by or on a day other than a business day,
i.e., a Saturday, Sunday, or public holiday, in the United States, then that
action or obligation will be deemed to be due on the next following business
day.)



  (F)   When introducing a series of items, the term “including” is not intended
to limit the more general description that precedes the items listed.



  (G)   The Table of Contents and the headings of the Articles and Sections are
included for convenience of reference only and are not intended to affect the
meaning of the operative provisions to which they relate.



  (H)   Where words, phrases or terminology particular to the United States of
America are used in this Purchase Agreement but the general principles to which
those words, phrases or terminology relates also apply to any of the other
jurisdictions affected by this Purchase Agreement then those concepts or
principles shall be deemed to be covered by the US terminology.

Article 2 — Purchase and Sale



2.1   Transaction. On and subject to the terms and conditions of this Purchase
Agreement,



  (A)   At the Closing, Olympic Plastics will purchase from the Ferro Sellers,
and the Ferro Sellers will sell, transfer, and assign to Olympic Plastics, all
of the Acquired Assets (as defined in Section 2.2);



  (B)   At the Closing, Olympic Plastics will assume and become directly and
solely responsible for the payment or discharge when due of all of the Assumed
Liabilities (as defined in Section 2.4); and



  (C)   Olympic Plastics will pay the Ferro Sellers the Purchase Price as
provided in Section 2.8.

Notwithstanding such transaction, the Ferro Sellers will retain the Retained
Assets (as defined in Section 2.3) and the Retained Liabilities (as defined in
Section 2.5).



2.2   Acquired Assets. For purposes of this Purchase Agreement, the term
“Acquired Assets” means all of the Ferro Sellers’ rights, title, and interest in
and to the following assets used primarily in the conduct of the Specialty
Plastics Business as the same shall exist as of the Closing:



  (A)   All Trade Accounts Receivable;



  (B)   All Inventories;



  (C)   All Prepaid Items;



  (D)   All Tangible Personal Property;



  (E)   All Real Property;



  (F)   All Intellectual Property;



  (G)   Subject to Section 6.2, the benefits of all Contracts, Leases, Licenses,
and Permits;



  (H)   All Third-Party Claims;



  (I)   All Business Records; and



  (J)   The goodwill associated with the Specialty Plastics Business.



2.3   Retained Assets. For purposes of this Purchase Agreement, the term
“Retained Assets” means the following rights, properties, and assets as the same
shall exist as of the Closing:



  (A)   All Cash;



  (B)   All rights, properties, and assets of the Ferro Sellers that are not
used by them primarily in the Specialty Plastics Business;



  (C)   Subject only to the Trademark License Agreement described on Appendix F,
all trademarks registered in the name of the Ferro Sellers (or any of them)
except those registered trademarks, service marks and applications therefore
that are transferred to Olympic Plastics pursuant to Section 2.1(A) above and,
whether or not registered, the names and trademarks “Ferro” and
“Check-in-a-Circle” logo and the goodwill associated with such names, marks, and
logos;



  (D)   All causes of action, rights of action, and warranty and product
liability claims against other persons that relate to Retained Assets or
Retained Liabilities;



  (E)   Except as provided in the Transition Services Agreement with respect to
Ferro Sellers’ stop loss coverage for self-insured medical benefits, all
policies of insurance and claims and rights under such policies of insurance,
whether or not related to the Specialty Plastics Business, the Acquired Assets,
or the Assumed Liabilities;



  (F)   The books and records of the Ferro Sellers that do not relate primarily
to the Specialty Plastics Business;



  (G)   All assets of employee benefit plans being retained by the Ferro Sellers
under Article 8; and



  (H)   All assets, whether or not used by the Ferro Sellers primarily in their
conduct of the Specialty Plastics Business, which are identified as Retained
Assets on Appendix C.



2.4   Assumed Liabilities. For purposes of this Purchase Agreement, the term
“Assumed Liabilities” means the following liabilities and obligations arising
primarily out of the Ferro Sellers’ conduct of the Specialty Plastics Business
as the same shall exist as of the Closing:



  (A)   The Trade Accounts Payable;



  (B)   All liabilities and obligations to be paid or performed after the
Closing under the Contracts, Leases, Licenses, and Permits by the Specialty
Plastics Business and, subject to Section 6.2, all liabilities and obligations
that arise under such items as a direct consequence of the assignment of such
items to Olympic Plastics;



  (C)   All liabilities and obligations arising out of, relating to, or
resulting from Products manufactured by any of the Ferro Sellers before the
Closing but sold by Olympic Plastics or its Affiliates after Closing and
Products manufactured by Olympic Plastics after the Closing that are or were
defective or failed to meet warranted specifications;



  (D)   All liabilities and obligations arising out of, relating to, or
resulting from any claims or actions, whether founded upon negligence, breach of
warranty, strict liability in tort, and/or other similar legal theory, seeking
compensation or recovery for injury to person or damage to property alleged to
have been caused by a Product sold by Olympic Plastics or its Affiliates after
the Closing;



  (E)   Olympic Plastics’ Employee Obligations (as defined in Section 8.1);



  (F)   Olympic Plastics’ Environmental Obligations (as defined in Section 8.2);



  (G)   Costs and expenses for which Olympic Plastics is responsible under
Section 12.3;



  (H)   All liabilities and obligations (other than the Retained Liabilities)
that have not been fully satisfied or performed as of the Closing and that arise
or have arisen primarily out of the Ferro Sellers’ conduct of the Specialty
Plastics Business to the extent they are reflected on the balance sheet of the
Specialty Plastics Business as of the Closing; and



  (I)   All other ordinary course liabilities and obligations arising from and
after Closing that inhere to the conduct of a business of the nature of the
Specialty Plastics Business being conducted in the jurisdictions in which the
Specialty Plastics Business is being conducted.



2.5   Retained Liabilities. For the purposes of this Purchase Agreement the term
“Retained Liabilities” means all liabilities and obligations of the Ferro
Sellers, whether or not related to the Specialty Plastics Business, other than
Assumed Liabilities, including, without limitation the following:



  (A)   The European Allocated Items;



  (B)   All bank loans and liabilities for money borrowed of the Ferro Sellers;



  (C)   All liabilities and obligations that have been fully discharged or
satisfied by the Ferro Sellers before the Closing in transactions in the
ordinary course of business and not in breach of this Purchase Agreement;



  (D)   All liabilities, undertakings, and obligations incurred by the Ferro
Sellers in connection with the conduct of businesses other than the Specialty
Plastics Business;



  (D)   All liabilities and obligations arising out of, relating to, or
resulting from any claims that Products manufactured and sold by any of the
Ferro Sellers before the Closing are or were defective or failed to meet
warranted specifications;



  (F)   All liabilities and obligations arising out of, relating to, or
resulting from any claims, whether founded upon negligence, breach of warranty,
strict liability in tort, and/or other similar legal theory, seeking
compensation or recovery for injury to person or damage to property alleged to
have been caused by a Product sold by any of the Ferro Sellers before the
Closing;



  (G)   The Ferro Sellers’ Employee Obligations (as defined in Section 8.1);



  (H)   The Identified Environmental Matters (as defined in Section 8.2(A));



  (I)   All liabilities related exclusively to the Retained Assets;



  (M)   All liabilities arising from violations of law prior to the Closing
Date, including any litigation, arbitration or any proceeding with any
governmental or regulatory authority, other than those relating to Environmental
Matters, involving the Ferro Sellers or the Specialty Plastics Business;



  (N)   All liabilities related to any litigation, proceedings, actions, claims,
or investigations at law or in equity pending against any of the Ferro Sellers
as of the Closing;



  (O)   Except as otherwise provided in the Proration Agreement, in Section 2.12
or in Section 12.3(D), all liabilities and obligations of the Ferro Sellers and
their Affiliates for Taxes, including, without limitation, Pre-Closing Taxes of,
with respect to, attributable to or related to the Specialty Plastics Business
or the Acquired Assets;



  (P)   All liabilities and obligations for breach by the Ferro Sellers under
any of the Contracts, Leases, Licenses and Permits arising before the Closing;
and



  (Q)   Costs and expenses for which the Ferro Sellers are responsible under
Section 12.3.



2.6   Purchase Price. For purposes of this Purchase Agreement, the term
“Purchase Price” means $133,000,000 plus or minus the amount of the Adjustment
(and, if applicable, any further adjustment(s) pursuant to Section 9.9).



2.7   Adjustment. The Adjustment will be determined as follows:



  (A)   Preliminary Working Capital Statement. Immediately after the Closing,
Ferro will prepare a statement (the “Preliminary Working Capital Statement”) of
the Working Capital of the Specialty Plastics Business at and as of the Closing.
The Preliminary Working Capital Statement will be in the same form as that used
for the working capital statement (the “Base-Line Working Capital Statement”)
set forth on Appendix D and will be prepared in accordance with the accounting
principles (the “Accounting Principles”) set forth on Appendix D. Ferro will
deliver the Preliminary Working Capital Statement to Olympic Plastics and
PriceWaterhouse Coopers or such other firm of independent registered accountants
as they may agree (the “Accounting Firm”) within 60 days after the Closing.



  (B)   Audit of Preliminary Statement. The parties will request the Accounting
Firm to audit the Preliminary Working Capital Statement in accordance with the
Accounting Principles and provide the parties with a final report stating the
Closing Working Capital (as defined in Section 2.7(E) below). The determination
by the Accounting Firm of the Closing Working Capital will be binding on the
Ferro Sellers and Olympic Plastics, will be neither appealable nor contestable
by the Ferro Sellers or Olympic Plastics, and will not be subject to collateral
attack by the Ferro Sellers or Olympic Plastics for any reason.



  (C)   Fees of Accounting Firm. Olympic Plastics will be solely responsible for
payment of the fees of the Accounting Firm for the work performed under
Section 2.7(B) above.



  (D)   Base-Line Working Capital. The “Base-Line Working Capital” will be an
amount equal to $35,339,000, which amount was computed as set forth on
Appendix D, plus or minus any adjustment determined under Section 3.17 below.



  (E)   Closing Working Capital. The “Closing Working Capital” will be an amount
equal to the Working Capital of the Specialty Plastics Business at and as of the
Closing as determined under Sections 2.7(A) and (B) above.



  (F)   Amount of Adjustment. If the Closing Working Capital is



  (1)   Equal to the Base-Line Working Capital, then the Adjustment will be
zero;



  (2)   Less thanthe Base-Line Working Capital, then the Adjustment will be a
negative amount equal to the amount by which the Closing Working Capital is less
than the Base-Line Working Capital; or



  (3)   More thanthe Base-Line Working Capital, then the Adjustment will be a
positive amount equal to the amount by which the Closing Working Capital is
greater than the Base-Line Working Capital.

The Purchase Price will finally be determined on the date the amount of the
Adjustment is finally determined.

4



2.8   Payment of Purchase Price. Olympic Plastics will pay the Purchase Price as
follows:



  (A)   Payment at Closing. At the Closing, Olympic Plastics will pay Ferro (for
itself and as agent for the other Ferro Sellers) the total sum of $133,000,000;
and



  (B)   Final Payment. If the Adjustment is a positive amount, Olympic Plastics
will pay Ferro (for itself and as agent for the other Ferro Sellers) the amount
of the Adjustment, together with interest thereon at the Prescribed Rate for the
period from the Closing Date through and including the date on which the
Adjustment is paid, within 10 business days after the final determination of the
Purchase Price.

(Payments of further adjustments pursuant to Section 9.9 will be made as
provided in Article 9.)



2.9   Refund of Adjustment. If the Adjustment is a negative amount, then the
Ferro Sellers will refund to Olympic Plastics the amount of the Adjustment,
together with interest thereon at the Prescribed Rate for the period from the
Closing Date through and including the date on which the Adjustment is paid,
within 10 business days after the final determination of the Purchase Price.



2.10   Method of Payment. All payments under this Purchase Agreement shall be
made by delivery to the payee as follows:



  (A)   Directed Payments. If a party which is entitled to a payment under this
Purchase Agreement provides the other party five days’ advance written
designation of a bank and account number into which the payee wishes payment to
be made, then the payer will make such payment by wire transfer (in immediately
available funds) to the designated account of the payee.



  (B)   Other Payments. In all other cases, the party obligated to make a
payment under this Purchase Agreement will do so by delivering to the payee a
bank cashier’s check (in immediately available funds) payable to the order of
the payee.



2.11   Allocation of Consideration. The Ferro Sellers and Olympic Plastics agree
to allocate the Purchase Price, the Assumed Liabilities and all other
capitalized costs among the Acquired Assets as set forth on Appendix E (which
will be completed and agreed to by the parties prior to Closing) for all
purposes, including financial, accounting and Tax purposes. The Ferro Sellers
and Olympic Plastics will report the sale and purchase of the Acquired Assets in
accordance with the allocations set forth on Appendix E for all Federal, state,
local and foreign Tax purposes.



2.12   Value Added Taxes. The Purchase Price paid by Olympic Plastics will be
exclusive of any value added taxes. The parties will use their commercially
reasonable best efforts to ensure, to the extent possible, that the transfer of
the Specialty Plastics Business in accordance with any local transfer agreement
is treated as a transfer of a business as a going concern for the purposes of
any applicable value added tax legislation or otherwise fall within another
applicable exemption from value added taxes. If, despite the parties’ efforts,
value added taxes are payable with respect to the transactions contemplated by
this Purchase Agreement, then Olympic Plastics will be solely responsible for
the payment of such value added taxes and will have the sole right to recoup
such value added taxes as permitted by law.



2.13   Prorations. The items identified in the Proration Agreement will be
prorated as provided in that agreement.

Article 3 — Actions Before Closing



3.1   Access to Records. From today until the Closing, the Ferro Sellers will
cause the Specialty Plastics Business to afford duly authorized representatives
of Olympic Plastics free and full access during normal business hours to all of
the assets, properties, books, and nonprivileged records of the Specialty
Plastics Business and will permit such representatives to make abstracts from,
or take copies of, such books, records, or other documentation, or to obtain
temporary possession of any thereof as may be reasonably required by Olympic
Plastics. During such period, the Ferro Sellers will furnish to Olympic Plastics
such information concerning the Specialty Plastics Business, and its assets,
liabilities, or condition as Olympic Plastics may request. Notwithstanding the
foregoing, however, the Ferro Sellers will not be obligated to disclose or make
available to Olympic Plastics any information concerning the Specialty Plastics
Business that, in the opinion of Ferro’s counsel, should not be disclosed to
Olympic Plastics as a matter of law.



3.2   Interim Conduct of the Specialty Plastics Business. From today until the
Closing, the Ferro Sellers will conduct the Specialty Plastics Business only in
the ordinary and usual course, subject to Olympic Plastics’ approval of certain
transactions pursuant to Section 3.3. Without limiting the generality of the
foregoing, insofar as the Specialty Plastics Business is concerned, the Ferro
Sellers will use their reasonable efforts to:



  (A)   Preserve substantially intact the Specialty Plastics Business’
relationships with suppliers, customers, employees, creditors, and others having
business dealings with the Specialty Plastics Business;



  (B)   Maintain in full force and effect its existing policies of insurance
which materially affect the Specialty Plastics Business; and



  (C)   Continue performance in the ordinary course of its obligations under
contracts, commitments, or other obligations to be included as part of the
Specialty Plastics Business.



3.3   Olympic Plastics’ Approval of Certain Transactions. Except as may
otherwise be required under this Purchase Agreement, from today until the
Closing, insofar as the Specialty Plastics Business is concerned, the Ferro
Sellers will not do any of the following without the prior approval with written
confirmation of Olympic Plastics, which approval shall not be unreasonably
withheld:



  (A)   Incur or permit the incurrence of any indebtedness for borrowed money;



  (B)   Purchase or dispose of any Real Property or interests in Real Property;



  (C)   Enter into any lease of any real property;



  (D)   Modify, restate, or otherwise amend any Lease or arrangements affecting
the Real Property in any material respect;



  (E)   Permit to be incurred any Encumbrances on assets of the Specialty
Plastics Business, other than Permitted Encumbrances;



  (F)   Except for normal merit, promotional, or cost-of-living increases in
accordance with the Ferro Sellers’ past practices, increase the rate of
compensation for any of the employees of the Specialty Plastics Business or
otherwise enter into or alter any employment, consulting, or managerial services
agreement primarily affecting the Specialty Plastics Business;



  (G)   Commence, enter into, or alter any pension, retirement, profit-sharing,
employee stock option or stock purchase, bonus, deferred compensation, incentive
compensation, life insurance, health insurance, fringe benefit, or other
employee benefit scheme, plan, or arrangement affecting employees of the
Specialty Plastics Business;



  (H)   Make any single new commitment or increase any single previous
commitment for capital expenditures for the Specialty Plastics Business in an
amount exceeding $250,000;



  (I)   Accelerate or delay the sale of Products except as may be necessary in
the ordinary course of business;



  (J)   Sell, assign, transfer, license, or convey any of the Intellectual
Property to be included as part of the Specialty Plastics Business;



  (K)   Materially demolish, reconstruct, alter, extend, or add to any of the
buildings or facilities comprised in the Real Property or make any new building
or construction on them;



  (L)   Make any application for or agree to any change in any material zoning
consents, planning permissions, or other analogous matters in relation to any of
the land or buildings comprised in the Real Property; or



  (M)   Agree or admit any claim or assertion by any third party as to any
rights in, over or in relation to any of the Real Property.



3.4   Maintenance of Insurance. From today until the Closing, the Ferro Sellers
will adequately insure all of the Acquired Assets against loss or damage
resulting from fire or other risks insured against by extended coverage and
general liability insurance of a kind and in an amount customarily obtained by
similar businesses.



3.5   Notification of Damage or Destruction. From today until the Closing, the
Ferro Sellers will give Olympic Plastics written notice promptly upon becoming
aware of any material damage to or destruction of any of the Acquired Assets.



3.6   Condemnation. The Ferro Sellers will give Olympic Plastics written notice
promptly but in no event later than five days after the Ferro Sellers become
aware that condemnation or eminent domain proceedings of any kind are pending or
contemplated against any of the Acquired Assets. If before the Closing (i) all
or any part of any of the Acquired Assets is taken by condemnation or eminent
domain proceedings of any kind, or (ii) condemnation or eminent domain
proceedings of any kind are instituted against any of the Acquired Assets,
Olympic Plastics may elect, by written notice to the Ferro Sellers, to
(a) designate such asset as a Retained Asset, in which case the Ferro Sellers
will be entitled to receive all awards or payments under such proceedings with
respect to such Acquired Asset or (b) accept such condemned asset as an Acquired
Asset, in which case Olympic Plastics will be entitled to receive all awards or
payments under such proceedings with respect to such Acquired Asset against the
Purchase Price to be paid by Olympic Plastics or, if payable subsequent to
Closing, the Ferro Sellers hereby assign to Olympic Plastics any claim or
interest therein.



3.7   Negotiation of Other Agreements. From today until the Closing, the parties
will negotiate in good faith such other and further agreements as they may deem
appropriate or necessary for the orderly transfer of the Specialty Plastics
Business from the Ferro Sellers to Olympic Plastics, including the agreements
listed on Appendix F. (Such agreements, as well as any other agreements into
which the parties enter in connection with the transactions contemplated by this
Purchase Agreement which make specific reference to this Section 3.7, are
collectively referred to as the “Other Agreements.”)



3.8   Consents. From today until the Closing, the Ferro Sellers will use
reasonable efforts to obtain the consents or approvals (or effective waivers
thereof) of assignment from those persons whose consents or approvals are
required for the assignment or transfer of the Ferro Sellers’ rights under those
Contracts, Leases, Licenses, Permits and other similar items identified on
Appendix G. In addition, from today until the Closing, Olympic Plastics will use
its reasonable efforts to assist the Ferro Sellers in obtaining the consents or
approvals (or effective waivers thereof) of all persons whose consents or
approvals are required for the assignment of the Ferro Sellers’ rights under
Contracts, Leases, Licenses, Permits and other similar items not identified on
Appendix G. Subject to compliance with Section 6.2, failure of the parties to
obtain, the consents or approvals described in this Section 3.8 shall not be
deemed to be a breach of this Purchase Agreement and shall not give rise to
monetary damages against either party.



3.9   Coordination of Public Announcements. From today until the Closing,
neither party will make any public announcement concerning the transactions
contemplated by this Purchase Agreement without having previously consulted with
and having received the consent of the other parties, such consent not to be
withheld unreasonably. Nothing in the preceding sentence, however, shall prevent
any party from making any announcement required by law, by the rules of any
securities exchange, or by any listing agreement with a securities exchange to
which such party is a party or by which it is bound. The parties will cooperate
in the planning, preparation, and issuance of any and all public announcements
concerning this Purchase Agreement and the transactions contemplated by this
Purchase Agreement.



3.10   Consultations with Employee Representatives. Prior to the execution and
delivery of this Purchase Agreement, Ferro Holland has sought the advice of its
works council pursuant to sections 25 and/or 26 of the Dutch Works Council Act
(“Wet op de ondernemingsraden") and has had informal consultations with other
representatives of employees of the Specialty Plastics Business. Immediately
after the execution and delivery of this Purchase Agreement, in addition to
continuing discussions with the Ferro Holland works council, the parties will
promptly notify and/or consult with representatives of employees of the
Specialty Plastics Business in each jurisdiction where such notification and/or
consultation is required by law, including the following:



  (A)   Notifications and consultations in Portugal as required under the
Portuguese Labour Code with the appropriate employee representatives (or in the
absence of employee representatives, with the employees);



  (B)   Notifications, information, and consultation in England and Wales as
required under the Transfer of Undertakings (Protection of Employment)
Regulations 2006 (and any other applicable statutes) with appropriate employee
representatives (or in the absence of employee representatives, with the
employees);



  (C)   Notifications, information and consultation in Spain as required under
the Spanish Workers’ Statute with appropriate employee representatives (or in
the absence of employee representatives, with the employees); and



  (D)   Notifications, information, and consultation with employees, unions,
governmental authorities and labor courts as required under the Mexican Federal
Labor and Social Security Laws.



3.11   Regulatory Approvals. Within ten calendar days after the execution and
delivery of this Purchase Agreement, the parties will proceed with the filing of
any required filings necessary in order to obtain the approval or authorization
of those governmental agencies or instrumentalities whose approval or
authorization is necessary in order to consummate the transactions contemplated
by this Purchase Agreement, including the following:



  (A)   If required, notification to the Spanish Competition Service (Servicio
de Defensa de la Competencia) located within the Secretariat General of Economic
Policy and Defense of Competition (Secretaría General de Política Económica y
Defensa de la Competencia) within the Ministry of Economy (Ministerio de
Economía) pursuant to the Law on Defense of Competition (Ley de Defensa de la
Competencia);



  (B)   If required, notification to the Portuguese Competition Authority
(Autoridade da Concorrência) pursuant to the Portuguese Competition Act (Law
No. 18/2003 of June 11, 2003); and



  (C)   The required notification to the U.S. Federal Trade Commission under
Title II of the Hart-Scott-Rodino Antitrust Improvements Act, as amended, and
the rules of the Federal Trade Commission thereunder.



3.12   Updating of Information. The Ferro Sellers will supplement the Disclosure
Disc before the Closing with any new information of which the Ferro Sellers
become aware between today and the Closing Date that would or might render a
representation or warranty under Section 7.2 false or misleading in any material
respect The Disclosure Disc, as so updated, will constitute the Disclosure Disc
contemplated by Section 7.2 below, but no such update will affect in any way any
cause of action Olympic Plastics may have against the Ferro Sellers for any
misrepresentation or breach of warranty under such Section 7.2 if Olympic
Plastics exercises its right to terminate this Agreement before the Closing
pursuant to Section 11.3(E) below.



3.13   Exclusivity. From today through the Closing, the Ferro Sellers will not,
and will instruct their advisors to not, discuss, pursue, or otherwise enter
into any agreements or other arrangements regarding, a possible sale or other
disposition (whether by merger, reorganization, recapitalizations, or otherwise)
of all or any part of the equity or assets of the Specialty Plastics Business
with any third party or provide any information to any third party (other than
information which is traditionally provided to third parties in the regular
course of business). The Ferro Sellers will immediately cease and cause to be
terminated any and all contacts, discussions, and negotiations with third
parties regarding the foregoing and promptly notify Olympic Plastics of any
inquiry or contact during such period.



3.14   Olympic Plastics’ Financing. From today until the Closing, Olympic
Plastics will use its prompt reasonable commercial efforts to satisfy the
conditions set forth in Section 4.1(I) below and will promptly notify the Ferro
Sellers of any change in lender commitments that will have a material adverse
effect on Olympic Plastics’ ability to make the payment required under
Section 2.8(A) above on the Closing Date.



3.15   ISRA Notification. Immediately after the execution and delivery of this
Agreement, Ferro will submit to the New Jersey Department of Environmental
Protection (the “NJDEP”) the required notification under the New Jersey
Industrial Site Recovery Act (“ISRA”) with respect to the proposed transfer of
ownership of the Specialty Plastics Business’ plant located at 54 Kellogg Court,
Edison, New Jersey, to Olympic Plastics. From today until the Closing, Ferro
will use reasonable commercial efforts either to complete its obligations under
ISRA and obtain a “No Further Action” letter from the NJDEP or obtain NJDEP’s
approval of a Remedial Action Workplan in a Remediation Agreement as provided
for by ISRA for the transfer of ownership of such plant.



3.16   Tolling Agreements. Between today and the Closing, the parties negotiate
in good faith tolling agreements for France, Mexico, and Venezuela as follows:



  (A)   Ferro France and Olympic Plastics will negotiate a tolling agreement
(the “French Tolling Agreement”) or another mutually agreed arrangement under
which Ferro France will provide Olympic Plastics with services related to the
conduct of the Specialty Plastics Business in France and Olympic Plastics will
pay Ferro France a fee equal to actual raw materials cost, plus actual
conversion costs, plus an administration fee based on first quarter 2006
operating costs. The term of the French Tolling Agreement will be six months,
after which time either party will have the right to terminate the agreement on
30 days prior written notice..



  (B)   Ferro Mexico and Olympic Plastics will negotiate a tolling agreement
(the “Mexican Tolling Agreement”) under which (1) Ferro Mexico will make
available to Olympic Plastics the Mexican Retained Employees for purpose of
operating the Specialty Plastics Business in Mexico under Olympic Plastics’
direction, and (2) Olympic Plastics will pay Ferro Mexico a fee equal to Ferro
Mexico’s direct labor costs. The term of the Mexican Tolling Agreement will be
five years with five one-year extensions at Olympic Plastics’ option and Olympic
Plastics will have the right to terminate the agreement on 30 days prior written
notice.

 



  (C)   Ferro Venezuela and Olympic Plastics will negotiate a tolling agreement
(the “Venezuelan Tolling Agreement”) under which (1) Ferro Venezuela will
house the equipment located in Venezuela acquired by Olympic Plastics in this
transaction, (2) Ferro Venezuela will provide Olympic Plastics with personnel to
operate all aspects of the Specialty Plastics Business in Venezuela under
Olympic Plastic’s direction, (3) Olympic Plastics will pay Ferro Venezuela a
fee equal to actual raw materials cost, plus actual conversion costs, plus an
administration fee based on first quarter 2006 operating costs, (4) on
termination of the Venezuelan Tolling Agreement, Olympic Plastics will either
enters into a lease with Ferro Venezuela on mutually agreed to terms or move
such equipment to a new location within 60 days of such termination, (5) on
termination of the Venezuelan Tolling Agreement, Ferro Venezuela will assign all
sales agent agreements to Olympic Plastics, and (6) on termination of the
Venezuelan Tolling Agreement, Olympic Plastics will have the right to employ the
general manager of its Specialty Plastics Business in Venezuela. The term of the
Venezuelan Tolling Agreement will be five years with five one-year extensions at
Olympic Plastics’ option. and Olympic Plastics will the right to terminate the
agreement on 90 days prior written notice.



3.17   Confirmation of the European Allocated Items. Immediately after the
execution and delivery of this Purchase Agreement, the parties will jointly
engage the Accounting Firm to assist in the confirmation of the amount of the
European Allocated Items. With the assistance of the Accounting Firm, the Ferro
Sellers and Olympic Plastics will endeavor to reach agreement on the amount of
the European Allocated Items from today until August 25, 2006. If the parties
are unable to reach agreement on the amount of the European Allocated Items by
that date, then the Accounting Firm will conduct a special analysis of the
European Allocated Items as follows:



  (A)   First, the Accounting Firm will determine with respect to each of the
Allocating Ferro Sellers whether or not, in the Accounting Firm’s sole judgment,
the method and amount of allocation used by such Allocating Ferro Seller is a
rational basis for allocation of assets and liabilities for that entity. If the
Accounting Firm determines that an Allocating Ferro Seller’s allocation method
and amount is rational, then the Allocating Ferro Seller’s allocation method
will be used in carrying out the confirmation set forth in Section 3.17(B)
below. If the Accounting Firm determines that an Allocating Ferro Seller’s
allocation method or amount is not rational, then the Accounting Firm will adopt
an alternative allocation method and/or amount which, in the Accounting Firm’s
sole judgment, is the most rational method and amount of allocation for that
Allocating Ferro Seller. (The allocation method and amount determined by the
Accounting Firm with respect to each Allocating Ferro Seller is referred to
below as the “Allocation Method.”)



  (B)   Second, the Accounting Firm will apply the Allocation Method to confirm
in detail the allocation of European Allocated Items to the Specialty Plastics
Business set forth on the books of the Allocating Ferro Sellers at June 30,
2006, and will make such adjustments as it deems necessary based on the
Allocation Method. The aggregate amount the Accounting Firm determines should be
allocated to the Specialty Plastics Business at June 30, 2006, for all of the
Allocating Ferro Sellers will be the amount of the European Allocated Items for
purposes of Section 5.3(D) below. The Accounting Firm’s determination of the
amount of the European Allocated Items will be binding on the Ferro Sellers and
Olympic Plastics, will be neither appealable nor contestable by the Ferro
Sellers or Olympic Plastics, and will not be subject to collateral attack by the
Ferro Sellers or Olympic Plastics for any reason.



  (C)   If and to the extent any items included in the European Allocated Items
are determined to be “direct” (i.e., not properly the subject of allocation),
then such items will be taken into account by adjusting the Base-Line Working
Capital.

The parties will request the Accounting Firm to provide its confirmation no
later than September 11, 2006. The Ferro Sellers will be solely responsible for
payment of the fees of the Accounting Firm for the work performed under this
Section 3.17.

Article 4 — Conditions



4.1   Conditions to Olympic Plastics’ Obligations. The obligation of Olympic
Plastics to consummate the transactions contemplated by this Purchase Agreement
is subject to the satisfaction of the following conditions at or before the
Closing:



  (A)   The representations and warranties of the Ferro Sellers contained in
Section 7.1 of this Purchase Agreement shall be true, accurate, and complete in
all material respects as of today and as of the Closing (except with respect to
the effect of transactions contemplated or permitted by this Purchase
Agreement); provided, however, for purposes of this Section 4.1(A) those
representations and warranties of the Ferro Sellers contained in Section 7.1 of
this Purchase Agreement that are qualified by materiality will be read as though
the materiality qualifier does not exist;



  (B)   The representations and warranties of the Ferro Sellers contained in
Section 7.2 of this Purchase Agreement shall be true, accurate, and complete in
all material respects as of today; provided, however, for purposes of this
Section 4.1(B) those representations and warranties of the Ferro Sellers
contained in Section 7.2 of this Purchase Agreement that are qualified by
materiality will be read as though the materiality qualifier does not exist;



  (C)   The Ferro Sellers shall have performed and complied in all material
respects with all undertakings required by this Purchase Agreement to be
performed or satisfied by the Ferro Sellers before the Closing;



  (D)   The Ferro Sellers shall have taken all corporate and other proceedings
or actions necessary to be taken by the Ferro Sellers for consummation of the
transactions contemplated by this Purchase Agreement;



  (E)   The Ferro Sellers shall have delivered fully executed copies of the
documents listed in Appendix H;



  (F)   The parties shall have obtained the consents or approvals (or effective
waivers thereof) assignment from those persons whose consents or approvals are
required of assignment from those persons whose consents or approvals are for
the assignment or transfer of the Ferro Sellers’ rights under those Contracts,
Leases, Licenses, Permits and other similar items identified on subpart A of
Appendix G and the Ferro Sellers’ shall have used commercially reasonable
efforts (including sending written requests for consent to each of such persons)
to obtain the consents or approvals for assignment of those Contracts identified
on subpart B of Appendix G;



  (G)   The Ferro Sellers shall have received all requisite advice concerning
the transactions contemplated by this Purchase Agreement from Works Councils and
other Employee representative bodies in the form (written or otherwise) required
by law and, if required by law, such advice shall be subject to no conditions or
subject only to conditions which have been accepted by the Ferro Sellers, and
any time periods during which such Works Councils or representative bodies are
permitted to lodge an appeal of the Ferro Sellers’ decision with respect to the
transactions contemplated by this Purchase Agreement shall have expired or been
waived in writing by the Works Councils or other representative bodies without
any such appeal having been made or, if made, the Ferro Sellers’ decision with
respect to the transactions contemplated by this Purchase Agreement having been
upheld by a court of competent jurisdiction;



  (H)   The parties shall have received all regulatory approvals listed in
Section 3.11 (A), (B), and (C) above;



  (I)   No Material Adverse Change shall have occurred between today and the
Closing;



  (J)   The parties shall have fully negotiated and executed the tolling
agreements described in Section 3.16 above;



  (K)   The parties shall have received satisfactory evidence that the
expiration dates set forth in Union Contracts for the Ferro’s Stryker, Ohio and
Plymouth, Indiana facilities have been amended to Olympic Plastics’ January 18,
2007 and March 18, 2007, respectively;



  (L)   Olympic Plastics shall have obtained financing for purposes of
satisfying its payment obligations under Section 2.8(A) above; and



  (M)   There shall not have been issued and in effect any injunction or similar
legal order prohibiting or restraining consummation of any of the transactions
contemplated in this Purchase Agreement.



4.2   Conditions to the Ferro Sellers’ Obligations. The obligation of the Ferro
Sellers to consummate the transactions contemplated by this Purchase Agreement
is subject to the satisfaction of the following conditions at or before the
Closing:



  (A)   The representations and warranties of the Olympic Plastics contained in
Section 7.3 of this Purchase Agreement shall be true, accurate, and complete in
all material respects as of today and as of the Closing (except with respect to
the effect of transactions contemplated or permitted by this Purchase
Agreement); provided, however, for purposes of this Section 4.2(A) those
representations and warranties of Olympic Plastics contained in Section 7.3 of
this Purchase Agreement that are qualified by materiality will be read as though
the materiality qualifier does not exist;



  (B)   Olympic Plastics shall have performed and complied with all undertakings
required by this Purchase Agreement to be performed or satisfied by Olympic
Plastics before the Closing;



  (C)   Olympic Plastics shall have taken all corporate and other proceedings or
actions necessary to be taken by Olympic Plastics for consummation of the
transactions contemplated by this Purchase Agreement;



  (D)   Olympic Plastics shall have delivered fully executed copies of the
documents listed in Appendix I;



  (E)   If Olympic Plastics has assigned its rights and delegated its duties
under this Purchase Agreement to an Affiliate as permitted under Section 12.5,
the Olympic Plastics Guarantee shall remain in full force and effect;



  (F)   The parties shall have obtained the consents or approvals (or effective
waivers thereof) assignment from those persons whose consents or approvals are
required for the assignment or transfer of the Ferro Sellers’ rights under those
Contracts, Leases, Licenses, Permits and other similar items identified on
subpart A of Appendix G and the Ferro Sellers’ shall have used commercially
reasonable efforts to obtain the consents or approvals for assignment of those
Contracts identified on subpart B of Appendix G;



  (G)   The Ferro Sellers shall have received all requisite advice concerning
the transactions contemplated by this Purchase Agreement from Works Councils and
other Employee representative bodies in the form (written or otherwise) required
by law and, if required by law, such advice shall be subject to no conditions or
subject only to conditions which have been accepted by the Ferro Sellers, and
any time periods during which such Works Councils or representative bodies are
permitted to lodge an appeal of the Ferro Sellers’ decision with respect to the
transactions contemplated by this Purchase Agreement shall have expired or been
waived in writing by the Works Councils or other representative bodies without
any such appeal having been made or, if made, the Ferro Sellers’ decision with
respect to the transactions contemplated by this Purchase Agreement having been
upheld by a court of competent jurisdiction;



  (H)   The parties shall have received all regulatory approvals listed in
Section 3.11 (A), (B), and (C) above;



  (I)   No Material Adverse Change shall have occurred between today and the
Closing;



  (J)   The parties shall have fully negotiated and executed the tolling
agreements described in Section 3.16 above;



  (K)   The parties shall have received satisfactory evidence that the
expiration dates set forth in Union Contracts for the Ferro’s Stryker, Ohio and
Plymouth, Indiana facilities have been amended to Olympic Plastics’ January 18,
2007 and March 18, 2007, respectively;



  (L)   The lease for the Aldridge, UK facility shall have been extended for a
period of not less that one year;



  (M)   Olympic Plastics shall have obtained financing for purposes of
satisfying its payment obligations under Section 2.8(A) above; and



  (N)   There shall not have been issued and in effect any injunction or similar
legal order prohibiting or restraining consummation of any of the transactions
contemplated in this Purchase Agreement.



4.3   Parties’ Best Efforts. From today until the Closing, the parties will
cooperate and use their respective commercially reasonable best efforts to cause
the conditions set forth in this Article 4 over which they may respectively have
influence or control to be satisfied as soon as reasonably practicable.

Article 5 — Closing



5.1   The Closing. For purposes of this Purchase Agreement, the term “Closing”
means the time at which the transactions contemplated by this Purchase Agreement
will be consummated after satisfaction or waiver of the conditions set forth in
Article 4 of this Purchase Agreement.



5.2   Date, Time, and Place of Closing. The Closing will occur at 10:00 a.m.
(Eastern Time) on September 15, 2006, or such other date as the parties may
agree in writing (the “Closing Date”). The Closing will take place at the
offices of Ferro at 1000 Lakeside Avenue, Cleveland, Ohio, or at such other
place as the parties may agree in writing. The Closing will be deemed to have
occurred as of 11:59 p.m. on the Closing Date (the “Closing Time”).



5.3   Olympic Plastics’ Obligations. At the Closing, Olympic Plastics will
deliver to the Ferro Sellers the following:



  (A)   The documents, certificates, and other items referred to in Appendix I;



  (B)   Such instruments as may be necessary or appropriate to reflect Olympic
Plastics’ assumption of the Assumed Liabilities effective as of the Closing;



  (C)   The amount specified in Section 2.8(A); and



  (D)   One-sixth of the amount of the European Allocated Items as determined
pursuant to Section 3.17 above.



5.4   The Ferro Sellers’ Obligations. At the Closing, the Ferro Sellers will
deliver to Olympic Plastics the following:



  (A)   The documents, certificates, and other items referred to in Appendix H;



  (B)   Ownership to the Acquired Assets as contemplated in this Purchase
Agreement;



  (C)   The Title Policies (as defined in Section 5.6(B)); and



  (D)   Such deeds, bills of sale, and such other instruments as may be
necessary or appropriate to reflect the Ferro Sellers’ conveyance of the
Acquired Assets to Olympic Plastics.



5.5   Local Formalities. If local laws or customs in the countries in which the
Ferro Subsidiaries are located require additional formalities (such as
notarizations, filings, notications, consultations or consents) to effect the
transactions contemplated by this Purchase Agreement, then the parties will
cooperate to carry out such formalities simultaneously with or before the
Closing, but with effect as of the Closing Time. If either party desires that
the specific terms and conditions of this Purchase Agreement applicable to a
given jurisdiction be put in writing in a separate agreement, then the parties
will cooperate to prepare and execute such separate agreement, but such separate
agreement will (unless the parties expressly agree otherwise in a signed
document that refers to this Section 5.5) in all events be interpreted
consistently with and as subordinate to the terms and conditions of this
Purchase Agreement.



5.6   Transfer of US Real Properties. The Ferro Sellers’ conveyance of Real
Properties located in the United States will be carried out as follows:



  (A)   Surveys. At least ten days before the Closing, the Ferro Sellers will
obtain an ALTA/ACSM Land Title Survey (“Survey”) with respect to all US Real
Properties meeting the 2005 Minimum Standard Detail Requirements for ALTA/ACSM
Land Title Surveys adopted by the ALTA and NSPS, including, without limitation,
“Table A” Items 1-4 and 6-18. Each such Survey will be prepared by a surveyor
registered and licensed in the state in which the Real Property is located. Each
Survey will contain a certificate, in form and substance acceptable to Olympic
Plastics, certifying to Olympic Plastics and the title insurance company that
such Survey is an accurate representation of the Property and that such Survey
complies with the Minimum Standard Detail Requirements describe above.and
(iii) shall otherwise be in form and substance satisfactory to Olympic Plastics
in Olympic Plastics’ sole discretion. Olympic Plastics will bear the full cost
of the Surveys.



  (B)   Title Insurance Commitment. At least ten days before the Closing, the
Ferro Sellers will obtain a commitment (the “Commitment”) from Chicago Title
Insurance Company (the “Title Company”), with a copy to Olympic Plastics, that
the Title Company will issue to Olympic Plastics at the Closing an Owner’s
Policy of Title Insurance (the “Title Policies”) in an amount equal to that
portion of the Purchase Price allocated to each US Real Property and in form and
substance satisfactory to Olympic Plastics insuring fee simple title to the US
Real Properties to be in Olympic Plastics subject only to the Permitted
Encumbrances, the applicable zoning and building laws and regulations, the lien
of real estate taxes and assessments not yet due and payable and such other
Encumbrances as are consented to by Olympic Plastics. The Ferro Sellers will
reasonably cooperate with Olympic Plastics in connection with removing the
so-called “standard exception” to the Title Policies, including, without
limitation, execution of standard title company affidavits.



  (C)   Warranty Deeds. No later than seven days before the Closing Date, the
Ferro Sellers will execute and deliver to the Title Company for safekeeping,
with copies to Olympic Plastics, general or corporate warranty deeds conveying
and warranting title to the US Real Properties to Olympic Plastics, subject only
to the Permitted Encumbrances and such other Encumbrances as are consented to by
Olympic Plastics, together with such affidavits, certificates, and other
instruments as are ordinarily delivered to a purchaser of real estate or filed
in the public records of the community where such real estate is located.



  (D)   Instructions. At the time the Ferro Sellers delivers such warranty deeds
to the Title Company, the Ferro Sellers and Olympic Plastics will deliver
written instructions to the Title Company instructing the Title Company to hold
such warranty deeds until the Closing and, at the Closing,



  (1)   If the Title Company is then prepared to issue to Olympic Plastics the
Title Company’s Owner’s Policy of Title Insurance in the form set forth in the
commitment described in Section 5.6(B), and upon joint telephonic instructions
from the Ferro Sellers and Olympic Plastics, to file the warranty deeds for
record in appropriate public records, or



  (2)   Otherwise, to return such warranty deeds to the Ferro Sellers.



5.7   Transfer of the Edison, New Jersey Site. If by the Closing Ferro has
either obtained a “No Further Action” letter from the NJDEP or NJDEP’s approval
of a Remedial Action Workplan in a Remediation Agreement as provided in ISRA for
the transfer of ownership of the Specialty Plastics Business’ plant located at
54 Kellogg Court, Edison, New Jersey, to Olympic Plastics at the Closing, then
Ferro will transfer ownership of such plant as provided in Section 5.6 above.
If, however, Ferro has not obtained such a letter or approval by the Closing,
then Ferro and Olympic Plastics will enter into a Transition Services Agreement
whereby Ferro will maintain Ownership of the land and assets at the Edison, New
Jersey site until Ferro does obtain such letter or approval and will make such
land and assets available to Olympic Plastics for $1.00 per year.

Article 6 — Actions After Closing



6.1   Further Conveyances. After the Closing the Ferro Sellers will as soon as
reasonably practicable, without further cost or expense to Olympic Plastics,
execute and deliver to Olympic Plastics (or cause the same be executed and
delivered to Olympic Plastics), such additional instruments of conveyance, and
the Ferro Sellers shall take such other and further actions as Olympic Plastics
may reasonably request and/or reasonably require to fully operate the Specialty
Plastics Business without interruption, to sell, transfer, and assign to Olympic
Plastics and vest in Olympic Plastics Ownership to the Acquired Assets or any
other assets or rights (other than the Retained Assets) held by the Ferro
Sellers and/or their Affiliates and used by them primarily in their conduct of
the Specialty Plastics Business.



6.2   Further Consents. If and to the extent the parties fail to obtain before
Closing the consent or approval (or an effective waiver thereof) of any person
or persons with respect to any item described in Section 3.8, then after the
Closing —



  (A)   Until such consent or approval (or an effective waiver thereof) has been
obtained —



  (1)   On behalf of the Ferro Sellers, Olympic Plastics will perform all of the
Ferro Sellers’ duties with respect to such item, and



  (2)   On behalf of Olympic Plastics, the Ferro Sellers will exercise all of
the Ferro Sellers’ rights with respect to such item as directed by Olympic
Plastics.



  (B)   The parties will use reasonable efforts to obtain from such person or
persons the consents or approvals (or effective waivers thereof).



  (C)   If the parties are unable to obtain any such consent, approval, or
waiver, then



  (1)   This Purchase Agreement shall not constitute or be deemed to be a
contract to assign the same if an attempted assignment without such consent,
approval, or waiver would constitute a breach of such item or create in the
issuer or any party thereto the right or power to cancel or terminate such item;
and



  (2)   The Ferro Sellers will cooperate with Olympic Plastics in any reasonable
arrangement designed to provide Olympic Plastics with the benefit of the Ferro
Sellers’ rights under such item, including enforcement (at Olympic Plastics’
expense) of any and all rights of the Ferro Sellers against such person as
Olympic Plastics may reasonably request.

In use of its reasonable efforts under subsection (C) above, the Ferro Sellers
will not be obligated to pay ay additional consideration in order to obtain any
consent, approval, or waiver. The Ferro Sellers will, however, cooperate with
Olympic Plastics in obtaining a reasonable and economic solution with such
person.

If in the case of the Rotterdam Real Property the consent to assignment of the
lease is not obtained by the Closing, then either Ferro Holland will provide
Olympic Plastics with an opinion of counsel satisfactory to Olympic Plastics
that such consent is not required or the parties will negotiate in good faith a
reasonable arrangement that provides Olympics Plastics with the economic benefit
of the use of the Rotterdam Real Property.



6.3   Accounting Reports.



  (A)   Olympic Plastics will cause the management of the Specialty Plastics
Business to prepare and deliver to the Ferro Sellers:



  (1)   Year-end, quarterly, and/or monthly trial balances for each of the
Specialty Plastics Businesses, together with supporting detail, for periods
encompassing the Closing Date normally provided by Ferro business units;



  (2)   Information needed in order to file statutory financial statements and
tax returns for the Ferro Sellers in respect of periods encompassing the Closing
Date; and



  (3)   Such other records and accounts as may reasonably be required by the
Ferro Sellers in order to complete financial statements and reports relating to
the pre-Closing activities of the Specialty Plastics Business.

Olympic Plastics will also cause management of the Specialty Plastics Business
to afford Ferro to the extent reasonably requested internal and external
auditors such access to the books and records of the Specialty Plastics Business
as they may need in order for Ferro to satisfy normal quarterly and year-end
reporting and audit requirements. The Ferro Sellers will make such requests for
access in writing in advance. Olympic Plastics will be obligated to provide such
access only during normal business hours. Ferro will promptly reimburse Olympic
Plastics for Olympic Plastics’ out-of-pocket costs incurred by Olympic Plastics
in connection with compliance with this Section 6.3(A) and will compensate
Olympic Plastics (on the basis set forth in Section 6.6) for any time in excess
of 60 hours per calendar quarter that the management of the Specialty Plastics
Business is required to devote to complying with Olympic Plastics’ obligations
under this Section 6.3.



  (B)   Ferro will make available to Olympic Plastics such records as Olympic
Plastics may reasonably request during normal business hours for the preparation
of any Tax Returns or for the defense of any claim or proceeding concerning a
Tax Return. Olympic Plastics will promptly reimburse Ferro for Ferro’s
out-of-pocket costs incurred by Ferro in connection with compliance with this
Section 6.3(B)



6.4   Non-Competition. In order to protect the goodwill of the Specialty
Plastics Business, the Ferro Sellers undertake that for a period of five years
after the Closing neither the Ferro Sellers nor any of their Affiliates will,
directly or indirectly, engage in, or have an ownership interest in or act as
agent, advisor, or consultant of or to any person, firm, partnership,
corporation or other entity that is engaged in, the business of designing,
developing, formulating, manufacturing, or selling Products of the nature
currently sold by the Specialty Plastics Business (the “Non-Compete Business”).
The parties specifically acknowledge and agree that the remedy at law for any
breach of this Section 6.4 will be inadequate and that Olympic Plastics, in
addition to any other relief available to it, will be entitled to temporary
permanent injunctive relief without necessity of proving actual damage. Nothing
in this Section 6.4, however, shall be deemed to prohibit or restrict the Ferro
Sellers or any of their Affiliates –



  (A)   From continuing to conduct any other business in which any of such
companies are currently engaged and logical extensions (by product line or
technology) of such businesses;



  (B)   From acquiring or owning less than a 5% equity interest in any
publicly-traded company (whether or not such company is engaged in a business
that competes with the Non-Compete Business);



  (C)   From acquiring a controlling equity interest in any company or other
entity that is engaged in a business that competes with the Non-Compete Business
if the annual sales from such entity’s competing business or entity do not
exceed 10% of such business’ or entity’s total revenues in the 12-month period
immediately preceding such acquisition provided that the acquisition of such
competing business was not the principal purpose of such acquisition; or



  (D)   From acquiring a controlling equity interest in any company or other
entity that is engaged in a business that competes with the Non-Compete Business
if the annual sales from such entity’s competing business or entity exceed 10%
such business’ or entity’s total revenues in the 12-month period immediately
preceding such acquisition provided that



  (1)   the acquisition of such competing business was not the principal purpose
of such acquisition;



  (2)   within 30 days of the closing of such acquisition, the Ferro Sellers
will provide Olympic Plastics written notice relating to the acquisition of the
Non-Compete Business and afford Olympic Plastics (or its nominee) and, if
Olympic Plastics desires to acquire such Non-Compete Business from the Ferro
Sellers, a reasonable period to conduct due diligence on such Non-Compete
Business, and the right to purchase such Non-Compete Business on terms and
conditions to be agreed by the parties;



  (3)   if Olympic Plastics and a Ferro Seller do not execute a definitive
agreement for the purchase and sale of such Non-Compete Business within 90 days
after receiving such notice, then Ferro Sellers will make a good faith effort to
dispose of such Non-Compete Business within 12 months from the end of such
90-day period; and



  (4)   if the Ferro Sellers propose to sell such Non-Compete Business to a
third party within such 12-month period, but the prospective purchaser of the
business offers the Ferro Sellers less than 110% of the purchase price Olympic
Plastics offered the Ferro Sellers for such business, then the Ferro Sellers
will not sell such Non-Compete Business to the prospective purchaser and Olympic
Plastics will purchase the Non-Compete Business for a price equal to the greater
of the price Olympic Plastics offered to purchase such Non-Compete Business and
the price the prospective purchaser offered.

In no event will the Ferro Sellers’ performance of their respective obligations
under the tolling agreements described in Section 3.16 constitute a breach of
this Section 6.4.



6.5   Access to Former Business Records. For a period of seven years after the
Closing, or until any audits of the Ferro Sellers’ tax returns relating to the
Acquired Assets or the Specialty Plastics Business and relating to periods
before or including the Closing are completed, whichever occurs later, Olympic
Plastics will retain all business records constituting part of the Acquired
Assets. During such period, Olympic Plastics will, to the extent reasonably
requested, afford duly authorized representatives of the Ferro Sellers
reasonable access to all of such records and will permit such representatives,
at the Ferro Sellers’ expense during normal business hours provided advance
notice is given, to make abstracts from, or to take copies of any of such
records created, produced, or obtained before the Closing. During such period,
Olympic Plastics will, to the extent reasonably requested, cooperate with the
Ferro Sellers, and cause employees of the Specialty Plastics Business to
cooperate on a mutually convenient basis with the Ferro Sellers, in furnishing
information, evidence, testimony, and other assistance in connection with any
action, proceeding, or investigation relating to the Ferro Sellers’ conduct of
the Specialty Plastics Business before the Closing. The Ferro Sellers will
promptly reimburse Olympic Plastics for any out-of-pocket expenses Olympic
Plastics reasonably incurs in fulfilling its obligations under this Section 6.5.



6.6   Access to Former Employees. After the Closing, each party will make
available to the other party employees of Olympic Plastics, the Ferro Sellers,
and the Specialty Plastics Business whom the other party may reasonably need in
order to defend or prosecute any legal or administrative action to which the
Ferro Sellers or Olympic Plastics are a party or to prepare and/or file any
legally required filings and which relates to the conduct of the Specialty
Plastics Business before the Closing. The requesting party will pay or reimburse
the other party for all reasonable expenses which may be incurred by such
employees in connection therewith, including all travel, lodging, and meal
expenses, and will further compensate the other for the number of whole business
days spent by each such employee in providing such services at the rate of 130%
of the average daily gross pay per business day (excluding the value of employee
benefits) of such employee during the calendar month in which such services are
performed.



6.7   Release of Guarantees. Promptly after the Closing, Olympic Plastics will
use its commercially reasonable best efforts to cause Olympic Plastics to be
substituted in all respects for the Ferro Sellers and their respective
Affiliates, and will use its commercially reasonable best efforts to procure
that the Ferro Sellers and their respective Affiliates, be released and fully
discharged from, any responsibility or liability in respect of any obligation
under any Guarantees in respect of the Specialty Plastics Business no later than
30 days after the Closing. Whether or not Olympic Plastics is able to effect any
such a substitution, release, or discharge, from and after the Closing, Olympic
Plastics, and not the Ferro Sellers or its Affiliates, will be solely
responsible for performance and payment of all obligations of the Ferro Sellers
and their Affiliates in respect of such Guarantees.



6.8   Termination of Insurance Coverage. At or after the Closing, except as
provided in the Transition Services Agreement with respect to the Ferro Sellers’
stop loss coverage for self-insured medical benefits, the Ferro Sellers and
their Affiliates will have the right to terminate any and all insurance coverage
affecting the Specialty Plastics Business with the effect that Olympic Plastics
will have no right of recovery with respect to any claim under policies or for
refunds of premiums of insurance that previously covered the Specialty Plastics
Business. The Specialty Plastics Business will, however, continue to be entitled
to recoveries (net of deductibles and out-of-pocket claims handling costs) after
the Closing under occurrence-based insurance policies in respect of insured
events that occurred before the Closing and the Ferro Sellers will promptly pay
over such net recoveries upon receipt. The Ferro Sellers will be responsible for
the administration of claims for such recoveries.



6.9   Reimbursement of Certain Expenses. From time to time as and when received
by them and in the currency received by them after the Closing, the Ferro
Sellers and Olympic Plastics, respectively, will hold and will promptly transfer
over and deliver to the other party, any cash, checks, or other property that
they may receive on or after the Closing which properly belongs to the other
party. The parties will use their commercially reasonable best efforts not to
convert any such checks into cash without the approval of the other party.



6.10   ISRA Compliance. If Ferro does not obtain a “No Further Action” letter
from the NJDEP or NJDEP’s approval of a Remedial Action Workplan in a
Remediation Agreement as provided in ISRA for the transfer of ownership of the
Specialty Plastics Business’ plant located at 54 Kellogg Court, Edison, New
Jersey, to Olympic Plastics by the Closing, then Ferro will use commercially
reasonable efforts to obtain such letter or approval as promptly after the
Closing as is reasonably possible.



6.11   Payment of the Balance of the European Allocated Items. On or before the
30th of each of the first five full calendar months after the Closing, Olympic
Plastics will pay the Ferro Sellers, without demand and without any right of set
off, one-sixth (1/6) of the amount of the European Allocated Items as determined
pursuant to Section 3.17 above.

Article 7 — Representations and Warranties



7.1   The Ferro Sellers’ General Representations and Warranties. The Ferro
Sellers represent and warrant to Olympic Plastics the following:



  (A)   Organization and Existence. Ferro is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Ohio and
each of the Ferro Subsidiaries is a limited liability entity duly organized and
existing in the jurisdiction of its incorporation or organization (as indicated
on Appendix A).



  (B)   Power and Authority. The Ferro Sellers have full power and authority
under their respective constitutive documents and the laws of the jurisdictions
in which they respectively are organized to execute, deliver, and perform this
Purchase Agreement and the Other Agreements to which they are a party.



  (C)   Authorization. The execution, delivery, and performance of this Purchase
Agreement and the Other Agreements to which the Ferro Sellers are a party have
been duly authorized by all requisite corporate action on the part of the Ferro
Sellers.



  (D)   Binding Effect. This Purchase Agreement and the Other Agreements to
which they are a party are valid, binding, and legal obligations of the Ferro
Sellers.



  (E)   No Default. Neither the execution and delivery of this Purchase
Agreement or the Other Agreements to which the Ferro Sellers are a party nor the
Ferro Sellers’ full performance of their respective obligations under this
Purchase Agreement and the Other Agreements will violate or breach, or otherwise
constitute or give rise to a Default under, the terms or provisions of the Ferro
Sellers’ respective constitutive documents or of any contract, commitment, or
other obligation to which any of the Ferro Sellers are a party.



  (F)   No Insolvency. None of the Ferro Sellers is currently the subject of any
proceedings relating to the prevention or resolution of business difficulties
(or similar actions) or of a judgment of dissolution, and no facts currently
exist justifying such a procedure or judgment against the Ferro Sellers. None of
the Ferro Sellers has been declared or has made a declaration that it is unable
to meet its debts as they fall due. No administrative receiver or manager or
interim manager (or equivalent) has been appointed to manage any of the
properties, assets or business of any of the Ferro Sellers.



  (G)   Finders. With the sole exception of KeyBanc Capital Markets, the Ferro
Sellers have not engaged and are not directly or indirectly obligated to any
person acting as a broker, finder, or similar capacity in connection with the
transactions contemplated by this Purchase Agreement.



7.2   The Ferro Sellers’ Representations and Warranties Concerning the
Disclosure Disc. Simultaneously with the execution and delivery of this Purchase
Agreement, the Ferro Sellers are delivering to Olympic Plastics a compact disc
of disclosure materials (the “Disclosure Disc”) entitled the “Specialty Plastics
Business Disclosure Disc” and consisting of 19 Parts, consecutively lettered A
through S, inclusive. The Ferro Sellers represent and warrant to Olympic
Plastics that the Disclosure Disc contains the information described in
Appendix J. In addition, the Ferro Sellers represent and warrant to Olympic
Plastics the following with respect to the Disclosure Disc:



  (A)   Organization. Except as otherwise disclosed on Part A of the Disclosure
Disc, none of the Ferro Sellers owns or holds any other equity interest,
directly or indirectly, in any company, corporation, partnership, joint venture,
business, firm, or other entity which, to the Ferro Sellers’ knowledge, engages
in any business in competition with the Specialty Plastics Business.



  (B)   Financial Statements. Except as otherwise disclosed on Subpart B-6 of
the Disclosure Disc, the financial statements contained in Subparts B-1 to B-5
(the “Financial Statements”) are (1) true, correct and complete in all material
respects, (2) present fairly the financial position, results of operations, and
changes in financial condition of the Specialty Plastics Business at the dates
and for the periods set forth therein, excluding corporate allocations as
presented in the Ferro Sellers’ Offering Memorandum or otherwise disclosed to
Olympic Plastics during the course of Olympic Plastics’ due diligence, and
(3) are derived from the Ferro Sellers’ management accounts created and
maintained by Ferro in the ordinary course in accordance with the accounting
policies and procedures included in Ferro’s 2004 restated audited financial
statements.



  (C)   Inventories. Except as otherwise disclosed on Part C of the Disclosure
Disc, (1) the Ferro Sellers Own all Inventories described on subpart C-1 of
Part C; and (2) such Inventories have been valued on the books of the Ferro
Sellers in accordance with the Accounting Principles.



  (D)   Trade Accounts Receivable. Except as otherwise disclosed on Part D of
the Disclosure Disc, (1) the Ferro Sellers Own all of the Trade Accounts
Receivable listed or described on Subpart D-1 of Part D of the Disclosure Disc;
and (2) none of such Trade Accounts Receivable is owing to the Ferro Sellers or
any of their Affiliates.



  (E)   Trade Accounts Payable. Except as otherwise disclosed on Part E of the
Disclosure Disc, (1) all of the liabilities reflected on the books of the Ferro
Sellers arose out of the ordinary course conduct of the Specialty Plastics
Business; and (2) no such liabilities are owing to the Ferro Sellers or any of
their Affiliates. Except as otherwise disclosed on Subpart E-2 of the Disclosure
Disc, none of the Ferro Sellers is in Default in any manner likely to be
materially adverse to the Specialty Plastics Business Condition under any note,
bond, debenture, mortgage, indenture, security agreement, guaranty, or other
instrument of indebtedness.



  (F)   Real Property. Except as otherwise disclosed on Part F of the Disclosure
Disc, (1) the Ferro Sellers Own all of the Real Properties listed as “owned” on
Subpart F-1; (2) the leases of Real Properties listed as “leased” on Subpart F-2
are valid and subsisting leases in full force and effect; (3) other than in
connection with the ISRA restrictions described in Section 5.7, the Ferro
Sellers have the full right and authority to convey the owned Real Properties
and to assign the Leases to the leased real properties to Olympic Plastics,
(4) to the Ferro Sellers’ knowledge, there are no gas wells, or other wells
(whether capped or uncapped, plugged or unplugged), in, on or about any of the
Real Properties, (5) to the Ferro Sellers’ knowledge, no portion of the Real
Properties constitutes or is classified a wetlands, as that term is defined in
Section 404 of The Clean Water Act of 1977, 33 U.S.C. 1344, as amended, (7), all
improvements on the Real Properties have been constructed in compliance with
applicable Laws, (8) the Ferro Sellers have obtained all requisite Licenses and
building and occupancy permits that are required by Laws with respect to the
Real Properties, (9) to the Ferro Sellers’ knowledge, there are no outstanding
variances or special use permits affecting any of the Real Properties or there
uses, (10) to the Ferro Sellers’ knowledge, there has been no increase in the
applicable rate for any utility service being furnished to any of the Real
Properties from the rate in effect with respect to the most recent bill that the
Ferro Sellers have received for such service, (11) to the Ferro Sellers’
knowledge, there have been no improvements made or are contemplated to be made
by any public or private authority, the costs of which are to be assessed as
special taxes or charges against any of the Real Properties, (12) all of the
Real Properties either are freely accessible directly from all public streets on
which it abuts or have rights in respect of adjoining private land to access the
same in accordance with valid public easements, (13) to the Ferro Sellers’
knowledge, there currently exist no conditions which is likely to result in the
termination of access to any of the Real Properties, (14) to the Ferro Sellers’
knowledge, there are no boundary or water drainage disputes with the owners of
any property adjacent to any of the Real Properties, (15) the Ferro Sellers have
received no notice of outstanding requirements or recommendations by insurance
companies who issued the insurance policies insuring any of the Real Properties
or by any board of fire underwriters or other body exercising similar functions
requiring or recommending any repairs or work to be done on the Real Properties,
(16) the Ferro Sellers have not entered into any leases, subleases or other
arrangements for occupancy of space within, on or about any of the Real
Properties or any portion thereof, (17) the buildings, plants, structures,
building systems, drives, facilities, conduction media, and parking areas
located in, on, about, or under the Real Properties are, to the Ferro Sellers’
knowledge, structurally sound and, taking into account their age and prior use,
in reasonably good operating condition and repair, ordinary wear and tear
excepted; and (18) Ferro is not held, directly or indirectly, by a “foreign
corporation”, “foreign partnership”, “foreign trust”, “foreign estate”, “foreign
person”, “affiliate” of a “foreign person” or a “United States intermediary” of
a “foreign person” within the meaning of Sections 897, 1445 or 7701 of the
Internal Revenue Code, the Foreign Investments in Real Property Tax Act of 1980,
the International Foreign Investment Survey Act of 1976, the Agricultural
Foreign Investment Disclosure Act of 1978, or the regulations promulgated
pursuant to such Acts or any amendments to such Acts. Except as otherwise
disclosed on Subpart F-4 of the Disclosure Disc, (1) none of the Ferro Sellers,
nor to the Ferro Sellers’ knowledge, the landlords, are in Default under any
lease of any such leased Real Properties in any manner likely to be materially
adverse to the Specialty Plastics Business Condition; (2) to the Ferro Sellers’
knowledge, there is no condemnation proceeding or eminent domain proceeding
pending or threatened against any of the Real Properties, whether owned or
leased, including condemnation or relocation of any roadways abutting the Real
Properties or proceedings to deny access to the Property from any point of
access; and (3) to the Ferro Sellers’ knowledge, there has been no notice of a
violation of any Laws or of any covenant, condition, easement or restriction
affecting any of the Real Properties or relating to the Ferro Sellers’ use or
occupancy.



  (G)   Tangible Personal Property. Except as otherwise disclosed on Part G of
the Disclosure Disc, (1) the Ferro Sellers Own all Tangible Personal Property
listed as “owned” on Subparts G-1 to G-3 of Part G of the Disclosure Disc;
(2) the Leases of Tangible Personal Property included in the Acquired Assets and
listed as “leased” on Subpart G-4 of Part G of the Disclosure Disc are valid and
subsisting Leases; and (3) the items of Tangible Personal Property listed on
Part G are, taking into account their age and prior use, in reasonably good
operating condition and repair, ordinary wear and tear excepted. Except as
otherwise disclosed on Subpart G-5 of the Disclosure Disc none of the Ferro
Sellers are in Default under any Lease listed on Subpart G-4 of Part G in any
manner likely to be materially adverse to the Specialty Plastics Business
Condition.



  (H)   Intellectual Property. Except as otherwise set forth on Part H of the
Disclosure Disc, (1) the Ferro Sellers Own all of the Intellectual Property,
including the Intellectual Property listed as “owned” on Subparts H-1 to H-6 of
Part H of the Disclosure Disc; (2) the Licenses, technology, or similar
agreements to employ the Intellectual Property listed as “licensed by” on
Subpart H-7 of Part H of the Disclosure Disc are valid and subsisting
agreements; (3) except with respect to the items listed in such Subpart H-7 of
Part H of the Disclosure Disc, none of the Ferro Sellers is obligated to pay any
amount, whether as a royalty, license, fee, or other payment to any person in
order to use any of the Intellectual Property used by the Specialty Plastics
Business; (4) the Licenses, technology, or similar agreements to employ the
Intellectual Property listed as “licensed to” on Subpart H-8 are valid and
subsisting agreements; (5) except with respect to the items listed in such
Subpart H-6, the Ferro Sellers have not granted any rights or interest to any
person in connection with any of the Intellectual Property described in Part H;,
(6) the Ferro Sellers Own or have the right to use pursuant to license,
sublicense, agreement or permission all Intellectual Property necessary for the
operation of the Specialty Plastics Business as the same is currently being
conducted by the Ferro Sellers; (7) the Ferro Sellers have no knowledge of any
other Intellectual Property that is necessary to continue the conduct of the
Specialty Plastics Business as the same is currently being conducted by the
Ferro Sellers, (8) all employees, agents, consultants or contractors who have
contributed to or participated in the creation or development of any
Intellectual Property on behalf of the Specialty Plastics Business, as
applicable, either (a) created such materials in the course of his or her normal
duties as an employee, (b) created such materials in the course of his or her
duties of employment and, at the time, those duties included a special
obligation to further the interests of his or her employer, (c) was an employee
of the Specialty Plastics Business, at the time of creation of such materials,
or is a party to a “work for hire” agreement under 17 USC § 101 et seq. under
which the Specialty Plastics Business is deemed to be the original Owner and
author of all right, title and interest therein, or (d) has executed an
assignment in favor of the Specialty Plastics Business (or one of the Ferro
Sellers), as applicable, of all right title and interest in such material,
(9) except for Intellectual Property licensed from third parties, none of the
Intellectual Property used for the operation of the Specialty Plastics Business
as presently conducted is Owned or registered in the name of any current or
former owner, stockholder, member, partner, director, executive, officer,
employee, salesman, agent, customer, representative, contractor or consultant of
any of the Ferro Sellers, nor do any such persons have any interest or right
thereto including a right of refusal or to royalty payments, or (10) all
application and renewal fees, costs, charges, and taxes required for the
maintenance or protection of the registered Intellectual Property have been duly
paid on time. Except as otherwise set forth on Subpart H-9 of the Disclosure
Disc, (1) none of the Ferro Sellers is in Default under any of the Licenses
listed in Subparts H-7 and H-8 of Part H of the Disclosure Disc, and to the
knowledge of the Ferro Sellers, no party to any such Licenses has exercised or
threatened to exercise any termination rights with respect thereto; and (2) the
Ferro Sellers have no knowledge of any infringement by the Ferro Sellers in
their conduct of the Specialty Plastics Business of the Intellectual Property
rights of any person in any manner likely to be materially adverse to the
Specialty Plastics Business Condition



  (I)   Indebtedness and Liabilities. Except as otherwise disclosed on Subpart
I-4 of the Disclosure Disc, (1) the Specialty Plastics Business is not in
Default under any note, bond, debenture, mortgage, indenture, security
agreement, guaranty, or other instrument of Indebtedness set forth in Subparts
I-1 and I-3 of Part I of the Disclosure Disc in any manner likely to be
materially adverse to the Specialty Plastics Business Condition; and (2) other
than as are reflected on the Financial Statements, the Ferro Sellers have no
outstanding material liabilities or indebtedness, absolute or contingent, or
obligations of any nature, whether accrued, absolute, contingent, threatened or
otherwise, whether due or to become due, with respect to the Specialty Plastics
Business or the Acquired Assets, other than liabilities incurred in the ordinary
course of the Specialty Plastics Business since December 31, 2004, which do not
involve borrowings.



  (J)   Litigation and Claims. Except as otherwise disclosed on Part J of the
Disclosure Disc, (1) there exists no litigation, proceedings, actions, claims,
or investigations at law or in equity pending or to the Ferro Sellers’
knowledge, threatened against the Ferro Sellers in any jurisdiction where the
Ferro Sellers are currently doing business that is likely to have a material
adverse effect on the Specialty Plastics Business Condition; (2) none of the
Ferro Sellers are subject to any writ, injunction, order, or decree of any
court, agency, or other governmental authority in any jurisdiction where the
Ferro Sellers are currently doing business which is likely to have a material
adverse effect on the Specialty Plastics Business Condition; (3) since
January 1, 2005, there has been no Product recall or similar claim or action
against the Ferro Sellers in connection with the Specialty Plastics Business;
(4) to the Ferro Sellers’ knowledge, since January 1, 2005, the Ferro Sellers
have not received any notice in respect of the Specialty Plastics Business in
any jurisdiction where the Ferro Sellers are currently doing business as to
(a) any claim or allegation of personal injury, death, or damage to property,
(b) any claim for punitive or exemplary damages, contribution, or
indemnification, or (c) any claim for injunctive relief in connection with any
Product manufactured, sold or distributed by, or in connection with any service
provided by, or based on any error, omission, or negligent act in the
performance of professional services by the Ferro Sellers, in connection with
the Specialty Plastics Business; and (5) to the best of the Ferro Seller’s
knowledge, no Product manufactured, sold or delivered by the Specialty Plastics
Business is subject to any guaranty, warranty or other indemnity beyond the
applicable standard terms and conditions of the Specialty Plastics Business.



  (K)   Contracts and Commitments. Except as otherwise disclosed of Part K of
the Disclosure Disc, (1) each of the Contracts, commitments, and other
obligations listed on Subparts K-1–18 of Part K is a valid and binding
obligation of the Ferro Sellers and, to the Ferro Sellers’ knowledge, the other
party or parties thereto; (2) all Purchase Contracts and Sale Contracts for
purchases and sales, respectively, made by the Ferro Sellers have been made in
the ordinary course of the business; and (3) except with respect to services
identified in the Transitional Services Agreements listed on Appendix F, the
Specialty Plastics Business does not currently purchase any resins or other
materials or lease any equipment or real property from the Ferro Sellers or
their Affiliates (as opposed to acquiring such materials or leasing such
equipment or real property directly from unrelated third parties). Except as
otherwise disclosed of Subpart K-24 of the Disclosure Disc, (1) neither the
Ferro Sellers nor, to the Ferro Sellers’ knowledge, any other party thereto has
terminated, cancelled, or substantially modified any Contract, commitment, or
other obligation listed in Part K; (2) neither the Ferro Sellers nor, to the
Ferro Sellers’ knowledge, any other party thereto is in Default under any
Contract, commitment, or other obligation listed in Part K of the Disclosure
Disc in any manner likely to be materially adverse to the Specialty Plastics
Business Condition; and (3) the Ferro Sellers have not received any written
notice or to the Ferro Seller’s knowledge any other notice that any of the
customers or suppliers referenced in any Contract, commitment, or other
obligation listed in Part K of the Disclosure Disc intend to terminate or
materially reduce its relationship with the Ferro Sellers or the Specialty
Plastics Business after the Closing.



  (L)   Employees and Employee Benefits. Except as otherwise disclosed on Part L
of the Disclosure Disc, (1) none of the Ferro Sellers have any employment
contracts in respect of the Specialty Plastics Business or its employees,
workers or agents or former employees, workers or agents or any arrangements
whereby the services of any consultant or independent contractor are agreed to
be provided; (2) none of the Ferro Sellers have any responsibility, obligation
or liability with respect to any “employee pension benefit plan” as defined in
Section 3(1) of ERISA, any “employee welfare benefit plan” as defined in
Section 3(2) of ERISA, or any retiree medical, retirement benefit, severance,
redundancy, fringe benefit, life insurance, medical insurance, deferred
compensation, employee share option or share purchase, bonus, incentive or other
benefit, plan, scheme, or arrangement in respect of the Specialty Plastics
Business or its employees, former employees or dependents or beneficiaries (such
plans being referred to below as “Employee Benefit Plans”); (3) none of the
Employee Benefit Plans is subject to Title IV of ERISA; (4) none of the Employee
Benefit Plans is a “multiemployer plan” as described in Section 3(37) of ERISA;
(5) the Ferro Sellers have made all contributions they are legally required to
have made with respect to the Employee Benefit Plans; (6) benefits under the
Employee Benefit Plans have not been increased from those indicated on Part L;
(7) with respect to the United Kingdom, (a) Ferro UK has maintained all records
in respect of PAYE and national insurance contributions and other purposes
required to be kept by it in relation to the UK Employees, (b) all proper
payments and returns have been made to UK HM Revenue & Customs and UK National
Insurance Contributions Office and none of the same are the subject of any
dispute; (c) Ferro UK is not a party to any agreement, arrangement, or scheme
for profit sharing (including through the provision of securities or interests
in securities which fall within the scope of chapters 2 to 5 (inclusive) Part 7
ITEPA 2003) to any former, current, or prospective employee of the Specialty
Plastics Business or to any officers, ex-officers, or prospective officers of
the Specialty Plastics Business or to any “associated person” for the purposes
of s.421C ITEPA 2003, or for the payment to its officers or employees of bonuses
or incentive payments or the like (including retention payments or payments due
on a change of control of Ferro UK), or for the provision of any other benefits
not described in Part L in respect of which Olympic Plastics would, if the
prescribed circumstances arise, be required on or after Closing to operate PAYE
or pay or account for any national insurance contributions in respect thereof;
(d) none of the UK Transferred Employees was employed by Ferro UK as a result of
a transfer of employment to which the Transfer of Undertakings (Protection of
Employment) Regulations 1981, as amended (“TUPE”), applied; and (e) none of the
UK Employees have rights to any early retirement pensions, including a
redundancy provided through any pension transfer under TUPE; and (8) with
respect to Germany, no Ferro Seller has any liability with respect to the
separate pension arrangement sponsored by the Ceramic Dyes division in Germany.
Except as otherwise disclosed on Subpart L-7 of the Disclosure Disc, (1) each
Employee Benefit Plan has been maintained in accordance with its terms and all
applicable Laws; (2) since January 1, 2005, the Ferro Sellers have not received
any written notice of any unfair labor practice charge or complaint, or any
other charge, arbitration, inquiry, proceeding or investigation pending before
the National Labor Relations Board or any other foreign comparable governmental
entity; (3) since January 1, 2005, the Ferro Sellers have not received any
written notice of any strikes, slowdowns, work stoppages, lockouts or threats
thereof, by or with respect to any employees of the Specialty Plastics Business
no such activities or proceedings; and (4) the Ferro Sellers are not a party to
or otherwise bound by, any consent decree with, or citation by, any governmental
entity relating to any employee of the Specialty Plastics Business or employment
practice, wage, hour, terms or conditions of employment with respect to the
Specialty Plastics Business;



  (M)   Compliance with Environmental Laws. Except as otherwise disclosed on
Part M of the Disclosure Disc, (1) in the Ferro Sellers’ conduct of the
Specialty Plastics Business, the Specialty Plastics Business is in compliance
with all Environmental Laws applicable to the Specialty Plastics Business
relating to emissions, discharges, and releases of Hazardous Materials into
land, soil, ambient air, water, and the atmosphere, the noncompliance with which
is not likely to have a materially adverse effect on the Specialty Plastics
Business Condition; (2) in the Ferro Sellers’ conduct of the Specialty Plastics
Business, the Specialty Plastics Business has obtained and is in compliance with
all necessary Licenses and Permits applicable to the use, generation, treatment,
storage, transportation, and disposal of Hazardous Materials, the noncompliance
with which is not likely to have a material adverse effect on the Specialty
Plastics Business Condition; (3) there are no demands, claims, notices of
violation, actions, or proceedings pending or threatened alleging any
non-compliance with or liability under any Environmental Laws affecting the Real
Properties or the Specialty Plastics Business; and (4) there exist no Hazardous
Materials on or in the Real Properties that are part of the Specialty Plastics
Business the presence of which is likely to have a material adverse effect on
the Specialty Plastics Business Condition.



  (N)   Compliance with Health and Safety Laws. Except as otherwise disclosed on
Part N of the Disclosure Disc, to the Ferro Sellers’ knowledge, in the Ferro
Sellers’ conduct of the Specialty Plastics Business, the Specialty Plastics
Business is in compliance with all Health and Safety Laws applicable to the
Specialty Plastics Business the noncompliance with which is not likely to have a
material adverse effect on the Specialty Plastics Business Condition.



  (O)   Compliance with Other Laws. Except as otherwise disclosed on
Subparts O-2 or O-3 of the Disclosure Disc, (1) to the Ferro Sellers’ knowledge,
the Specialty Plastics Business is in compliance with all Laws applicable to the
conduct of the Specialty Plastics Business (other than Environmental Laws and
Health and Safety Laws) the noncompliance with which is not likely to have a
material adverse effect on the Specialty Plastics Business Condition; (2) to the
best of the Ferro Sellers’ knowledge, in respect of the Specialty Plastics
Business neither any Ferro Seller nor any director, officer, agent, or employee
of a Ferro Seller has used any Ferro Seller funds for unlawful contributions,
gifts, entertainment, or unlawful expenses related to political activity or made
any lawful payment to foreign or domestic government officials or employees or
to foreign or domestic political parties or campaigns that would constitute a
violation of the FCPA; (3) no Ferro Seller has been party to any agreement,
practice or arrangement in respect of the Specialty Plastics Business which
infringes any competition, restrictive trade practice, antitrust, fair trading,
or consumer protection Laws applicable in any jurisdiction in which there are
Specialty Plastics Business assets or in which the Specialty Plastics Business
is carried or in which the activities of the Specialty Plastics Business may
have an effect; (4) no Ferro Seller has given any assurance or undertaking
(written or oral) to any competition law or antitrust authority relating to any
matter related to the Specialty Plastics Business which has or will have the
effect of restricting the nature, scope or magnitude of the activities of the
Specialty Plastics Business and no Ferro Seller is in breach of any such
assurance or undertaking; and (5) no investigation by a competition law or
antitrust authority which is likely to affect the Specialty Plastics Business is
taking place or is threatened.



  (P)   Taxes. Except as otherwise disclosed in Part P of the Disclosure Disc,
(1) all Tax Returns required to be filed by the Ferro Sellers with respect to
the Specialty Plastics Business or the Acquired Assets before Closing have been
or will be filed on or before the Closing and such Tax Returns are correct in
all material respects as to the amount of Taxes shown to be due thereon; (2) all
Taxes due and payable by the Ferro Sellers with respect to the Specialty
Plastics Business or the Acquired Assets before Closing have been or will be
paid when required by Law; (3) the Acquired Assets are not encumbered by any
Encumbrance arising out of unpaid Taxes which are due and payable other than a
Permitted Encumbrance; (4) each Ferro Seller has withheld and paid over to the
proper authorities all amounts required to be withheld and paid over under
applicable Law with respect to employees, creditors or other third parties of
the Specialty Plastics Business; (5) there are no Tax sharing agreements or
similar agreements (whether oral or written) that include any Ferro Seller with
respect to the Acquired Assets or the Specialty Plastics Business; (6) no Ferro
Seller is liable for the Taxes of any other person with respect to the Specialty
Plastics Business as a transferee, successor, by contract, law, rule, regulation
or otherwise; (7) there are no Tax Deficiencies assessed against, or relating to
the Specialty Plastics Business or the Acquired Assets; (8) no Ferro Seller is a
party to any action, audit or proceeding by any Tax authority for the assessment
or collection of Taxes with respect to the Specialty Plastics Business or the
Acquired Assets, nor has any such action, audit or proceeding been proposed or
threatened with respect to the Specialty Plastics Business or the Acquired
Assets; (9) no Ferro Seller that is a foreign person (as defined in Section 1445
of the Code and the Regulations promulgated thereunder) shall be deemed to have
disposed of a U.S. real property interest (as defined in Section 897 of the Code
and the Regulations promulgated thereunder) with respect to the Acquired Assets
or the Specialty Plastics Business; (10) no written claim has been received by a
Ferro Seller within the past three years that it is, or may be subject to Tax in
a jurisdiction in which it did not file Tax Returns with respect to the
Specialty Plastics Business or the Acquired Assets; (11) the Ferro Sellers have
complied with all statutory provisions and regulations in each relevant
jurisdiction relating to value added taxes and has duly paid or provided for all
amounts of value added tax for which the Ferro Sellers are liable in relation to
the Specialty Plastics Business; (12) Ferro UK has accounted for all Taxes in
respect of wages and salaries earned of Ferro UK employees of the Specialty
Plastics Business that are required to be deducted by Ferro UK at source,
including, without limitation, under PAYE; (13) the Ferro Sellers have made all
payments and taken all deductions from wages and salaries and accounted for such
deductions to the relevant taxing authority in respect of social security
contributions or national insurance contributions or similar taxes in relation
to the employees of the Specialty Plastics Business; (14) in respect of the
Leased Real Property situated in the United Kingdom, France, Spain, Portugal or
Holland, the relevant Ferro Seller has validly executed its option to Tax
supplies of the Leased Property; and (15) Ferro Sellers have provided or made
available to Olympic Plastics all sales, use, value added, withholding,
employment, property and payroll Tax Returns that relate to the Specialty
Plastics Business or the Acquired Assets for all taxable periods beginning after
December 31, 2002.

        .



  (Q)   Insurance. Except as otherwise disclosed on Part Q of the Disclosure
Disc, the Ferro Sellers have insured or self-insured the assets and properties
of the Specialty Plastics Business against those insurable risks in amounts and
to an extent customarily obtained by similar businesses.



  ®   Material Events and Material Adverse Changes. Except as otherwise
disclosed on Part R of the Disclosure Disc, (1) the Specialty Plastics Business
has been conducted only in the ordinary and usual course since December 31,
2005, and (2) no Material Events have occurred since December 31, 2005,
including any of the following that have had or are likely to constitute a
Material Adverse Change:



  (1)   An uninsured damage to, destruction or loss of any of the Acquired
Assets;



  (2)   The Acquired Assets becoming subject to an Encumbrance, other than
Permitted Encumbrances;



  (3)   A cancellation or waiver of any claims or rights of value, or any sale,
transfer, distribution or other disposal of any Acquired Assets;



  (4)   Disposal or lapse of any rights in, the Intellectual Property;



  (5)   A liability incurred outside the ordinary course of the business,
including, without limitation, any liability for nonperformance or termination
of any Contract, Lease, License or Permit;



  (6)   A write off as uncollectible any notes or accounts receivable, except
write offs in the ordinary course of business consistent with past practice
charged to applicable reserves;



  (7)   Any election, revocation, or amendment of any Tax election, settlement
or compromise of any claim or assessment with respect to Taxes, execution of any
closing agreement, execution or consent to any waivers extending the statutory
period of limitations with respect to the collection or assessments of any
Taxes, or amendment any Tax Return;



  (8)   Acquisition of any business, by merger or consolidation, purchase of
substantial assets or equity interests or by any other manner, in a single
transaction or a series of related transactions, or entry into any contract,
letter of intent or similar arrangement (whether or not enforceable) with
respect to such transactions;



  (9)   Entry into, materially amendment, or becoming subject to any joint
venture, partnership, strategic alliance, co-marketing, (or promotion,
co-packaging, joint developments or similar arrangement); or



  (10)   Entry into any contract with respect to (whether or not binding), or
other use committed or agreed, whether or not in writing, to do any of the
foregoing.



  (S)   Sufficiency of Assets. Except as set forth on Part S of the Disclosure
Disc, (1) all of the Acquired Assets are in the possession of the Ferro Sellers
or under the Ferro Sellers’ control; (2) the sale of the Acquired Assets
pursuant to this Agreement will effectively convey to Olympic Plastics all of
the tangible and intangible property primarily used by the Ferro Sellers in
their current conduct of the Specialty Plastics Business; and (3) the Ferro
Sellers believe such assets, when combined with services provided pursuant to
the Transitional Services Agreements listed on Appendix F, will enable Olympic
Plastics to continue in all material respects the conduct of the Specialty
Plastics Business as the same is currently being conducted by the Ferro Sellers
at the individual site level (except for the Retained Assets and except for any
tangible or intangible property used by Ferro in providing corporate overhead
functions to the Specialty Plastics Business).



7.3   Olympic Plastics’ Representations and Warranties. Olympic Plastics
represents and warrants to the Ferro Sellers the following:



  (A)   Organization and Existence. Olympic Plastics is a corporation duly
organized, validly existing and in good standing under the laws of Delaware.



  (B)   Power and Authority. Olympic Plastics has full corporate power and
authority under its constitutive documents and under the laws of the State of
Delaware to execute, deliver, and perform this Purchase Agreement and the Other
Agreements to which it is a party.



  (C)   Authorization. The execution, delivery, and performance of this Purchase
Agreement and the Other Agreements to which Olympic Plastics is a party have
been duly authorized by all requisite corporate actions on the part of Olympic
Plastics.



  (D)   Binding Effect. This Purchase Agreement and the Other Agreements to
which Olympic Plastics is a party are valid, binding, and legal obligations of
Olympic Plastics.



  (E)   No Default. Neither the execution and delivery of this Purchase
Agreement or the Other Agreements to which Olympic Plastics is a party nor
Olympic Plastics’ full performance of its obligations under this Purchase
Agreement will violate or breach, or otherwise constitute or give rise to a
Default under, the terms or provisions of Olympic Plastics’ constitutive
documents or of any contract, commitment, or other obligation to which Olympic
Plastics is a party.



  (F)   Finders. Olympic Plastics has not engaged and is not directly or
indirectly obligated to any person acting as a broker, finder, or similar
capacity in connection with the transactions contemplated by this Purchase
Agreement.



  (G)   Olympic Plastics’ Financing Plan. Simultaneously with the execution and
delivery of this Purchase Agreement, Olympic Plastics has delivered to the Ferro
Sellers a true and complete copy of commitments it has received from its lenders
by which Olympic Plastics can reasonably anticipate obtaining sufficient cash
funds to enable Olympic Plastics to make payment required under Section 2.8(A)
above.



  (H)   No Insolvency. Olympic Plastics is not currently the subject of any
proceedings relating to the prevention or resolution of business difficulties
(or similar actions) or of a judgment of dissolution, and no facts currently
exist justifying such a procedure or judgment against Olympic Plastics. Olympic
Plastics has not been declared or has made a declaration that it is unable to
meet its debts as they fall due. No administrative receiver or manager or
interim manager (or equivalent) has been appointed to manage any of the
properties, assets or business of Olympic Plastics.



7.4   Meaning of the “Ferro Sellers’ Knowledge”. Where a statement contained in
this Article 7 is said to be to the “Ferro Sellers’ knowledge” (or words of
similar import) such expression means that, after having conducted a due
diligence review and in reliance on due diligence certifications, both as
described in Appendix K, management of the Specialty Plastics Business believes
the statement to be true, accurate, and complete in all material respects, but
that the Ferro Sellers make no further representation or warranty concerning
facts or circumstances that might have come to the Ferro Sellers’ attention if
they conducted a broader or more thorough investigation of the Specialty
Plastics Business. For purposes of this Section 7.4, the term “management of the
Specialty Plastics Business” means the Vice President, Specialty Plastics and
the following individuals who report to him: the Business Manager APA and APC,
the Business Manager Northern Europe, the Business Manager Southern Europe, the
LCD Marketing Manager, the LCD Sales Manager, the PCD Business Manager, the PCD
Operations Manager, the FRP Sales Manager, the FPR Operations Manager, the
Specialty Plastics Division Controller, the Edison Operations Manager, the
Plymouth Operations Manager, and the assigned Corporate Accounting Manager.

Article 8 — Specific Obligations



8.1   Employee Obligations. The parties’ respective obligations with respect to
employees of the Specialty Plastics Business will be as follows:



  (A)   Transferred Employees. Appendix L, as the same will be updated by the
Ferro Sellers before the Closing as provided in the last sentence of this
Section 8.1(A), contains a list of employees of the Specialty Plastics Business
(the “Employees”).



  (1)   The term “Transferred Employees” means the following:



  (a)   The US Transferred Employees;



  (b)   The Belgian Transferred Employee;



  (c)   The German Transferred Employees;



  (d)   The Dutch Transferred Employees;



  (e)   The Mexican Transferred Employees;



  (f)   The Portuguese Transferred Employees;



  (g)   The Spanish Transferred Employees; and



  (h)   The UK Transferred Employees;

all as defined in Appendix L



  (2)   The term “Retained Employees” means the Employees identified on Part II
of Appendix M.

The parties respective rights and responsibilities with respect to the
Transferred Employees, the Employees who do not become Transferred Employees,
and former employees of the Specialty Plastics Business will be as set forth on
Appendix M. The parties recognize that from today until the Closing there may be
minor changes in the individuals who are employees of the Specialty Plastics
Business. The Ferro Sellers, however, will make every reasonable effort to
maintain the overall headcount of the Employees by location constant until the
Closing and will provide Olympic Plastics an updated list of Employees no later
than ten days before the Closing.



  (B)   Severance. The Ferro Sellers will be solely responsible for any and all
severance pay and benefits that become due contractually or by law to Employees
on termination of employment with the Ferro Sellers (whether before, at, or
after the Closing) and former employees of the Specialty Plastics Business who
terminated employment with the Ferro Sellers before the Closing. Olympic
Plastics will be solely responsible for any and all severance pay and benefits
that become due contractually or by law to Transferred Employees on termination
of their employment with Olympic Plastics after the Closing. If Olympic Plastics
elects to terminate the employment of any Transferred Employee within one year
after the Closing in circumstances in which such Transferred Employee would have
been entitled to severance pay and/or benefits if he or she had terminated
employment with the Ferro Sellers immediately before the Closing, then Olympic
Plastics will assure that such terminated Transferred Employee’s severance pay
and benefits will be substantially equivalent to the severance pay and benefits
the Transferred Employee would have received under the Ferro Sellers’ severance
policies.



  (C)   Non-Interference. The Ferro Sellers will neither employ nor offer
employment to any Transferred Employee during the three year period following
the Closing without the prior written consent of Olympic Plastics. During such
period, Olympic Plastics will not, without the prior written consent of the
Ferro Sellers, employ or offer employment to any Retained Employee or to any
former employee of the Specialty Plastics Business who retired from or
voluntarily terminated employment with the Ferro Sellers during the six-month
period preceding the Closing. Nothing in this Section 8.1(c), however, will be
deemed to prohibit any party from hiring an Employee who responds to a general
public advertisement of employment or who is identified as a consequence of a
non-directed executive search. (The provisions of this Section 8.1(C) will not
apply to German Transferred Employees.)

The Ferro Sellers’ duties and obligations arising out of the foregoing
provisions of this Section 8.1 and Appendix M are the “Ferro Sellers’ Employee
Obligations.” Olympic Plastics’ duties and obligations arising out of the
foregoing provisions of this Section 8.1 and Appendix M are the “Olympic
Plastics’ Employee Obligations.”



8.2   Environmental Obligations. The parties’ respective obligations with
respect to Environmental Matters will be as follows:



  (A)   Identified Environmental Matters. The Ferro Sellers will be solely
responsible for any third party liability or legally required remediation of any
Environmental Condition, in either case resulting from the Environmental Matters
identified on Appendix O (collectively, the “Identified Environmental Matters”).
Olympic Plastics hereby grants the Ferro Sellers a license to enter upon the
Real Properties of the Specialty Plastics Business with reasonable prior notice
for the purpose of carrying out and complete any such remediation. Olympic
Plastics will also make available to the Ferro Sellers at cost such utilities at
such sites as the Ferro Sellers may reasonably require in order to carry out
such remediation. The Ferro Sellers will carry out and complete such remediation
in accordance with applicable Environmental Laws and in such a way as to
minimize any interference with the operations of the Specialty Plastics Business
or any other business of Olympic Plastics or its successors. The Ferro Sellers
will assure such plan or program for remediation corrects or ameliorates any
Identified Environmental Matter consistent with the use of such Real Property on
the Closing Date.



  (B)   Other Environmental Matters.



  (1)   Procedure. Olympic Plastics will refrain from conducting any sort of
intrusive soil or groundwater testing on or around the Real Property unless
Olympic Plastics is advised by a professional environmental engineer or
environmental counsel that such testing is required by Environmental Laws or the
failure to conduct such testing may result in civil or criminal penalties,
Olympic Plastics receives an unsolicited complaint or notice of a possible
Environmental Matter (as defined below) from a third party or governmental
entity claiming damage arising out of such Environmental Matter, or Olympic
Plastics receives an unsolicited claim, complaint or notice of a possible
Environmental Matter from a governmental entity having regulatory authority
under Environmental Laws. If Olympic Plastics is required or permitted to
conduct such testing or if Olympic Plastics otherwise discovers an Environmental
Matter in the ordinary course of business and, as a consequence, identifies an
Environmental Matter other than an Identified Environmental Matter after the
Closing, then



  (a)   Olympic Plastics will conduct a preliminary investigation to determine
whether remedial action is legally required under Environmental Laws with
respect to such Environmental Matter and thus constitutes an “Environmental
Condition.” If at any time after the Closing Olympic Plastics proposes to
conduct any sort of intrusive soil or groundwater testing that Olympic Plastics
reasonably believes will be an Environmental Matter subject to the provisions of
this Section 8.2, then Olympic Plastics will provide the Ferro Sellers at least
three weeks prior notice in writing of such proposal with a full description of
the testing to be conducted and the manner in which such testing will be
conducted, allow the Ferro Sellers to observe any such testing, and promptly
make available to the Ferro Sellers the test results. Olympic Plastics will
conduct such intrusive testing if and when advised by a professional
environmental engineer or Olympic Plastics’ counsel that such testing is legally
required or necessary to ameliorate or prevent exacerbation of an identified
threat to the environment.



  (b)   If Olympic Plastics determines in good faith that such Environmental
Matter constitutes an Environmental Condition, then Olympic Plastics will give
the Ferro Sellers timely notice of the facts and circumstances that caused
Olympic Plastics to conclude that such Environmental Matter is or was an
Environmental Condition.



  (c)   After giving the Ferro Sellers such notice, Olympic Plastics will, in
good faith, design and develop, and deliver to the Ferro Sellers, a plan or
program (a “Remediation Plan“) for remediating the Environmental Condition.
Olympic Plastics will assure such plan or program corrects or ameliorates any
existing violation of Environmental Laws in a reasonable and economical manner,
including the use of institutional controls and deed restrictions limiting
future use of the Real Property to a use consistent with its use on the Closing
Date. (A Remediation Plan that satisfies the requirements of the preceding
sentence is referred to below as an “Economic Remediation Plan”.)



  (d)   The Ferro Sellers will promptly review Olympic Plastics’ Remediation
Plan and will advise Olympic Plastics if and in what respects (if any) that the
Ferro Sellers do not reasonably believe the Remediation Plan reasonably
qualifies as an Economic Remediation Plan.



  (e)   If the Ferro Sellers and Olympic Plastics agree, in the exercise of good
faith, that Olympic Plastics’ Remediation Plan or an agreed modified Remediation
Plan constitutes an Economic Remediation Plan, then Olympic Plastics will
proceed with implementing such Remediation Plan. In such case, during the
implementation of the Economic Remediation Plan by Olympic Plastics, the Ferro
Sellers will provide Olympic Plastics reimbursement of 50% of any out-of-pocket
expenses actually incurred by Olympic Plastics in carrying out the Economic
Remediation Plan within 30 days of demand by Olympic Plastics. When Olympic
Plastics has completed the Economic Remediation Plan, then party owing
additional funds to the other under the allocation formula in Section 8.2(B)(2)
below will pay those funds to the other party promptly.



  (f)   If the Ferro Sellers and Olympic Plastics do not agree on a Remediation
Plan that both believe is an Economic Remediation Plan, then the issue of what
constitutes an Economic Remediation Plan will be deemed to be disputed item
within the meaning of Section 10.1.



  (2)   Responsibilities. Subject to the limitations of Sections 8.2(B)(2)(c)
and 8.2(B)(3) below, the Ferro Sellers and Olympic Plastics will share
responsibility for the cost of Economic Remediation Plans on the following
basis:



  (a)   The Ferro Sellers will be responsible for a portion of the Actual Amount
of the costs of Economic Remediation Plans as follows:



  (i)   The total costs of carrying out Economic Remediation Plans times



  (ii)   The appropriate one of the following two fractions —



  (A)   If the costs resulting from the Environmental Condition that is the
subject of the Economic Remediation Plan are proportional to the amount of the
specific type of Hazardous Materials that were used, emitted, discharged or
released and the amount of Hazardous Materials is known or estimable with a
reasonably high degree of reliability, then a fraction



      (1) the numerator of which is the amount of Hazardous Materials
contributed by the Ferro Sellers to the Environmental Condition before the
Closing and



      (2) the denominator of which is the total amount of Hazardous Materials
contributed by both the Ferro Sellers before the Closing and Olympic Plastics
after the Closing; or



  (B)   If either the costs resulting from the Environmental Condition are not
proportional to the amount of Hazardous Materials that were used, emitted,
discharged or released or the amount of Hazardous Materials is not known or not
estimable with a reasonably high degree of reliability, then a fraction equal to
one minus a fraction equal to



      (1) the numerator of which is the number of months Olympic Plastics has
carried on the Specialty Plastics Business from the Closing Date until the date
Olympic Plastics delivers the notice described in Section 8.2(B)(1)(b) above and



      (2) the denominator of which is 42 months plus the number of months
Olympic Plastics has carried on the Specialty Plastics Business from the Closing
Date until the date Olympic Plastics delivers the notice described in
Section 8.2(B)(1)(b) above.



  (b)   Olympic Plastics will be responsible for all costs of carrying out
Remediation Plans and for discharging all other liabilities and obligations
resulting from Environmental Conditions for which the Ferro Sellers are not
responsible under this Purchase Agreement.



  (c)   If the Ferro Sellers and Olympic Plastics cannot after good faith
efforts agree on the utilization of the formulae set forth in
Section 8.2(B)(2)(a)(ii), then the issue of the allocation of responsibility for
the costs of an Economic Remediation Plan will be deemed to be a disputed item
within the meaning of Section 10.1.



  (3)   Limitations.



  (a)   There will be no quantum limitation on Ferro’s liability for Identified
Environmental Matters under Section 8.2(A) above.



  (b)   Notwithstanding the provisions of Section 8.2(B)(2)(a) above, the Ferro
Sellers’ will have no liability with respect to a claim under Section 8.2(B)
unless and to the extent (i) the Actual Amount the claim exceeds $50,000 and
(ii) the Actual Amount by which all such claims in excess of such amount exceeds
$1,000,000. In no event will the Ferro Sellers’ total obligation to Olympic
Plastics under Section 8.2(B) exceed, in the aggregate, $13,300,000.



  (c)   In no event will the Ferro Sellers have any responsibility for any
Environmental Matter or Environmental Condition for which Olympic Plastics has
not given the Ferro Sellers notice in accordance with Section 8.2(B)(1)(b) above
on or before 5:00 PM (Eastern Time) on September 30, 2013.

The Ferro Sellers’ duties and obligations arising out of the foregoing
provisions of this Section 8.2(B) are the “Ferro Sellers’ Environmental
Obligations.” Olympic Plastics duties and obligations arising out of the
foregoing provisions of this Section 8.2(B) are the “Olympic Plastics’
Environmental Obligations.”



8.3   Olympic Plastics’ Sole Remedy. Other than as a result of fraud or
fraudulent misrepresentation, Olympic Plastics acknowledges that Olympic
Plastics’ right of indemnity under Section 9.2(C) for non-performance of the
Ferro Sellers’ Employee Obligations and the Ferro Sellers’ Environmental
Obligations is Olympic Plastics’ sole and exclusive remedy with respect thereto
and Olympic Plastics hereby waives any other or further rights of recovery
Olympic Plastics might otherwise have against the Ferro Sellers with respect to
such matters on grounds of misrepresentation or breach of warranty, breach of
covenant, or otherwise. Olympic Plastics also hereby releases and discharges the
Ferro Sellers from any other claims that Olympic Plastics may now or hereafter
have against the Ferro Sellers under any Environmental Law, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. §§ 9601 et seq., as amended.

Article 9 — Indemnification



9.1   Indemnification of the Ferro Sellers. Olympic Plastics will indemnify and
(in the case of third party claims) defend the Ferro Sellers and the Ferro
Sellers’ shareholders, officers, directors, Affiliates, and representatives
(collectively, the “Ferro Sellers Indemnitees”) and hold the Ferro Sellers
Indemnities harmless, from and against the Actual Amount of any and all
liabilities, damages, claims, costs, and expenses (including reasonable
attorneys’ fees) arising out of or resulting from –



  (A)   Any misrepresentation or breach of warranty by Olympic Plastics under
Section 7.3; or



  (B)   Non-performance by Olympic Plastics of any obligations to be performed
by or on the part of Olympic Plastics under this Purchase Agreement, including
Olympic Plastics’ obligations with respect to the Assumed Liabilities and
Olympic Plastics’ obligations under Article 8.



9.2   Indemnification of Olympic Plastics. Subject to the limitations set forth
in Section 9.5 and 9.6, the Ferro Sellers will indemnify and (in the case of
third party claims) defend Olympic Plastics, and Olympic Plastics’ shareholders,
officers, directors, Affiliates, and representatives (collectively, the “Olympic
Plastics Indemnitees”) and hold the Olympic Plastics Indemnitees harmless, from
and against the Actual Amount of any and all liabilities, damages, claims,
costs, and expenses (including reasonable attorneys’ fees) arising out of or
resulting from –



  (A)   Any misrepresentation or breach of warranty by the Ferro Sellers under
Section 7.1;



  (B)   Any misrepresentation or breach of warranty by the Ferro Sellers under
Section 7.2 for which notice is given by Olympic Plastics within the period
specified in Section 9.6; or



  (C)   Non-performance by the Ferro Sellers of any obligation to be performed
by or on the part of the Ferro Sellers under this Purchase Agreement, including
the Ferro Sellers’ obligations with respect to the Retained Liabilities and the
Ferro Sellers’ obligations under Article 8.



9.3   Claims. If one or more of the Ferro Sellers Indemnitees desires to make a
claim against Olympic Plastics or one or more of the Olympic Plastics
Indemnitees desires to make a claim against the Ferro Sellers under Section 9.1
or 9.2, as the case may be, which does not involve a claim by any person other
than the parties, then such indemnitee shall make such claim by delivering
written notice to the other within a reasonable period of time. If either one or
more of the Olympic Plastics Indemnitee or one or more of the Ferro Sellers
Indemnitees (the “Claimant”) desires to make a claim against the other party
(the “Indemnitor”) under Section 9.1 or 9.2 which involves a claim by a person
other than the parties, then such claim will be made in the following manner and
be subject to the following terms and conditions:



  (A)   Notice. The Claimant will give notice to the Indemnitor within a
reasonable period of time of any demand, claim, or threat of litigation or the
actual institution of any action, suit, or proceeding (collectively, a “Claim”)
at any time served on or instituted against the Claimant with respect to which
the Claimant believes it would have a right of indemnification under Section 9.1
or 9.2. In providing such notice, the Claimant shall only state the existence of
such Claim and shall not admit or deny the validity of the facts or
circumstances out of which such Claim arose. Solely for purposes of determining
whether the Claimant is entitled to indemnification under Section 9.1 or 9.2,
the alleged facts or circumstances on which such Claim is based shall be treated
as if they were true pending final resolution of the facts and circumstances out
of which such Claim arose.



  (B)   Responsibility for Defense. Within 30 days after receipt of any such
notice, but not less than five working days before the time the Claimant is
required to respond to a Claim, the Indemnitor will, by giving written notice to
the Claimant, have the right to assume responsibility for the defense of the
Claim, through counsel reasonably acceptable to the Claimant, at the expense of
the Indemnitor, in the name of the Claimant or otherwise as the Indemnitor may
elect; provided that the Indemnitor also agrees that it does have responsibility
to indemnify the Claimant with respect to such Claim (subject to the limitations
set forth in Section 9.5). Otherwise, the Claimant will have responsibility for
the defense of the Claim. Subject to the provisions of subsections 9.3(C) and
(D) below, the party having responsibility for defense of a Claim (the
“Defending Party”) will have the full authority to defend, cure, adjust,
compromise, or settle such Claim or appeal any judgment or ruling of a court or
other tribunal in connection with such Claim in its own name and/or in the name
of the other party.

Notwithstanding the forgoing provisions of this Section 9.3(B), an Indemnitor
will not have the right to assume control of the defense of such third party
action if (i) the claim for indemnification relates to or arises in connection
with any criminal proceeding, action, indictment, allegation, or investigation
against a Claimant; (ii) the claim seeks an injunction or equitable relief
against the Claimant; (iii) the Claimant has been advised in writing by counsel
that there is a conflict of interest between the Indemnitor and the Claimant
(other than with respect to an conflict arising solely as a consequence of a
duty to indemnify arising out of this Article 9); (iv) the Claimant reasonably
believes an adverse determination with respect to the action, lawsuit,
investigation, proceeding or other claim giving rise to such claim for
indemnification would be materially adverse and detrimental to the Claimant’s
reputation, Tax position, or future business prospects or is likely to establish
a precedential or customary practice materially adverse to the continuing
business or Tax Position or of the Claimant; (v) the appropriate court rules
that the Indemnitor failed or is failing to vigorously prosecute or defend such
claim; or (vi) the Indemnitor is insolvent or is the subject of any voluntary or
involuntary bankruptcy proceeding or assignment for the benefit of its
creditors.



  (C)   Right to Participate. Notwithstanding a Defending Party’s responsibility
for the defense of a Claim, the other party shall have the right to participate,
at its own expense and with its own counsel, in the defense of a Claim and the
Defending Party will consult with the other party from time to time on matters
relating to the defense of such Claim. The Defending Party will provide the
other party with copies of all pleadings and material correspondence relating to
such Claim.



  (D)   Settlement. A Defending Party will provide the other party with timely
written notice of any proposed adjustment, compromise, or other settlement,
including equitable or injunctive relief, of a Claim which the Defending Party
intends to propose or accept. If the other party fails to provide the Defending
Party with timely written notice of objection to such settlement, then the
Defending Party shall have the authority to propose or accept such settlement
and enter into any agreement, in its own name and/or in the name of the other
party, giving legal effect to all aspects of such settlement. If the other party
objects to such settlement, then the Defending Party may, if it so elects,
tender the defense to the other party by paying to such other party the amount
of money proposed to be paid in settlement of the Claim, in which case the
Defending Party shall have no further liability to the other party under this
Purchase Agreement with respect to such Claim and the other party shall have
full authority for the future defense of such Claim and full responsibility for
any and all liabilities, obligations, costs, and expenses resulting therefrom.



9.4   Disputed Responsibility. If, after receiving a written indemnification
notice under Section 9.3(A), the party receiving such notice disputes —



  (A)   The fact that such party in fact made a misrepresentation or breach a
warranty under this Purchase Agreement giving rise to the claim to which the
notice relates or that any such misrepresentation or breach in fact gave rise to
the liabilities, damages, claims, costs, or expenses for which the other party
seeks indemnification under this Article 9; or



  (B)   The fact that such party in fact failed to perform any obligation to be
performed on the part of that party under this Purchase Agreement giving rise to
the claim to which the notice relates or that any such failure in fact gave rise
to the liabilities, damages, claims, costs, or expenses for which the other
party seeks indemnification under this Article 9,

then such party will have the right to initiate the dispute resolution mechanism
set forth in Article 10, in which case the dispute will be finally resolved as
provided in Article 10. In such case, however, pending final resolution of the
disputed item, the parties will proceed as if the party receiving the
indemnification notice had in fact made a misrepresentation, breached a
warranty, or failed to perform an obligation to be performed on the part of that
party under this Purchase Agreement and as if such act or failure in fact gave
rise to the liabilities, damages, claims, costs, or expenses for which the other
party seeks indemnification under this Article 9. If the disputed item is
resolved in whole or in part in favor of the party receiving the indemnification
notice, then such party will be entitled to an equitable reimbursement from the
other party of any amounts expended or incurred in carrying out the receiving
party’s indemnification obligations under this Article 9.



9.5   Quantum Limitation on Indemnification. Notwithstanding the provisions of
Section 9.2(B), the Ferro Sellers will not be obligated to indemnify or defend
the Olympic Plastics Indemnitees, or hold the Olympic Plastics Indemnitees
harmless, from or against any liability, damage, claim, cost, or expense
(including attorneys’ fees) arising out of a misrepresentation or breach of
warranty by the Ferro Sellers pursuant to Section 9.2(B) unless and to the
extent (A) the Actual Amount of a given claim exceeds $50,000, and (B) the
Actual Amount by which all claims in excess of such amount exceeds $1,000,000.
In no event will the Ferro Sellers’ total obligation to Olympic Plastics under
Section 9.2(B) exceed, in the aggregate, $13,300,000. The quantum limitation set
forth in this Section 9.5 will not, however, apply to the Ferro Sellers’
liability to Olympic Plastics for breaches of the representations and warranties
as to Ownership of the Acquired Assets set forth in Section 7.2, the Ferro
Sellers’ Tax liabilities (Section 7.2(P)), the Ferro Sellers’ Employee
Obligations, or the Ferro Sellers’ Environmental Obligations (which are subject
to the quantum limitations set forth in Section 8.2(C)(3)(b) above).



9.6   Time Limitation on Indemnification. Notwithstanding the provisions of
Section 9.2(B), the Ferro Sellers will not be obligated to indemnify or defend
the Olympic Plastics Indemnitees, or hold the Olympic Plastics Indemnitees
harmless, from or against any liability, damage, claim, cost, or expense
(including attorneys’ fees) arising out of a misrepresentation or breach of
warranty by the Ferro Sellers pursuant to Section 9.2(B), and any cause of
action based thereupon shall expire and terminate, unless Olympic Plastics
delivers to the Ferro Sellers notice and a full explanation of the alleged
breach on or before 5:00 p.m. (Eastern Time) –



  (A)   In the case of claims by Olympic Plastics for misrepresentations or
breaches of warranty of the Ferro Sellers’ Tax warranties under Section 7.2(P),
90 days after expiration of the applicable statute of limitation period with
respect to the particular tax at issue;



  (B)   In the case of a misrepresentation or breach of warranty under
Section 7.2(L) (Employee and Employee Benefits), 90 days after the expiration of
the applicable statute of limitations;



  (C)   In the case of the Ferro Sellers’ Environmental Obligations, August 31,
2013; and



  (D)   In the case of any other claim, 18 months after the Closing.

The time limitations set forth in this Section 9.6 will not, however, apply to
the Ferro Sellers’ liability to Olympic Plastics for breaches of the
representations and warranties as to Ownership of the Acquired Assets set forth
in Section 7.2.



9.7   Actual Amount. For purposes of the parties’ respective obligations under
Sections 8.2, 9.1 and 9.2, in computing the “Actual Amount” of any liability,
damage, claim, loss, cost, or expense, the following principles will apply:



  (A)   The amount will be reduced to give full effect to any provision or
reserve on the books of the Specialty Plastics Business as of the Closing (other
than any provision or reserve relating to a Retained Liability) with respect to
the particular item or category of items out of which the misrepresentation,
breach, or non-performance in question arose;



  (B)   The amount will be reduced to give full effect to any insurance
recoveries the indemnified party actually received under insurance policies
after exercise of commercially reasonable efforts;



  (C)   The amount will be reduced to give full effect to any indemnity,
contractual, or non-contractual recoveries the indemnified party actually
received after exercise of commercially reasonable efforts; and



  (D)   The amount will be reduced to give full effect to any failure by an
indemnified party to exercise commercially reasonable efforts to mitigate any
liability, damage, claim, loss, cost, or expense incurred by such indemnified
party.



9.8   Exclusive Remedies. Other than as a result of fraud or fraudulent
misrepresentation, the remedies provided in this Article 9 will be the parties’
exclusive remedies for claims arising out of or resulting from any
misrepresentation, breach of warranty, breach of covenant (other than the
covenant in Section 6.4 above), breach of undertaking, or non-performance any
obligation to be performed on the part of either party under this Purchase
Agreement. Other than as a result of fraud or fraudulent misrepresentation or to
the extent awarded to a third party, under no circumstances will any party be
responsible to another party for any consequential, incidental, special, or
punitive damages or damages resulting from lost profits or lost business
opportunity arising out of or relating to any such Claim.



9.9   Indemnity Payments as Adjustments. All indemnity payments under this
Article 9 will constitute and be treated as adjustments to the Purchase Price.

Article 10 – Dispute Resolution

If the parties ever have a dispute involving their respective rights and
obligations under this Purchase Agreement or any of the Other Agreements (other
than with respect to the determination of the amount of the Adjustment or with
respect to the obligations set forth in Section 6.4 above), then the parties
will resolve such dispute as follows:



10.1   Dispute Notice. Either Olympic Plastics or the Ferro Sellers may at any
time deliver to the other a written dispute notice setting forth a brief
description of the issues for which such notice initiates the dispute resolution
mechanism set forth in this Article 10. Such dispute notice shall also specify
the provision or provisions of this Purchase Agreement and the facts or
circumstances that are the subject matter of the dispute.



10.2   Informal Negotiations. During the 60-day period following delivery of a
dispute notice described in Section 10.1, the parties will cause their
representatives to meet and seek to resolve the disputed items cordially through
informal negotiations



10.3   Dispute Resolution Proceedings. If representatives of the parties are
unable to resolve disputed items through the informal negotiations described in
Section 10.3, then within 30 days after the informal negotiation period the
parties will refer the disputed issues to a dispute resolution panel for final
resolution as follows:



  (A)   Designation of Representatives. Within seven days after such informal
negotiation period, Olympic Plastics and the Ferro Sellers will each designate
one representative to serve on the dispute resolution panel. (If either party
fails or refuses to designate a representative, then the other party will be
entitled to have a representative appointed for such party by the CPR
Institute.)



  (B)   Selection of Neutral. Promptly after they have been designated, the
designated representatives will meet and select a neutral person (the “Neutral”)
to serve as the third member of the dispute resolution panel. If the designated
representatives of parties cannot agree on a Neutral, then either representative
may request the CPR Institute to select the Neutral.



  (C)   Procedures and Process. At the time the matter is referred to the
dispute resolution panel, Olympic Plastics and the Ferro Sellers will jointly
establish the procedures to be followed with respect to the presentation of the
parties’ respective positions and the process by which the dispute resolution
panel will reach and render its decision on the disputed issues. Such procedures
and processes will, at a minimum, assure that –



  (1)   Each party will have the right to submit evidence to the dispute
resolution panel;



  (2)   Each party will have the right to present a written statement concerning
that party’s position with respect to the disputed item; and



  (3)   Before reaching a decision concerning the disputed item, the dispute
resolution panel will convene a hearing at which both parties may be
represented.

If Olympic Plastics and the Ferro Sellers cannot agree on such procedures and
processes, then the Neutral will establish such procedures and process which
will, in all events, be consistent with the foregoing.



  (D)   Decision. The dispute resolution panel will act by majority vote. The
dispute resolution panel will base its decision on applicable provisions of this
Purchase Agreement or, if the provisions of this Purchase Agreement do not
resolve the matter, on general principles of substantive Ohio law. (The dispute
resolution panel may, if it so desires, seek the opinion of an attorney licensed
to practice law in the State of Ohio on any matter of substantive Ohio law on
which the panel desires clarification.)



10.4   Equitable Relief. Notwithstanding any other provision of this Article 10,
either party may seek from a court of competent jurisdiction interim injunctive
relief in order to maintain the status quo or protect such party’s rights under
this Purchase Agreement pending resolution of a dispute pursuant to this
Article 10.



10.5   Binding Effect. The decisions of the dispute resolution panel under this
Article 10 will be binding on both the Ferro Sellers and Olympic Plastics and
will be neither appealable, contestable, or subject to collateral attack by the
Ferro Sellers or Olympic Plastics.

Article 11 — Amendment, Waiver and Termination



11.1   Amendment. The parties may amend this Purchase Agreement at any time
before the Closing, but only by written instrument executed by both parties.



11.2   Waiver. Either party may at any time waive compliance by the other with
any undertaking or conditions contained in this Purchase Agreement but only by
written instrument executed by the party waiving such compliance. No such
waiver, however, shall be deemed to constitute the waiver of any such
undertaking or condition in any other circumstance or the waiver of any other
undertaking or condition.



11.3   Termination. This Purchase Agreement may be terminated before the
Closing:



  (A)   At any time by mutual written agreement of the Ferro Sellers and Olympic
Plastics;



  (B)   By either the Ferro Sellers or Olympic Plastics any time on or after
September 27, 2006 if, through no fault of, or material breach of any
representation, warranty or covenant by the terminating party, the Closing has
not occurred by such date; provided, however, if the Closing has not occurred by
September 27, 2006, solely because the parties have not received the requisite
regulatory approvals described in Section 3.11 above and/or Olympic Plastics has
not, despite its best efforts to do so, completed the formation of the
Affiliates to which Olympic Plastics intends to assign its rights and delegate
its duties under Section 12.5 below, then the parties will extend the
termination date for a reasonable period (not to exceed 34 days) needed to
obtain such approvals and/or complete such formation;



  (C)   By Olympic Plastics, if there has been a material violation or breach by
the Ferro Sellers of any agreement, representation or warranty contained in this
Purchase Agreement and the Ferro Sellers have failed to cure such violation or
breach within 20 calendar days after receipt of written notice of the violation
or breach from Olympic Plastics;



  (D)   By the Ferro Sellers, if there has been a material violation or breach
by the Olympic Plastics of any agreement, representation or warranty contained
in this Purchase Agreement and, except with respect to Olympic Plastics’
obligation to pay the Purchase Price (as provided in Section 2.8 above), Olympic
Plastics has failed to cure such violation or breach within 20 calendar days
after receipt of written notice of the violation or breach from the Ferro
Sellers; or



  (E)   By Olympic Plastics if the Ferro Sellers supplement (or are obligated to
supplement) the Disclosure Disc pursuant to Section 3.12 and the nature of such
supplement constitutes a Material Adverse Change.



11.4   Effect of Termination. If any party terminates this Purchase Agreement
pursuant to Section 11.3 above, all rights and obligations of the Parties
hereunder shall terminate without liability of any Party to any other Party
(except to the extent of any fraud or willful breach of this Agreement).

Article 12 — Miscellaneous



12.1   Cooperation. Olympic Plastics and the Ferro Sellers will cooperate with
the other party(ies), at the other party’s(ies’) reasonable request and expense,
in furnishing information, testimony, and other assistance in connection with
any actions, proceedings, arrangements, and disputes with other persons or
governmental inquiries or investigations involving the Ferro Sellers’ conduct of
the Specialty Plastics Business or the transactions contemplated by this
Purchase Agreement.



12.2   Severability. If any provision of this Purchase Agreement shall finally
be determined to be unlawful, then such provision will be deemed to be severed
from this Purchase Agreement and replaced by a lawful provision which carries
out, as closely as possible, the intention of the parties and preserves the
economic bargain contemplated by this Purchase Agreement and, in such case, each
and every other provision of this Purchase Agreement will remain in full force
and effect.



12.3   Costs and Expenses. The parties will be responsible for the following
costs and expenses arising out of the transactions contemplated by this Purchase
Agreement as follows:



  (A)   The Ferro Sellers will be solely responsible for the fees and expenses
of KeyBanc Capital Markets whether or not the transactions are consummated;



  (B)   Each of the Ferro Sellers, on one hand, and Olympic Plastics, on the
other hand, will be responsible for 50% of the cost of any filing fees that may
be required in connection with any necessary regulatory applications and
notifications;



  (C)   Ferro and Olympic Plastics will each be responsible for 50% of the costs
incurred in connection with the Title Policies described in Section 5.6(B)
above, but Olympic Plastics will be 100% responsible for the costs of any
endorsements to such Title Policies; and



  (D)   If the transactions are consummated, each of the Ferro Sellers, on one
hand, and Olympic Plastics, on the other hand, will be responsible for 50% of
the cost of any registration fees, stamp duties, or other transfer fees, taxes
or imposts, if any, which arise out of or result from the transfer of the
Acquired Assets from the Ferro Sellers to Olympic Plastics.

Otherwise, each party will bear its own expenses incurred in connection with
this Purchase Agreement and the transactions contemplated by this Purchase
Agreement, whether or not the transactions are consummated.



12.4   Notices. All notices, requests and other communications under this
Purchase Agreement shall be in writing and shall be deemed to have been duly
given at the time of receipt if delivered by hand or communicated by electronic
transmission, or, if mailed, three days after mailing registered or certified
mail, return receipt requested, with postage prepaid:

     
If to Olympic Plastics, to:
  Olympic Plastics, Inc.
c/o Wind Point Partners
676 N. Michigan Avenue – Suite 3700
Chicago, Illinois 60611
Attention: Mr. Nathan Brown
Telefax: 1.312.255.4820
 
   
with a copy to:
  Benesch, Friedlander, Coplan & Aronoff LLP
2300 BP Tower
200 Public Square
Cleveland, Ohio 44114
Attention: James M. Hill, Esquire
Telephone: 1.216.363.4588
 
   
If to Ferro Sellers, to:
  Ferro Corporation
1000 Lakeside Avenue
Cleveland, Ohio 44114
USA
Attention: General Counsel
Telefax: 1.216.875.7275

Either party may change its notice address above to a different address by
giving the other party written notice of such change.



12.5   Assignment. This Purchase Agreement will be binding upon and inure to the
benefit of the successors of the parties, but will not be assignable by any
party without the prior written consent of the other parties. Olympic Plastics
will have the right, however, if it so elects, to assign all or an identified
portion of its rights and delegate all or an identified portion of its duties
under this Purchase Agreement to an Affiliate of Olympic Plastics or Olympic
Plastics’ lenders if, at the time of such assignment and delegation, Olympic
Plastics provides the Ferro Sellers with an unconditional guarantee (the
“Olympic Plastics Guarantee”) in the form set forth on Appendix P.



12.6   Appointment. Each of the Ferro Subsidiaries has irrevocably appointed
Ferro as its agent (or equivalent legal position) for purposes of the execution
and delivery of this Purchase Agreement and has granted Ferro the power to enter
into any further agreement or agreements in its names and on its behalf that
Ferro may deem necessary or appropriate for the orderly administration of this
Purchase Agreement.



12.7   No Third Parties. Neither this Purchase Agreement nor any provisions set
forth in this Purchase Agreement is intended to, or shall, create any rights in
or confer any benefits upon any person other than the parties to this Purchase
Agreement.



12.8   Incorporation by Reference. The Appendices to this Purchase Agreement and
the Disclosure Disc constitute integral parts of this Purchase Agreement and are
hereby incorporated into this Purchase Agreement by this reference.



12.9   Governing Law. This Purchase Agreement will be governed by and construed
in accordance with the internal substantive laws of the State of Ohio, except
where the internal substantive laws of another jurisdiction mandatorily apply.



12.10   Bulk Sales. Olympic Plastics hereby waives compliance by the Ferro
Sellers with the provisions of any so-called “bulk sales” law or similar law
requiring creditor notice of any jurisdiction.



12.11   Counterparts. More than one counterpart of this Purchase Agreement may
be executed by the parties hereto, and each fully executed counterpart shall be
deemed an original without production of the others.



12.12   Complete Agreement. This Purchase Agreement sets forth the entire
understanding of the parties hereto with respect to the subject matter of this
Purchase Agreement and supersedes all prior letters of intent, agreements,
undertakes, arrangements, communications, representations, or warranties,
whether oral or written, by any officer, employee, or representative of either
party relating thereto.

To evidence their agreement as stated above, Olympic Plastics, Inc., on one
hand, and Ferro Corporation, on its own behalf and on behalf of the Ferro
Subsidiaries, on the other hand, have each caused their respective duly
authorized directors, officers, or attorneys to execute this Purchase Agreement
as of August 17, 2006.

             
By:
  Olympic Plastics, Inc.
/s/ Nathan A. Brown   By:   Ferro Corporation
/s/ Michael J. Murry
 
           
 
  Nathan A. Brown
President       Michael J. Murry
Vice President, Inorganic Specialties

5

Ferro Subsidiaries

The following are the Ferro Subsidiaries:

              Jurisdiction of   Corporate   Form of   Reference Organization  
Name   Organization   Name
 
           
 
           
France
  Ferro France S.a.r.l.   Limited liability company
(société à responsabilité
limitée)  

Ferro France
 
           
 
           
Germany
  Ferro G.m.b.H.   Private limited company
(Gesellschaft mit
beschränkter Haftung)  

Ferro Germany
 
           
 
           
Hong Kong
  Ferro Far East Limited   Private limited company   Ferro Far East
 
           
 
           
Mexico
  Ferro Mexicana, S.A. de C.V.   Corporation with variable
capital (sociedad anónima de
capital variable)  

Ferro Mexico
 
           
 
           
Netherlands
  Ferro (Holland) B.V.   Limited liability company
(besloten vennootschap)  
Ferro Holland
 
           
 
           
Portugal
  Ferro Indústrias Quimicas
(Portugal), Lda.   Limited liability company
(sociedade por quotas
responsabilidade limitada)  

Ferro Portugal
 
           
 
           
Spain
  Ferro Spain S.A.   Corporation (sociedad anónima)   Ferro Spain
 
           
 
           
United Kingdom
  Ferro (Great Britain) Limited   Private limited company   Ferro UK
 
           
 
           
Venezuela
  Ferro Venezuela C.A.   Corporation (compañía)   Ferro Venezuela
 
           

6

Definitions

The following terms identified with initial capital letters are defined in the
following Sections of the Purchase Agreement:

      Term   Cross Reference Accounting Firm................................  
Section 2.7(A) Accounting Principles..........................   Section 2.7(A)
Acquired Assets................................   Section 2.2 Actual
Amount..................................   Section 9.7
Adjustment.....................................   Section 2.7(F) Allocation
Method..............................   Section 3.17(A) Assumed
Liabilities............................   Section 2.4 Base-Line Working Capital
....................................0   Section 2.7(D)
Claim.
  Section 9.3(A)
 
   
 
   
Claimant.
  Section 9.3
 
   
 
   
Closing.
  Section 5.1
 
   
 
   
Closing Date.
  Section 5.2
 
   
 
   
Closing Time.
  Section 5.2
 
   
 
   
Closing Working Capital.
  Section 2.7(E)
 
   
 
   
Commitment.
  Section 5.6(B)
 
   
 
   
Defending Party.
  Section 9.3(B)
 
   
 
   
Economic Remediation Plan.
  Section 8.2(CB)(1)(c)
 
   
 
   
Employee Benefit Plans.
  Section 7.2(L)
 
   
 
   
Employees.
  Section 8.1
 
   
 
   
Ferro.
  Preamble
 
   
 
   
Ferro Sellers.
  Preamble
 
   
 
   
Ferro Sellers Indemnities.
  Section 9.1
 
   
 
   
Ferro Sellers’ Employee Obligations.
  Section 8.1
 
   
 
   
Ferro Sellers’ Environmental Obligations.
  Section 8.2
 
   
 
   
Ferro Subsidiaries.
  Preamble
 
   
 
   
Financial Statements.
  Section 7.2(B)
 
   
 
   
Identified Environmental Matter.
  Section 8.2(A)
 
   
 
   
Indemnitor.
  Section 9.3
 
   
 
   
ISRA.
  Section 3.15
 
   
 
   
Neutral.
  Section 10.3(B)
 
   
 
   
NJDEP JDEP
  Section 3.15
 
   
 
   
Non-Compete Business.
  Section 6.4
 
   
 
   
Olympic Plastics.
  Preamble
 
   
 
   
Olympic Plastics Indemnitees.
  Section 9.2
 
   
 
   
Olympic Plastics’ Employee Obligations.
  Section 8.1
 
   
 
   
Olympic Plastics’ Environmental Obligations.
  Section 8.2
 
   
 
   
Olympic Plastics’ Guarantee.
  Section 12.5
 
   
 
   
Other Agreements.
  Section 3.7
 
   
 
   
Preliminary Working Capital Statement.
  Section 2.7(A)
 
   
 
   
Products.
  Recital A
 
   
 
   
Proration Agreement.
  Appendix G
 
   
 
   
Purchase Agreement.
  Preamble
 
   
 
   
Purchase Price.
  Section 2.6
 
   
 
   
Remediation Plan.
  Section 8.2(C)(1)(c)
 
   
 
   
Retained Assets.
  Section 2.3
 
   
 
   
Retained Employees.
  Section 8.1(A)(2)
 
   
 
   
Retained Liabilities.
  Section 2.5
 
   
 
   
Specialty Plastics Business.
  Recital A
 
   
 
   
Specialty Plastics Business Disclosure Disc.
  Section 7.2
 
   
 
   
Surveys.
  Section 5.6(A)
 
   
 
   
Title Company.
  Section 5.6(B)
 
   
 
   
Transferred Employees.
  Section 8.1(A)(1)
 
   

The Ferro Subsidiaries have the names set forth under “Reference Name” on
Appendix A.

7

In addition, the following terms have the meanings set forth below where used in
the Purchase Agreement and identified with initial capital letters:

      Term   Meaning     With respect to a party, any other entity    
controlling, controlled by, or under common Affiliate   control with such party.
    Collectively, Ferro Holland, Ferro Portugal, Allocating Ferro Sellers  
Ferro Spain, and Ferro UK.     The books and records of the Specialty Plastics  
  Business, including all financial, operating,     inventory, legal, personnel,
payroll, and     customer records and all sales and promotional     literature,
correspondence, and records held or     used by the Ferro Sellers primarily in
their Business Records   conduct of the Specialty Plastics Business.     Cash
and cash equivalent items held by Ferro     Sellers as of the Closing, including
    certificates of deposit, time deposits,     marketable securities, and the
proceeds of     accounts receivable paid on or before the     Closing Date, held
or used by the Ferro Sellers     primarily in their conduct of the Specialty
Cash   Plastics Business.     Collectively, the Purchase Contracts, the Sales
Contracts   Contracts, and the Other Business Contracts.     The U.S.
Consolidated Omnibus Budget COBRA   Recon-ciliation Act.     CPR Institute for
Dispute Resolution, 366 CPR Institute   Madison Avenue, New York, New York.    
An occurrence which constitutes a breach or     default under a contract, order,
or other     commitment, after the expiration of any grace Default   period
provided without cure.     Any encumbrance or lien, including, without    
limitation, any conditional sale agreement,     default of title, license,
easement,     encroachment, hypothecation, infringemen t,         mortgage,
pledge, reservation, restriction,     security interest, lease, title retention,
or     other security arrangement, or any adverse right     or interest in, on
or with respect to any     Property, Intellectual Property, or property
Encumbrance   interest, other than the Permitted Encumbrances.     An
Environmental Matter for which remedial     action is legally required under
Environmental Environmental Condition   Laws. Environmental Laws   Laws,
regulations, orders, decrees, standards,     ordinances, codes, and other
governmental     mandates and restrictions that are applicable to     the
Specialty Plastics Business or the Real     Property and relate to use,
disposal, emissions,     discharges, and releases of Hazardous Materials    
into land, soil, ambient air, water, and     atmosphere, and/or the generation,
treatment,     handling, storage, transportation, and disposal     of Hazardous
Materials, and the protection of     health, safety and the environment,
including     (in the case of operations of the Specialty     Plastics Business
in the United States) –     (1) The Comprehensive Environmental Re-sponse,    
Compensation and Liability Act, 42 U.S.C. §§9601     et. seq., as amended;    
(2) The Solid Waste Disposal Act, 42 U.S.C.     §§6901 et. seq., as amended;    
(3) The Clean Air Act, 42 U.S.C. §§7401 et.     seq., as amended;     (4) The
Clean Water Act. 33 U.S.C. §§1251 et.     seq., as amended;     (5) The
Hazardous Materials Transportation Act,     49 U.S.C.§1801 et. seq., as amended;
    (6) The Toxic Substances Control Act, 15 U.S.C.     §2601 et. seq., as
amended; and     (7) The Emergency Planning & Community     Right-to-Know Act,
42 U.S.C. §§11001 et. seq.,     as amended;     and comparable legislation in
other     jurisdictions in which the Specialty Plastics     Business is
conducted.     Any action, condition, or event giving rise to a     legal
obligation or actual or potential     liability under the Environmental Laws
that     relate to the Specialty Plastics Business on the Environmental Matter  
Real Property.     The US Employee Retirement Income Security Act ERISA   of
1974, as amended.     Accounts payable, accrued expenses, and current     assets
that are currently allocated to multiple     Ferro Sellers business units,
including the     Specialty Plastics Business, in European sites     where
multiple Ferro Sellers businesses are European Allocated Items   co-located.    
The US Foreign Corrupt Practices Act of 1977, as FCPA   amended.     Guarantees
and other commitments made by Ferro     Sellers and/or its Affiliates assuring
the     Specialty Plastics Business’ payment or     performance with respect to
contracts or other Guarantees   commitments of the Specialty Plastics Business.
    Any material or condition, including waste,     that is defined as
"hazardous" or is subject to     regulation under an Environmental Law,
including     pollutants, chemicals, contaminants, petroleum     and petroleum
products, and other hazardous or Hazardous Materials   toxic substances.    
Laws, regulations, orders, ordinances, codes,     and other governmental
mandates and restrictions     applicable to the Specialty Plastics Business    
relating to the health and/or safety of     employees or others having business
dealings Health and Safety Laws   with the Specialty Plastics Business.    
Rights held or used by the Ferro Sellers     primarily in their conduct of the
Specialty     Plastics Business consisting of, conferred by, Intellectual
Property   or otherwise relating to     (1) Patents, patent applications and
patent     disclosures, including all reissues,     continuations,
continuations-in-part, divisions,     revisions, reexaminations, extensions,    
improvements, patent term extensions, and rights     to claim priority to or
from any of the     foregoing;
 
  (2) Trade secrets and confidential business
information, including all know-how, inventions
(whether patentable or unpatentable and whether
or not reduced to practice), ideas, research and
development, computerized data and information,
business records, files and data, discoveries,
formulae, production outlines, product designs,
manufacturing information, processes and
techniques, testing and quality control
processes and techniques, drawings and customer
and supplier lists, pricing and cost
information, and business and marketing plans
and proposals;
 
   
 
  (3) Trademarks, service marks, and applications
therefore, trade dress, logos, trade names,
slogans, Internet domain names, internet
addresses, corporate names and rights in
telephone numbers, together with all
translations, adaptations, derivations and
combinations and including all associated
goodwill;
 
   
 
   
 
  (4) Copyrightable works, all copyrights, and all
applications, registrations and renewals
therefor; and
 
   
 
   
 
  (5) Computer software, including source code,
object code, executable code, firmware,
development tools, files, records, data, data
bases and related documentation, regardless of
the media on which it is recorded, and all
Internet sites (and all contents of the sites);
 
   
 
   
 
  (6) Advertising and promotional materials;
 
   
 
   
 
  (7) Databases and database rights; and
 
   
 
   
 
  (8) Copies and tangible embodiments of any of
the foregoing (in whatever form or medium);
 
   
 
   
 
  provided, however, such term will not include
financial data whether relating to the foregoing
or not.
 
   
 
   
Internal Revenue Code
  The US Internal Revenue Code of 1986, as amended.
 
   
 
   
Inventories
  Inventories, wherever located, including
inventories of raw materials, components,
as-semblies, subassemblies, work-in-process,
finished goods, replacement parts, spare parts,
operating supplies, and packaging held or used
by the Ferro Sellers primarily in their conduct
of the Specialty Plastics Business.
 
   
 
   
ISRA
  The New Jersey Industrial Site Recovery Act,
N.J.A.C. 7:26B.
 
   
 
   
Laws
  All foreign, national, state, or local statutes,
laws, ordinances, regulations, rules, codes,
guidelines, orders or requirements, including,
building, zoning, fire, public health or safety
laws or codes.
 
   
 
   
Leases
  Leases and similar contractual rights affording
the right to use or enjoy intangible property or
property rights arising primarily out of the
Ferro Sellers’ conduct of the Specialty Plastics
Business including those leases listed in Part F
and Part G of the Disclosure Disc.
 
   
 
   
Licenses
  Leases and similar rights affording the right to
use or enjoy intangible property or intangible
property rights, including software including
those licenses listed on Part H of the
Disclosure Disc, arising primarily out of the
Ferro Sellers’ conduct of the Specialty Plastics
Business.
 
   
 
   
Material Adverse Change
  A circumstance, change or effect that,
individually or when taken together with all
other circumstances, changes, or effects that
have occurred prior to the date of determination
of the occurrence of the material adverse
effect,
 
   
 
   
 
  (1) has had or is likely to have a material
adverse effect on the condition (financial or
otherwise), results Specialty Plastics Business
Condition, or
 
   
 
   
 
  (b) has impaired or hindered or is likely to
impair or hinder or otherwise materially and
adversely affect the ability of the Ferro
Sellers or Olympic Plastics, as the case may be,
to perform any of their material obligations
under this Purchase Agreement or to deliver to
the other party all material benefits of the
transactions contemplated by this Purchase
Agreement;
 
   
 
   
 
  provided, however, that a Material Adverse
Change shall not include any change in the
Specialty Plastics Business Condition directly
or indirectly arising out of or attributable to:
 
  (i) any change in general economic conditions in
the industries in which the Ferro Sellers
operate or (ii) national or international
political conditions resulting from the
occurrence of any military or terrorist attack
upon the United States or (iii) any change,
liability or adverse effect disclosed in or
specifically contemplated by this Purchase
Agreement or the Disclosure Disc.
 
   
 
   
Material Event
  Any condition, circumstance, occurrence, or
other event, which has had a material and
adverse effect on the Specialty Plastics
Business Condition, including any of such event
resulting from any —
 
   
 
   
 
  (1) Act of God, flood, windstorm, earth-quake,
accident, fire, explosion, casualty, riot,
requisition or taking of property by
governmental authority, war, terrorism, embargo,
or other event outside the Ferro Sellers’
control;
 
   
 
   
 
  (2) Termination, cancellation, or substantial
modification of any Contract, Lease, License, or
Permit;
 
   
 
   
 
  (3) Default by any of the Ferro Sellers under
any Contract, Lease, License, or Permit; or
 
   
 
   
 
  (4) Filing (whether voluntary or involuntary) of
a petition in bankruptcy or com-mencement of any
other action involving creditors’ rights or
debtors’ remedies affecting any of the Ferro
Sellers.
 
   
 
   
Other Business Contracts
  Contracts (other than Purchase Contracts and
Sales Contract) to which the Ferro Sellers are
party or to which the Ferro Sellers are bound
and which have arisen primarily out of the Ferro
Sellers’ conduct of the Specialty Plastics
Business, including those contracts listed on
Part K of the Disclosure Disc.
 
   
 
   
Owns or Ownership
  Such ownership as confers upon the party or
person having it good and marketable, and with
respect to all Real Property, fee simple, title
to and control over the thing or right owned,
free and clear of any and all Encumbrances
except Permitted Encumbrances.
 
   
 
   
PAYE
  The UK “Pay As You Earn” system for the
collection of income taxes at source from wages
and salaries by employers on behalf of HM
Revenue & Customs in accordance with Income Tax
Pay As You Earn Regulations 2003.
 
   
 
   
Permits
  Permits, approvals, and qualifications issued by
any government or governmental unit, agency,
board, body, or instrumentality and all
applications for such items held or used by the
Ferro Sellers primarily in their conduct of the
Specialty Plastics Business including those
Permits listed on Part D of the Disclosure Disc.
 
   
 
   
Permitted Encumbrances
  The following:
 
   
 
   
 
  (1) Real estate taxes, assessments and other
governmental levies, fees, or charges imposed
with respect to such Real Property that are (i)
not due and payable as of the Closing Date or
(ii) being contested in good faith and for which
appropriate reserves have been established in
accordance with GAAP;
 
   
 
   
 
  (2) Mechanics’ liens and similar liens for
labor, materials, or supplies provided with
respect to such Real Property incurred in the
ordinary course of business for amounts that are
(i) not due and payable as of the Closing or
(ii) being contested in good faith and for which
appropriate reserves have been established in
accordance with GAAP;
 
   
 
   
 
  (3) zoning, building, codes and other land use
Laws regulating the use or occupancy of such
Real Property or the activities conducted
thereon that are imposed by any governmental
authority having jurisdiction over such Real
Property that are not violated by the current
use or occupancy of such real Property or the
operations of the Specialty Plastics Business;
and
 
   
 
   
 
  (4) Easements, covenant, conditions,
restrictions, and other similar matters of
record affecting title to such Real Property
that do not or would not impair in any manner
the use or occupancy of such Real Property in
the conduct of the Specialty Plastics Business.
 
   
 
   
Pre-Closing Period
  Taxable periods (or portions thereof) ending on
or before the Closing Date.
 
   
 
   
Pre-Closing Taxes
  All Taxes for, or attributable or related to, a
Pre-Closing Period.
 
   
 
   
Prescribed Rate
  The rate of interest publicly announced by
National City Bank, Cleveland, Ohio, from time
to time as its prime or base rate for U.S.
Dollar loans.
 
   
 
   
Prepaid Items
  Prepaid and similar items arising out of the
conduct of the Specialty Plastics Business,
including prepaid expenses, deferred charges,
advance payments, and other prepaid items
arising primarily out of the Ferro Sellers’
conduct of the Specialty Plastics Business.
 
   
 
   
Purchase Contracts
  Orders, contracts, and commitments for the
purchase of goods and/or services, such items
relating to the purchase of capital, tooling,
products, supplies, and software arising
primarily out of the Ferro Sellers’ or
Subsidiaries’ conduct of the Specialty Plastics
Business.
 
   
 
   
Real Property
  The following real properties, together with all
rights and appurtenances pertaining to such
land, including, but not limited to, any right
or interest of any Ferro Seller in and to
adjacent streets, alleys, right-of-ways,
easements, railroad sidetrack agreements,
utility agreements, and any other rights or
benefits relating to the land and improvements
or structures located on such real estate,
specifically including all buildings, and
including, but not limited to, any boiler
systems, plumbing systems, sanitary systems,
sprinkler systems, fire and security protection
systems, heating, ventilating and air
conditioning systems, electrical systems,
lighting systems, wiring, temperature controls,
loading docks, dock levelers, railroad spur
tracks, cranes, and any other fixtures currently
located thereon:
 
   
 
   
 
  (1) Land and buildings located at Ferro’s
Specialty Plastics manufacturing and office
facility at 54 Kellogg Court, Edison, New
Jersey;
 
   
 
   
 
  (2) Land and buildings located at Ferro’s
Specialty Plastics manufacturing and office
facility at 5001 O’Hara Drive, Evansville,
Indiana;
 
   
 
   
 
  (3) Land and buildings located at Ferro’s
Specialty Plastics manufacturing and office
facility at 1301 North Flora Street, Plymouth,
Indiana;
 
   
 
   
 
  (4) Land and buildings located at Ferro’s
Specialty Plastics manufacturing and office
facility at 103 Railroad Avenue, Stryker, Ohio;
(5) Land and building located Ferro’s Specialty
Plastics facility located at 4400 Petes Road,
Evansville, Indiana; and
 
   
 
   
 
  (6) Land and buildings located at Ferro
Holland’s Specialty Plastics manufacturing and
office facility at Industrieweg 120 AT,
Rotterdam, The Netherlands.
 
   
 
   
Specialty Plastics Business Condition
  The properties, assets, liabilities (fixed and
otherwise), and condition (financial and
otherwise) of the Specialty Plastics Business
taken as a whole.
 
   
 
   
Sales Contracts
  Orders, contracts, commitments, and proposals
for the sale of Products, including such items
relating to repair, restoration, maintenance,
preservation, and similar operations arising
primarily out of the Ferro Sellers’ or
Subsidiaries’ conduct of the Specialty Plastics
Business.
 
   
 
   
Tangible Personal Property
  Tangible personal property (whether owned,
leased, or otherwise), including all machinery,
equipment, tooling, dies, molds, jigs, patterns,
gauges, materials handling equipment, furniture,
office equipment, cars, trucks, and other
vehicles held or used by the Ferro Sellers’
primarily in their conduct of the Specialty
Plastics Business including those listed in Part
G of the Disclosure Disc.
 
   
 
   
Tax or Taxes
  All national, state, or local taxes, including
taxes on net income, gross income, gross or net
receipts, social security (or similar), sales,
use, value added, ad valorem, franchise,
profits, net worth, alternative or add-on
minimum, capital gains, license, withholding,
payroll, employment, unemployment, disability,
transfer, registration, excise, property,
estimated and any and all other taxes,
assessments, fees or other similar governmental
charges, whether computed on a separate,
consolidated, unitary, combined or other basis,
together with any interest any penalties,
additional to tax, estimated taxes or additional
amounts with respect thereto.
 
   
 
   
Tax Returns
  All returns, declarations, reports, statements,
schedules, notices, forms or other documents or
information required to be filed in respect of
the determination, assessment, collection or
payment of any Tax or in connection with the
administration, implementation or enforcement of
any legal requirement relating to any Tax.
 
   
 
   
Third-Party Claims
  Causes of action, rights of action, and warranty
and product liability claims against other
persons arising primarily out of the Ferro
Sellers’ conduct of the Specialty Plastics
Business.
 
   
 
   
Trade Accounts Payable
  Third-party notes, accounts, and other items
payable arising primarily out of the Ferro
Sellers’ conduct of the Specialty Plastics
Business, including all such amounts owing under
Contracts, Leases, and Licenses as listed in
Part E of the Disclosure Disc.
 
   
 
   
Trade Accounts Receivable
  Third-party notes and accounts receivable
arising primarily out of the Ferro Sellers’
conduct of the Specialty Plastics Business;
however, only to the extent that such amounts
can be separated from amounts owed to any of the
Ferro Sellers that do not arise primarily out of
the Ferro Sellers’ conduct of the Specialty
Plastics Business.
 
   
 
   
Transfer Regulations
  The provisions and/or protections afforded by
the European Union’s EC Council Directive
200/23/EC, as amended, and/or any national
legislation implementing the same in a
jurisdiction of the European Union, or any other
applicable national implementing legislation in
a European Union jurisdiction.
 
   
 
   
Union Contracts
  The following collective bargaining agreements
with the unions indicated below:
 
   
 
   
 
  (1) Collective Labor Agreement (February 1, 2005
through May 31, 2007) between Ferro Holland and
FNV Allies (FNV Bondegenoten);
 
   
 
   
 
  (2) National Collective Agreement for Chem-ical
Industry (Contrato Collectivo du Trevalho das
empresas Quimicas) and the Ferro Collective
Agreement (Ferro Acordo du Empresa) (September
22, 2005 Sep-tember 22, 2007) between Ferro
Portugal and the Chemical and Pharmaceutical
Union (SINCHIFA) and the Democratic Chemical
Union (SINDEC);
 
   
 
   
 
  (3) 14th General National Agreement
of the Chemical Industry (January 1,
2004-December 31, 2006) with the General Union
of Workers (Union General de Trabajadores);
 
   
 
   
 
  (4) The Labor Contract between Ferro, acting
through its Plastic Colorants Division, Stryker,
Ohio, and the United Automobile, Aerospace and
Agricultural Implement Workers of America,
U.A.W., dated as of April 19, 2005;
 
   
 
   
 
  (5) The Memorandum of Agreement between Ferro,
acting through its Plymouth, Indiana Plant, and
the United Automobile, Aerospace and
Agricultural Implement Workers of America,
U.A.W., and its Local No. 52, effective December
11, 2005; and
 
   
 
   
 
  (6) Ferro Acordó de Empresa between Ferro
Portugal and SINQUIFA and SINDEC.
 
   
 
   
Working Capital
  The sum of –
 
   
 
   
 
  (1) Trade Accounts Receivable plus
 
   
 
   
 
  (2) Inventories minus
 
   
 
   
 
  (3) Trade Accounts Payable,
 
   
 
   
 
  all as reflected on the books of the Specialty
Plastics Business in accordance with the
Accounting Principles as of a given date.
 
   

8

Retained Assets

The following items are Retained Assets under the Purchase Agreement, except to
the extent leased or subleased to Olympic Plastics at Closing:



1.   The land and building in Independence, Ohio, USA, held by Ferro and used by
Ferro for research and development, i.e., the Posnick Center for Innovative
Technology.



2.   All assets, whether or not used in Ferro France’s conduct of the Specialty
Plastics Business, that are held by Ferro France.



3.   The land and building held by Ferro Mexico that is used in Ferro Mexico’s
conduct of the Specialty Plastics Business.



4.   The land and building held by Ferro Portugal that is used in Ferro
Portugal’s conduct of the Specialty Plastics Business.



5.   The land and building held by Ferro Spain that is used in Ferro Spain’s
conduct of the Specialty Plastics Business and other businesses.



6.   The land and building held by Ferro Venezuela that is used in Ferro
Venezuela’s conduct of the Specialty Plastics Business.



    Note: If under Section 6.2 a consent to assignment of the lease of the
Rotterdam Real Estate is not obtained by the Closing and Ferro Holland does not
provide Olympic Plastics with an opinion of counsel satisfactory to Olympic
Plastics that such consent is not required, the parties will negotiate in good
faith a reasonable arrangement that provides Olympics Plastics with the economic
benefit of the use of the Rotterdam Real Property, which may include the
designation of the Rotterdam Real Property as a “Retained Asset.”

9

Calculation of Working Capital
and Accounting Principles

The Base-Line Working Capital has been calculated, and the Closing Working
Capital will be calculated, as follows:

             
Working Capital
  =   AR + I + OCA – AP - OCL
 
           
 
  =   $ 44,801,000 + 23,658,000 + $0 — 33,120,000 — $0  
 
           
 
  =   $ 35,339,000  

where “AR” means Accounts Receivable, “I” means Inventory, “OCA” means Other
Current Assets, “AP” means Accounts Payable, and “OCL” means Other Current
Liabilities, excluding in each case items included in the European Allocated
Items.

Working capital will be determined in accordance with generally accepted
accounting principles in the United States as applied by the Ferro Sellers
historically. Specifically:



1.   Trade Accounts Receivable  

Trade Accounts Receivable will be valued at net realizable value. Net realizable
value represents the outstanding receivables reduced by a reserve for doubtful
accounts.



2.   Inventory  



  A.   Inventories will be valued at the lower of cost or market on a
first-in-first-out (FIFO) basis. (Note: For external reporting purposes, Ferro
values the inventory of the U.S. Specialty Plastics Business on a
last-in-first-out (LIFO) basis. For purposes of computing the Closing Working
Capital, however, the U.S. inventory will be valued on a FIFO basis.)  



  B.   Excess and obsolete inventory reserves will be established on the
following basis:  

                  Inventory Class   Age   Reserve Requirement
Raw Material,
  6 months – 1 year     35 %
Work in Process,
  1 year – 18 months     75 %
and Finished Goods
  Over 18 months
    100 %
Rework
  60 – 90 days     30 %
 
  90 - 120 days     60 %
 
  Over 120 days
    100 %



3.   Trade Accounts Payables

Trade Accounts Payable will be valued at amounts owed to vendors at Closing.
Amounts owed may include actual vendor invoices and amounts recognized based on
receipt of goods and services invoices for which have not yet been received or
processed as of the Closing.



4.   Other Current Assets



      Other Current Assets will be established as follows:

A. Prepaid Insurance

Represents the amounts to be expensed in the future related to payments for
property and liability insurance coverage. Payments are made in advance of the
period of coverage and are expensed over the coverage period.

B. Prepaid Expenses

Other amounts to be expensed in the future during the period to be benefited.



5.   Other Current Liabilities

Other Current Liabilities will be established as follows:

A. Accrued Payroll

Represents the estimated amounts owed to employees for services performed
following the last pay period in the month and the calendar end of the month.

B. CORP MMIP US Incentives

Represents the estimated liability to employees for incentives earned to date
based on actual results to date and estimated results for the remainder of the
incentive performance period.

C. Accrued Sales Incentive

Represents the estimated liability to employees for sales incentives earned to
date based on actual results to date and estimated results for the remainder of
the sales incentive performance period.

D. Reserves for Vacation/Holiday

Represents the estimated liability to employees for vacation and holidays earned
but not yet paid.

E. Accrued Commissions

Represents liability to agents for commissions earned on sales of Ferro products
invoiced by Ferro directly to customers.

F. Reserve for Legal and Professional Fees

Represents estimated liability for services performed by legal and professional
firms such as accountants and law firms.

10

G. Accrued Utilities

Represents the estimated liability for gas, electricity, water, and sewer for
period subsequent to the last billing and the calendar end of month.

H. Accrued Repairs and Maintenance

Represents the estimated liability for repair and maintenance incurred and not
invoiced.

I. Miscellaneous Accrued Expense

Represents the estimated liability for other expenses incurred and not invoiced.

J. Accrued Discounts Allowed

Represents the estimated liability for customer discounts earned at the balance
sheet date based on agreements with customers.

K. Total Employee Withholding

Amounts deducted from employee wages which are due to governments or other
institutions (e.g. 401k) at the balance sheet date.

L. Contingency Reserve

Estimated liability for issues considered probable and estimable at the balance
sheet date.

11

Allocation of Consideration

[To Be Negotiated]

12

Other Agreements

                                  Country   Agreement   Subject   Basic Terms
and Conditions   Duration
 
                               
 
  Aldridge, England Equipment
  Ferro England’s sale to
               
 
  Sale (Bill of Sale or
  Olympic Plastics of small lab
               
England
  Equivalent)
  and analytical equipment
  [TO BE NEGOTIATED]   Performed as of Closing

 
                               
 
                  o Services: [TO BE NEGOTIATED]
       
 
                  o Service Fee: Historic operating cost charged to
       
 
                  Ferro UK by Ferro as of Closing based on
       
 
                  continuation of all current support services
  From the Closing until

 
                  including credit collection, payroll, payables, etc.
  one year after the

 
                    —     Closing; parties will

 
          Shared services between Ferro
  Note: SAPservices would have to be provided through
  negotiate extension in

 
  England Transitional Services
  England and Olympic Plastics
  a separate SAPsystem acquired at Olympic Plastics’
  good faith at Olympic

England
  Agreement
  at the Aldridge site
  cost
  Plastics’ request

 
                               
 
  Assignment and Assumption of
                       
England
  Lease
          [TO BE NEGOTIATED]        
 
                               
 
          Ferro France’s supply of
               
 
          Product to Olympic Plastics
               
 
          for the Ferro France
               
France
  French Tolling Agreement
  customers
  [TO BE NEGOTIATED – AS PROVIDED IN SECTION 3.16(A)]   [TO BE NEGOTIATED]
 
                               
Holland
  Holland Building Sale Agreement
  Ferro Holland’s sale to
  [TO BE NEGOTIATED]   Performed at Closing

 
    —     Olympic Plastics of 2
            —  
 
          buildings
               
Holland
  Holland Building Lease
  Assignment of all lease
  [TO BE NEGOTIATED]   [TO BE NEGOTIATED]
 
  Assignments
  buildings used primarily by
    —       —  
 
    —     the Specialty Plastics
               
 
          Business
               
 
          Ferro Holland’s sale to
               
 
  Holland Equipment Sale (Bill
  Olympic Plastics of
               
Holland
  of Sale or Equivalent)
  manufacturing equipment
  [TO BE NEGOTIATED]   Performed as of Closing

 
                               
 
                  o Services: Continuation of all support services
       
 
                  provided by Ferro to Ferro Holland as of the
       
 
                  Closing, including:
       
 
                  [TO BE NEGOTIATED]        
 
                  o Service Fee [˜] based on continuation of
       
 
                  all current support services including credit
  From the Closing until

 
                  collection, payroll, payables, etc.
  one year after the

 
                    —     Closing; parties will

 
          Shared services between Ferro
  Note: SAPservices would have to be provided through
  negotiate extension in

 
  Dutch Transitional Services
  Holland/Ferro B.V. and
  a separate SAPsystem acquired at Olympic Plastics’
  good faith at Olympic

Holland
  Agreement
  Olympic Plastics
  cost
  Plastics’ request

 
                               
Hong Kong
  Hong Kong Agency Agreement
  [TO BE NEGOTIATED]   [TO BE NEGOTIATED]   [TO BE NEGOTIATED]
 
                               
 
                  o Services: Continuation of all support services,
       
 
                  including:
       
 
                  [TO BE NEGOTIATED]        
 
                  o Service Fee Historic operating cost charged to
       
 
                  Ferro Holland by Ferro as of Closing based on
       
 
                  continuation of all current support services
  From the Closing until

 
                  including credit collection, payroll, payables, etc.
  one year after the

 
                    —     Closing; parties will

 
                  Note: SAPservices would have to be provided through
  negotiate extension in

 
  Mexico Transitional Services
  Shared services between Ferro
  a separate SAPsystem acquired at Olympic Plastics’
  good faith at Olympic

Mexico
  Agreement
  Mexico and Olympic Plastics
  cost
  Plastics’ request

 
                               
 
                          From the Closing until

 
                          5 years after the
 
                          Closing; five

 
                          one-year renewals

 
                          exercisable by Olympic

 
          Ferro Mexico’s supply of
          Plastics upon 180 days

 
          Products to Olympic Plastics
          notice prior to

Mexico
  Mexican Tolling Agreement
  on a tolling basis
  [TO BE NEGOTIATED – AS PROVIDED IN SECTION 3.16(B)]   expiration

 
                               
 
                          From the Closing until

 
                          5 years after the
 
                          Closing; five

 
                          one-year renewals

 
                          exercisable by Olympic

 
                          Plastics upon 180 days

 
                          notice prior to

 
                          expiration

 
                          During initial term,

 
                          Olympic Plastics may

 
                          terminate on

 
                          one-year’s notice,

 
                          provided that Olympic

 
                  o Buildings: Buildings currently used by the
  Plastics may not

 
          Olympic Plastics’ lease from
  Specialty Plastics Business
  terminate during the

 
          Ferro Portugal of
    —     first two years of the

Mexico
  Mexican Lease
  manufacturing space
  o Rent: Historical per m2 operating cost
  initial term.

 
                               
 
                          From the Closing until

 
                          5 years after the
 
                          Closing; five

 
                          one-year renewals

 
                          exercisable by Olympic

 
                          Plastics upon 180 days

 
                          notice prior to

 
                          expiration

 
                          During initial term,

 
                          Olympic Plastics may

 
                          terminate on

 
                          one-year’s notice,

 
                          provided that Olympic




  •   Buildings: Buildings currently used by the            Plastics may not
Olympic Plastics’ lease from            Specialty Plastics
Business            terminate during the Ferro Portugal of —— first two years of
the Portugal            Portuguese Plant Sublease            manufacturing
space            o Rent: [TO BE NEGOTIATED] initial term. —— —— —— — Ferro
Portugal’s sale to Portuguese Equipment Sale            Olympic Plastics of
Portugal (Bill of Sale or Equivalent) manufacturing equipment [TO BE NEGOTIATED]
Performed as of Closing —— —— —— — o Services: Continuation of all support
services, including: — [TO BE NEGOTIATED] o Service Fee Historic operating cost
charged to Ferro Portugal by Ferro as of the Closing based on continuation of
all current support services            From the Closing until including credit
collection, payroll, payables, etc. one year after the Shared services between
Ferro —— Closing; parties will Portugal and Olympic Plastics            Note:
SAP services would have to be provided through            negotiate extension in
Portuguese Transitional            at the Castanheira, Portugal            a
separate SAP system acquired at Olympic Plastics’ good faith at Olympic
Portugal            Services
Agreement            site            cost            Plastics’ request —— —— ——
— From the Closing until 10 years after the Closing; five one-year renewals
exercisable by Olympic Plastics upon 180 days notice prior to



  •   Buildings: Buildings currently used by the            expiration Specialty
Plastics Business            During initial term, —— Olympic Plastics may o
Rent: terminate on —— one-year’s notice, o Years 1-10 : Historical per m2
provided that Olympic operating cost with annual
cost-of-living            Plastics may not Olympic Plastics’ lease
from            escalator            terminate during the Ferro Spain of
manufacturing —— first three years of Spain            Spanish Plant
Lease            space            o Years 11 and beyond: Fair market rental
value            the initial term. —— —— —— — Ferro Spain’s sale to Olympic
Spanish Equipment Sale            Plastics of manufacturing Spain (Bill of Sale
or Equivalent) equipment [TO BE NEGOTIATED] —— —— — o Services: Continuation of
all support services provided to Ferro Spain by Ferro as of the Closing,
including: — [TO BE NEGOTIATED] o Service Fee: Historic operating cost charged
to Ferro Spain by Ferro as of the Closing based on continuation of all current
support services            From the Closing until including credit collection,
payroll, payables, etc. one year after the —— Closing; parties will Shared
services between Ferro            Note: SAP services would have to be provided
through            negotiate extension in Spanish Transitional
Services            Spain and Olympic Plastics at            a separate SAP
system acquired at Olympic Plastics’ good faith at Olympic
Spain            Agreement            the Castellon, Spain
site            cost            Plastics’ request —— —— — Ferro
Carpentersville’s sale to Olympic Plastics of USA            Carpentersville
Equipment Sale            manufacturing equipment [TO BE NEGOTIATED] -— —— —— —
Assignment of Carpentersville USA            Lease [TO BE NEGOTIATED] -— —— —
New Jersey Agreement [to the extent sale not approved by USA            Closing
under ISRA] [TO BE NEGOTIATED – AS PROVIDED IN SECTION 6.10] -— —— — Ferro
Posnick Center’s sale to Olympic Plastics of lab USA            Posnick Center
Equipment Sale            and manufacturing equipment [TO BE NEGOTIATED] -— —— —
From the Closing until five years after the Closing; five one-year renewals
exercisable by Olympic Plastics upon 180 days notice prior to expiration During
initial term, Olympic Plastics may terminate on one-year’s notice, provided that
Olympic



  •   Buildings: Buildings currently used by the            Plastics may not
Olympic Plastics’ lease from            Specialty Plastics
Business            terminate during the Ferro of office and —— first two years
of the USA            Independence, Ohio Lease            laboratory
space            o Rent: Historical per m2 operating cost            initial
term. -— —— —— — USA            R&D Support            Ferro’s Posnick Center
in            o Services: R&D support            Term to correspond to ——
Independence, Ohio —— lease term —— o Analytical Lab Fee: [˜] per month — —
USA            IT Agreement            Ferro ‘s IT systems used by            o
Services: Continuation of the Ferro IT systems            From the Closing until
—— the Plastics locations            provided by Ferro for USA as of the
Closing, 18 months after the —— including, management of the following, each
as            Closing, provided that described in the IT Transition Plan:
Olympic Plastics will —— have the option to o MMS, extend such services o
general ledger system, for an additional o the network, six-month period o WAN,
— o software license agreements, and o email o Service Fee — o For the first
18 months following Closing: Historic operating cost charged by Ferro as of the
Closing; and o During the six month extension period: Historic operating cost
charged by Ferro as of the Closing plus 25% o Services: Continuation of all
support services, including: — [TO BE NEGOTIATED] o Service Fee: Historic
operating cost charged by Ferro as of the Closing based on continuation of
all            From the Closing until current support services, including
credit            one year after the USA            Transitional Services
Agreement            Support Services other than IT            collection,
payroll, payables, etc. Closing -— —— —— —— — Ferro Venezuela’s supply of
Product to Olympic Plastics for the Ferro Venezuela’s
Venezuela            Venezeulan Tolling Agreement            customers [TO BE
NEGOTIATED – AS PROVIDED IN SECTION 3.16(C)] [TO BE NEGOTIATED] —— —— —— —— —
Worldwide            Pigment Supply Agreement [TO BE NEGOTIATED] [TO BE
NEGOTIATED] [TO BE NEGOTIATED] —— —— —— —— — o Items that can be prorated on the
basis of usage and/or value received, will be prorated on that Proration of
certain            basis. liabilities that cross the            o Other items
will be prorated on the basis of time Worldwide            Proration
Agreement            Closing Date            before and after Closing. Performed
as of Closing —— —— —— —— — o Licensed Products: The Products only — Ferro’s
license of the names            o Licensed Territory: North America and Europe
and trademarks “Ferro” and — “Check-in-a-Circle” logo to            o Royalties:
Royalty Free Olympic Plastics for use in —— From the Closing until the marketing
and sale of            o Quality Assurance: Standard quality assurance 1 year
after the Worldwide            Trademark
Agreement            Products            covenants warranties            Closing
—— —— —— —

13

Required Consents

Subpart A – Conditions to Closing

Receipt of the following consents will be a condition to the parties’ obligation
to consummate the transactions contemplated by the Purchase Agreement:



1.   Supply Agreement, dated February 10, 2006 between Advanced Polymer Alloys,
Inc., a division of Ferro Corporation (“APA”) and E.I. du Pont de Nemours and
Company



2.   Lease Agreement in Carpentersville, Illinois



3.   Lease Agreement in Delaware



4.   Lease Agreement in Aldridge, United Kingdom

5. Lease Agreement in Castanheira, Portugal



6.   Contract, dated June 1, 2002, between Advanced Polymer Alloys, Inc. and
E.I. Dupont De Nemours and Company



7.   Authorized Distributor Agreement, dated January 1, 2006, between Advanced
Polymer Alloys Division of Ferro Corporation and E.I. Du Pont De Nemours and
Company

Subpart B – Other Important Consents

The Ferro Sellers will use reasonable commercial efforts from today until the
Closing to obtain consents to the following agreements:



1.   Confidentiality Disclosure Agreement, dated August 20, 2001, between Ferro
Corporation, Plastic Colorants Division and Alcoa Closure Systems International



2.   Bilateral Confidentiality Letter Agreement, dated July 9, 2001, between
Arteva North America S.a.r.l. and Arteva Specialties S.a.r.l. d/b/a KoSa and
Ferro Corporation



3.   Communications Service Agreement Terms and Conditions, dated October 6,
2005, between Ferro Corporation and Sigecom, LLC



4.   Confidentiality Letter Agreement, dated May 2, 2005, between Ferro
Corporation and Southern Clay Products, Inc.



5.   Confidential Disclosure Agreement, dated June 1, 2003, between Ferro
Corporation and Visteon Corporation



6.   Confidential Disclosure Agreement, dated April 22, 2004, between Ferro
Corporation and Visteon Corporation



7.   Mutual Confidentiality Agreement between Ferro Corporation and Pactic
Corporation



8.   Agreement, dated January 1, 2004, between Ferro (Holland) B.V. and M&A
Cefta Sp.z.o.o.



9.   Consignment Agreement, dated December 12, 2005, between BASF AG and Ferro
(Holland) B.V.



10.   Consignment/Seller Owned Inventory Agreement, dated March 10, 2005,
between Ferro Corporation and PPG Industries, Inc.



11.   Manufacturing Agreement, dated November 18, 1999, between Ferro
Corporation and Plastic Selection Group, Inc.



12.   Distribution Agreement for Colorants & Additives, dated June 1, 2001,
between Ferro Corporation and Dupont Canada, Inc.



    13, Joint Development Agreement, dated October 8, 1996, between Ferro
Corporation and Ford Motor Corporation



14.   Lease Agreements for Netherlands Property



15.   Agreement, dated December 1, 2005, between Ferro (Holland) B.V. and ACI
Trading Limited



16.   Agreement, dated January 1, 2005, between Ferro (Holland) B.V. and Contech
Nigeria Limited



17.   Agreement, dated October 1, 2004, between Ferro (Holland) B.V. and Credum
spol. sr.



18.   Agreement, dated January 1, 2005, between Ferro (Holland) B.V. and
Mr. L.V. Gohil



19.   Exclusive (Sole) Distribution Agreement between Ferro (Holland) B.V. and
Novosystems Farben und Additive GmbH (“NFA”)

14

Documents to Be Delivered
by the Ferro Sellers at the Closing

The Ferro Sellers will deliver the following documents to Olympic Plastics at
the Closing:



  1.   Evidence (dated no more than 10 days before the Closing Date) of the good
standing of each of the Ferro Sellers, including –



  a.   A certificate of good standing of Ferro in the State of Ohio; and



  b.   Evidence organization and existence of each of the Ferro Subsidiaries in
the jurisdiction of its incorporation or organization.



  2.   Evidence from each of the Ferro Subsidiaries of the appointment of Ferro
as such Ferro Subsidiary’s agent (or equivalent legal position) for purposes of
the execution and delivery of the Purchase Agreement and of the grant to Ferro
of the power to enter into any further agreement or agreements in its names and
on its behalf that Ferro may deem necessary or appropriate for the orderly
administration of the Purchase Agreement and the agreements and arrangements
contemplated thereunder.



  3.   A certificate (dated the Closing Date) from authorized directors and/or
officers of each of the Ferro Sellers as to the authorization of the execution,
delivery, and performance of the Purchase Agreement and the agreements and
arrangements contemplated thereunder by such Ferro Seller and as to the
incumbency and signatures of such directors and/or officers.



  4.   A certificate (dated the Closing Date) from authorized directors and/or
officers of Ferro confirming that all of the representations and warranties of
the Ferro Sellers contained in Section 7.1 of the Purchase Agreement were true,
accurate, and complete in all material respects as of the date of the Purchase
Agreement and continue to be true, accurate, and complete in all material
respects as of the Closing (as if such representations and warranties had been
made anew as of the Closing except with respect to the effect of transactions
contemplated or permitted by the Purchase Agreement).



  5.   A certificate (dated the Closing Date) from an authorized officer of
Ferro confirming that all of the representations and warranties of the Ferro
Sellers contained in Section 7.2 of the Purchase Agreement were true, accurate,
and complete in all material respects as of the date of the Purchase Agreement.



  6.   Duly executed copies of the Other Agreements.



  7.   A non-foreign affidavit in a form satisfactory to Olympic Plastics and in
compliance with the requirements set forth in Section 1445 of the Code.



  8.   Certain specified “employee liability information” at least 14 days prior
to Closing as required by the TUPE Regulations.

15

Documents to Be Delivered
by Olympic Plastics at the Closing

Olympic Plastics will deliver the following documents to the Ferro Sellers at
the Closing:



  1.   A certificate (dated not more than 10 days before the Closing Date)
evidencing the good standing of Olympic Plastics in the State of Delaware.



  2.   Certificates or comparable documentation dated not more than 10 days
before the Closing Date) evidencing the good standing of each of Olympic
Plastics’ assignees pursuant to Section 12.5 of the Purchase Agreement in their
respective jurisdictions of incorporation or formation.



  3.   A certificate (dated the Closing Date) from authorized officers of
Olympic Plastics as to the authorization of the execution, delivery, and
performance of the Purchase Agreement by Olympic Plastics and as to the
incumbency and signatures of such officers.



  4.   A certificate (dated the Closing Date) from an authorized officer of
Olympic Plastics confirming that all of the representations and warranties of
Olympic Plastics contained in Section 7.3 of the Purchase Agreement were true,
accurate, and complete in all material respects as of the date of the Purchase
Agreement and continue to be true, accurate, and complete in all material
respects as of the Closing (as if such representations and warranties had been
made anew as of the Closing except with respect to the effect of transactions
contemplated or permitted by the Purchase Agreement).



  5.   Duly executed copies of the Other Agreements.

16

Contents of the
Specialty Plastics Business Disclosure Disc

Set forth below are the contents of the Specialty Plastics Business Disclosure
Disc:

Part A – Organization



1.   List of entities to which any of the Ferro Sellers owns or holds any other
equity interest.

Part B — Financial Statements



1.   The unaudited monthly and year-to-date profit and loss statement for the
Specialty Plastics Business by business unit and site as of June 30, 2006
(including Worldwide Administration).



2.   The unaudited profit and loss statements for the Specialty Plastics
Business by business unit and site for the fiscal years ended December 31, 2001,
2002, 2003, 2004, and 2005.



3.   The unaudited balance sheet of the Specialty Plastics Business and of each
business unit and site at March 31, 2006.



4.   The unaudited balance sheets of the Specialty Plastics Business and of each
business unit and site at December 31, 2001, 2002, 2003, 2004, and 2005.



5.   A reconciliation of management balance sheet at March 31, 2006 to the
Base-Line Working Capital Statement.



6.   The exceptions to the Ferro Sellers’ representations and warranties
contained in Section 7.2(B).

Part C — Inventories



1.   A list or description as of March 31, 2006, of raw materials, components,
assemblies, subassemblies, work-in-process, finished goods, replacement parts,
operating supplies, and packaging inventories, wherever located, used or held by
Ferro in its conduct of the Specialty Plastics Business.



2.   The exceptions to the Ferro Sellers’ representations and warranties
contained in Section 7.2(C).

Part D — Accounts Receivable



1.   A list as of March 31, 2006, of all notes receivable.



2.   A list as of March 31, 2006, of all accounts receivable.



3.   The exceptions to the Ferro Sellers’ representations and warranties
contained in Section 7.2(D).

Part E – Accounts Payable



1.   A list as of March 31, 2006 of all notes and accounts payable which have
arisen out of the Ferro Sellers’ conduct of the Specialty Plastics Business.



2.   The exceptions to the Ferro Sellers’ representations and warranties
contained in Section 7.2(E).

Part F — Real Property



1.   A legal description of the Real Properties owned by the Ferro Sellers and
used by the Ferro Sellers primarily in their conduct of the Specialty Plastics
Business.



2.   A list of all leases and subleases of real properties leased by the Ferro
Sellers and used by the Ferro Sellers primarily in their conduct of the
Specialty Plastics Business, and any amendments thereto.



3.   A list of all subleases affecting the Real Properties leased by the Ferro
Sellers to a person other than the Specialty Plastics Business and used by the
Ferro Sellers primarily in their conduct of the Specialty Plastics Business, and
any amendments thereto.



4.   The exceptions to the Ferro Sellers’ representations and warranties
contained in Section 7.2(F).

Part G — Tangible Personal Property



1.   A list or description as of June 30, 2006, by location of all machinery and
equipment owned by the Ferro Sellers and used by the Ferro Sellers primarily in
their conduct of the Specialty Plastics Business, including depreciation
schedules relating to such items.



2.   A list or description as of June 30, 2006, by location of all furniture,
office equipment, and similar items owned by the Ferro Sellers and used by the
Ferro Sellers primarily in their conduct of the Specialty Plastics Business,
including depreciation schedules relating to such items.



3.   A list as of June 30, 2006, by location of all cars, trucks, and other
vehicles owned by the Ferro Sellers and used by the Ferro Sellers primarily in
their conduct of the Specialty Plastics Business, including depreciation
schedules relating to such items.



4.   A list of all Leases, Contracts or commitments as of December 31, 2005, for
the lease all items of tangible personal property not otherwise listed on
Subparts G-1 to G-3 used by the Ferro Sellers primarily in their conduct of the
Specialty Plastics Business, which have a term of more than one year and an
aggregate annual liability to a Ferro Seller in excess of $100,000.



5.   The exceptions to the Ferro Sellers’ representations and warranties
contained in Section 7.2(G).

17





Part H — Intellectual Property



1.   A list of all patents (domestic and foreign) owned by Ferro Sellers
(specifying for each the country of issuance, expiration date, patent number,
inventor, and title of patent) which are used by the Ferro Sellers primarily in
their conduct of the Specialty Plastics Business.



2.   A list of all pending patent applications (domestic and foreign) owned by
Ferro Sellers (specifying for each the country of application, application date,
application number, inventor, and title of invention) which are used by the
Ferro Sellers primarily in their conduct of the Specialty Plastics Business.



3.   A list of all trademarks (domestic and foreign) owned by Ferro Sellers
(specifying for each the country of registration, renewal date, registration
number, mark registered, and goods covered) which are used by the Ferro Sellers
primarily in their conduct of the Specialty Plastics Business.



4.   A list of all trademark applications (domestic and foreign) owned by Ferro
Sellers (specifying for each the country of application, application date,
application number, mark to which registration relates, and goods covered) which
are used by the Ferro Sellers primarily in their conduct of the Specialty
Plastics Business.



5.   A list of all domain names owned by the Ferro Sellers which are used by the
Ferro Sellers primarily in their conduct of the Specialty Plastics Business.



6.   A list of all copyrights owned by the Ferro Sellers which are used by the
Ferro Sellers primarily in the operation in their conduct of the Specialty
Plastics Business.



7.   A list of all Licenses and sublicenses with respect to Intellectual
Property owned by other persons which is used in the Ferro Sellers’ conduct of
the Specialty Plastics Business at the Specialty Plastics Business under
license, technology, or other similar agreements (licensed).



8.   A list of all License and sublicense agreements or other agreements for the
development of Intellectual Property by a Ferro Seller and another person.



9.   The exceptions to the Ferro Sellers’ representations and warranties
contained in Section 7.2(H).

Part I – Indebtedness and Liabilities



1.   A list as of March 31, 2006, of all agreements respecting all liabilities
and other obligations for payment of money that have arisen primarily out of the
Ferro Sellers’ conduct of the Specialty Plastics Business, including all loan
agreements, indentures, guarantees, letters of credit, notes, mortgages,
security agreements, liens, capitalized leases, and installment purchase
agreements arising primarily out of the conduct of the Specialty Plastics
Business.



2.   A list and brief description as of March 31, 2006, of all reserves which
have arisen out of the Ferro Sellers’ conduct of the Specialty Plastics
Business.



3.   A list and brief description of all contracts, commitments, and other
undertakings pursuant to which the Ferro Sellers are obligated as guarantor,
surety, co-sign, co-maker, indemnitor, or otherwise in respect of the
obligations of any person related primarily to the Specialty Plastics Business.



4.   The exceptions to the Ferro Sellers’ representations and warranties
contained in Section 7.2(I).

Part J – Litigation and Claims



1.   A list as of June 30, 2006, and brief description of all litigation at law
or in equity pending against any of the Ferro Sellers and relating primarily to
the Ferro Sellers’ conduct of the Specialty Plastics Business.



2.   A list as of June 30, 2006, and brief description of all threatened or
pending claims against any of the Ferro Sellers relating primarily to the Ferro
Sellers’ conduct of the Specialty Plastics Business.



3.   List of all writs, injunctions, orders, and decrees of courts, agencies,
and other governmental authorities, domestic or foreign, to which any member of
the Specialty Plastics Business is subject relating in any way to or affecting
in any way to the Ferro Sellers’ conduct of the Specialty Plastics Business.



4.   A list and brief description all Product recalls or similar claims against
the Ferro Sellers since January 1, 2005, which relates to the Specialty Plastics
Business or any Acquired Asset.



5.   The exceptions to the Ferro Sellers’ representations and warranties
contained in Section 7.2(J).

Part K – Contracts and Commitments



1.   A list as of June 30, 2006, of all distributorship or manufacturer’s
representative agreements to which Ferro is a party relating primarily to the
Ferro Sellers’ conduct of the Specialty Plastics Business involving an aggregate
annual value of $250,000 or more.



2.   A list as of June 30, 2006, of all material confidentiality agreements with
persons or entities other than employees relating primarily to the Ferro
Sellers’ conduct of the Specialty Plastics Business.



3.   A list as of June 30, 2006, of all non-compete agreements with persons or
entities other than employees relating primarily to the Ferro Sellers’ conduct
of the Specialty Plastics Business.



4.   A list as of June 30, 2006, of all consignment agreements with persons or
entities other than employees relating primarily to the Ferro Sellers’ conduct
of the Specialty Plastics Business involving an aggregate annual value of
$250,000 or more.



5.   A list as of June 30, 2006, of all material communication agreements with
persons or entities other than employees relating primarily to the Ferro
Sellers’ conduct of the Specialty Plastics Business.



6.   A list as of June 30, 2006, of all consulting agreements with persons or
entities other than employees relating primarily to the Ferro Sellers’ conduct
of the Specialty Plastics Business involving an aggregate annual value of
$250,000 or more.



7.   A list as of June 30, 2006, of all material non-analysis agreements with
persons or entities other than employees relating primarily to the Ferro
Sellers’ conduct of the Specialty Plastic and copies s Business.



8.   A list as of June 30, 2006, of all material project development agreements
with persons or entities other than employees relating primarily to the Ferro
Sellers’ conduct of the Specialty Plastics Business.



9.   A list as of June 30, 2006, of all purchase/sell agreements with persons or
entities other than employees relating primarily to the Ferro Sellers’ conduct
of the Specialty Plastics Business involving an aggregate annual value of
$250,000 or more.



10.   A list as of June 30, 2006, of all sales representative agreements with
persons or entities other than employees relating primarily to the Ferro
Sellers’ conduct of the Specialty Plastics Business involving an aggregate
annual value of $250,000 or more.



11.   A list as of June 30, 2006, of all supplier agreements with persons or
entities other than employees relating primarily to the Ferro Sellers’ conduct
of the Specialty Plastics Business involving an aggregate annual value of
$250,000 or more.



12.   A list as of June 30, 2006, of all material pricing agreements with
persons or entities other than employees relating primarily to the Ferro
Sellers’ conduct of the Specialty Plastics Business.



13.   A list as of June 30, 2006, of all technology licenses with persons or
entities other than employees relating primarily to the Ferro Sellers’ conduct
of the Specialty Plastics Business involving an aggregate annual value of
$250,000 or more.



14.   A list as of June 30, 2006, of all transportation agreements with persons
or entities other than employees relating primarily to the Ferro Sellers’
conduct of the Specialty Plastics Business involving an aggregate annual value
of $250,000 or more.



15.   A list as of June 30, 2006, of all tolling agreements with persons or
entities other than employees relating primarily to the Ferro Sellers’ conduct
of the Specialty Plastics Business involving an aggregate annual value of
$250,000 or more.



16.   A list as of June 30, 2006, of all powers of attorney or fiduciary
agreements relating primarily to the Ferro Sellers’ conduct of the Specialty
Plastics Business involving an aggregate annual value of $250,000 or more.



17.   Sample forms of purchase orders.



18.   Sample forms of invoices.



19.   A list as of August 3, 2006, of each outstanding order, contract, or
commitment for the purchase by Ferro of capital and tooling to be used in the
Ferro Sellers’ conduct of the Specialty Plastics Business involving an aggregate
annual value of $250,000 or more.



20.   A list as of August 3, 2006, of each outstanding order, contract, or
commitment for the purchase by Ferro of products, supplies, and services to be
used in the Ferro Sellers’ conduct of the Specialty Plastics Business involving
an aggregate annual value of $250,000 or more.



21.   A list as of August 3, 2006, of each outstanding order, contract, or
commitment for the sale by Ferro of Products arising out of the Ferro Sellers’
conduct of the Specialty Plastics Business involving an aggregate annual value
of $250,000 or more.



22.   A list as of August 3, 2006, of each outstanding bid or proposal for the
sale by Ferro of products or services arising out of the Ferro Sellers’ conduct
of the Specialty Plastics Business involving an aggregate annual value of
$250,000 or more.



23.   Copies of all of the Ferro Sellers’ standard warranties with respect to
the Specialty Plastics Business.



24.   The exceptions to the Ferro Sellers’ representations and warranties
contained in Section 7.2(K).

Part L — Employees and Employee Benefits



1.   A list of the plan documents and summary plan descriptions or other
descriptions of bonus, sales commission, performance share, stock option or
other incentive compensation plans which have been maintained by Ferro in
respect of the Specialty Plastics Business and which relate and are applicable
to current or former Employees of the Specialty Plastics Business.



2.   A list of the plan documents and summary plan descriptions or other
descriptions of all defined benefit or defined contribution pension, retirement,
deferred compensation, and other employee pension plans or arrangements which
have been maintained by Ferro in respect of the Specialty Plastics Business and
which relate and are applicable to current or former Employees of the Specialty
Plastics Business.



3.   A list of the plan documents and summary plan descriptions or other
descriptions of all employee health, dental, vision, life insurance, long-term
and short-term disability, vacation, tuition reimbursement, and severance plans
and other employee welfare plans or arrangements currently maintained by Ferro
in respect of the Specialty Plastics Business and which relate and are
applicable to current or former Employees of the Specialty Plastics Business.



4.   A list and brief description of all equal employment opportunity and job
discrimination claims that have been filed by employees of the Specialty
Plastics Business since January 1, 2005.



5.   A list of each Union Contract.



6.   A list and brief description of all grievance claims, notices of any
strikes, work stoppages, slowdowns or lockouts that have been filed by employees
of the Specialty Plastics Business since January 1, 2005.



7.   The exceptions to the Ferro Sellers’ representations and warranties
contained in Section 7.2(L).

Part M — Compliance with Environmental Laws



1.   A list and brief description of all claims that the Specialty Plastics
Business has received during the years ended or ending December 31, 2004, 2005,
and 2006, from any government or governmental unit, agency, board, body, or
instrumentality, whether Federal, state, or local alleging noncompliance by the
Specialty Plastics Business with Environmental Laws.



2.   A list and brief description of all projects currently in process or
completed during years ended or ending December 31, 2004, 2005, and 2006, for
the remediation of conditions constitution actual or alleged noncompliance by
the Specialty Plastics Business with Environmental Laws, the noncompliance of
which is likely to have a material adverse effect.



3.   A list of all phase I environmental reports that the Ferro Sellers’ have
relating to the Specialty Plastics Business.



4.   A list of all environmental permits issued to the Specialty Plastics
Business.



5.   A list of all internal environment, health and safety audit reports the
Ferro Sellers have with respect to properties included in the Acquired Assets.



6.   The exceptions to the Ferro Sellers’ representations and warranties
contained in Section 7.2(M).

Part N — Compliance with Health and Safety Laws



1.   A list and brief description of all claims that Ferro has received during
the years ended or ending December 31, 2004, 2005, and 2006, from any government
or governmental unit, agency, board, body, or instrumentality alleging
noncompliance by Ferro with any Health and Safety Laws the noncompliance of
which would have a material adverse effect.



2.   The exceptions to the Ferro Sellers’ representations and warranties
contained in Section 7.2(N).

Part O — Compliance with Other Laws



1.   A list of all permits, approvals, qualifications, and the like (other than
those listed in Subparts M-1 and N-1) of any government or governmental unit,
agency, board, body, or instrumentality, whether Federal, state, or local,
issued to or applied for by the Ferro Sellers and used by the Ferro Sellers
primarily in their conduct of the Specialty Plastics Business.



2.   A list and brief description of all claims that the Specialty Plastics
Business has received in calendar years 2005 and 2006, from any government or
governmental unit, agency, board, body, or instrumentality alleging
noncompliance by the Ferro Sellers with any laws, rules, regulations,
ordinances, orders or decrees other than Environmental Laws and Health and
Safety Laws in connection with the Ferro Sellers’ conduct of the Specialty
Plastics Business the noncompliance of which would have a material adverse
effect.



3.   The exceptions to the Ferro Sellers’ representations and warranties
contained in Section 7.2(O).

Part P — Taxes



1.   The exceptions to the Ferro Sellers’ representations and warranties
contained in Section 7.2(P).

Part Q — Insurance



1.   A list and brief description of all comprehensive general liability
insurance policies maintained by the Ferro Sellers that cover the Specialty
Plastics Business.



2.   A list and brief description of all fire and extended coverage insurance
policies maintained by Ferro that cover real and personal property used by the
Ferro Sellers primarily in their conduct of the Specialty Plastics Business.



3.   The exceptions to the Ferro Sellers’ representations and warranties
contained in Section 7.2(Q).

Part R — Material Events and Material Adverse Changes



1.   A list of all Material Events, if any, or conduct outside ordinary course
which have occurred since December 31, 2005, which are not otherwise reflected
in the Disclosure Disc.

Part S – Sufficiency of Asset



1.   The exceptions to the Ferro Sellers’ representations and warranties
contained in Section 7.2(S).

18

Due Diligence Certifications

Set forth below is a description of the due diligence review conducted by the
Ferro Sellers in connection with the transactions contemplated by the Purchase
Agreement:



1.   The information contained in the Specialty Plastics Business Disclosure
Disc was collected and assembled by employees of the Specialty Plastics Business
Unit and other employees of the Ferro Sellers whom the Ferro Sellers believed
would most likely have custody of the Specialty Plastics Business records most
pertinent to the respective Parts of the Specialty Plastics Business Disclosure
Disc.



2.   After collection and assembly of such information, due diligence meetings
were held with the Major Business Unit manager of the Specialty Plastics
Business and his direct reports.



3.   At such due diligence meeting, the entire contents of the Specialty
Plastics Business Disclosure Disc were reviewed and each of the Ferro Sellers’
representations and warranties under Section 7.2 were read and discussed, all
under the direction and guidance of an attorney representing the Ferro Sellers.



4.   At the conclusion of such due diligence meeting, each participant was
requested to sign a certificate in the form set forth on the following page.

19





Certificate

I, [Name of Individual], am the [Title of Individual] of the Specialty Plastics
Business (the “Specialty Plastics Business”), a business unit of Ferro
Corporation and its affiliated companies

On the date below, I participated in a due diligence review meeting conducted
under the direction and guidance of Sandra Frydryk, representing the Ferro
Sellers. At that meeting, a document entitled “Specialty Plastics Business
Disclosure Disc” (the “Specialty Plastics Business Disclosure Disc”) was
reviewed and representations and warranties contained in Section 7.2 of the
proposed Asset Purchase Agreement (the “Purchase Agreement”) among a
newly-formed company organized by WindPoint Partners LLC, on one hand, and Ferro
Corporation and certain of its subsidiaries (collectively, the ”Ferro Sellers”),
on the other hand, were read and discussed.

As a consequence of such due diligence meeting, I HEREBY CERTIFY that:



  1.   In my capacity described above, I am familiar in detail with the contents
of the following Parts of the Specialty Plastics Business Disclosure Disc:
[SPECIFY]



  2.   In my capacity described above, I am also familiar generally with
contents of all other Parts of the Specialty Plastics Business Disclosure Disc.



  3.   I believe the Specialty Plastics Business Disclosure Disc and the
representations and warranties of the Ferro Sellers contained in Section 7.2 of
the Agreement are true, accurate, and complete in all material respects.

I understand that the Ferro Sellers intend to rely on this Certificate in
connection with the Ferro Sellers’ delivery of the Specialty Plastics Business
Disclosure Disc and execution and delivery of the Purchase Agreement.

I have signed this Certificate this 7th day of August, 2006.

     

[Name of Individual]

Witnesses:

     

     

20

Employees

The Employees are as set forth below.

Part I –Employees Other than Retained Employees



      Legend: FTE = Full time Employee of the Specialty Plastics Business



      ALLOC = Provides shared services, but primarily for the Specialty Plastics
Business



      STD = Currently inactive due to a short-term disability, family medical
leave, military leave, or other approved absence.



      LTD = Currently inactive due to a long-term disability



1.   United States

The following are the Employees located in the United States, some or all of
whom will become the “U.S. Transferred Employees” at the Closing:

                          Name   Location   Job Function/Type   FTE   ALLOC  
Inactive

 
                                             

 
                       
 
                  STD   LTD
 
                       
 
                       
Armour,Jeffrey
  CAR   Technical Services Mgr I   X  
 
 

 
             
 
 

 
                       
Barton,Laura
  CAR   Materials Control Coord I   X  
 
 

 
             
 
 

 
                       
Friel,Diane
  CAR   Secretary II   X  
 
 

 
             
 
 

 
                       
Gebhart,Janice
  CAR   Sales/Service Mgr   X  
 
 

 
             
 
 

 
                       
Hill,Lawrence
  CAR   Engineer III   X  
 
 

 
             
 
 

 
                       
Ingram,Jim
  CAR   Technical Mgr I   X  
 
 

 
             
 
 

 
                       
Naseri,Raza
  CAR   Maintenance Superintendent I   X  
 
 

 
             
 
 

 
                       
Poore,Niles
  CAR   Customer Satisfaction Mgr   X  
 
 

 
             
 
 

 
                       
Rust,Stephen
  CAR   Operations Mgr I   X  
 
 

 
             
 
 

 
                       
Santoleri,E D
  CAR   Business Mgr IV   X  
 
 

 
             
 
 

 
                       
Senich,Jeffrey
  CAR   Marketing Mgr I   X  
 
 

 
             
 
 

 
                       
Swanson,June
  CAR   Manager of Support Services   X  
 
 

 
             
 
 

 
                       
Truitt,Robin
  CAR   Office Service Coord   X  
 
 

 
             
 
 

 
                       
Zwick,Paul D
  CAR   Technical Mgr I   X  
 
 

 
             
 
 

 
                       
Addante,Henry
  CAR   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Alonso,Gustavo
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Altenburg,Theodore O
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Anderson,DeVon S
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Anit,Elmer L
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Avery,David
  CAR   Hourly Operatives   X  
 
 

 
             
 
 


                          Name   Location   Job Function/Type   FTE   ALLOC  
Inactive

 
                                             

 
                       
 
                  STD   LTD
 
                       
 
                       
Balderas,Jose
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Barkley,Bobby J
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Bennett,Gary
  CAR   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Cronkite,Richard
  CAR   Hourly Manager   X  
 
 

 
             
 
 

 
                       
Cruz,Ramon
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Cunefare,Jason V
  CAR   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Dalea,Mihai G
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Dawson,Diondre D
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Duncan,Jerry L
  CAR   Hourly Craft Workers           X  

 
                     

 
                       
Duran,Arnoldo
  CAR   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Farkas,Shannon D
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Faust,Frederick
  CAR   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Favela,Esteban
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Fields,Alfred
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Foster,Roy S
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Franco,John D
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Garcia,Carlos
  CAR   Hourly Manager   X  
 
 

 
             
 
 

 
                       
Guerrero,Oscar
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Honaker,Phillip
  CAR   Hourly Technician   X  
 
 

 
             
 
 

 
                       
Ixpango,Cristobal
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Jashari,Hashim
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Jimenez,Ricardo
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Krejckant,Kenneth
  CAR   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Kunavich,Phillip A
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Le,Hoang
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Lemon,Byron
  CAR   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Lopez,Armando H
  CAR   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Michel,Christopher W
  CAR   Hourly Technician   X  
 
 

 
             
 
 

 
                       
Nazario,Modesto
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Nieto,Waldemar
  CAR   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Nieves,Michael M
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Orquiz,Alfonso
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Phachansiri,Somphith
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Phillips,Deidrick j
  CAR   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Reyna,Arturo
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Rodriguez,Jose
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Rodriguez,Jose
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Seward,Jerry
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Smith,Anthony T
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Swan,Scott R
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Tran,Hoang K
  CAR   Hourly Operatives   X  
 
 

 
             
 
 


                          Name   Location   Job Function/Type   FTE   ALLOC  
Inactive

 
                                             

 
                       
 
                  STD   LTD
 
                       
 
                       
Valdez,Joel
  CAR   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Vega,Eberto
  CAR   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Wojtowicz,Dennis
  CAR   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Barrett,Hilarie
  EDN   Sales/Service Coord I   X  
 
 

 
             
 
 

 
                       
Brown,Carl
  EDN   Color Matcher II   X  
 
 

 
             
 
 

 
                       
Brown,Nancy
  EDN   Supv Mfg System Support II   X  
 
 

 
             
 
 

 
                       
Busam,Barry
  EDN   Technical Services Mgr I   X  
 
 

 
             
 
 

 
                       
DeRiggi,Patricia A
  EDN   Sales/Service Coord I   X  
 
 

 
             
 
 

 
                       
Donohue,William
  EDN   Laboratory Supv I   X  
 
 

 
             
 
 

 
                       
Fisher,James
  EDN   Scientist II   X  
 
 

 
             
 
 

 
                       
Henry,Linda
  EDN   Color Matcher I   X  
 
 

 
             
 
 

 
                       
Hernandez,Richard
  EDN   Scientist IV   X  
 
 

 
             
 
 

 
                       
Kehayes,William
  EDN   Materials Control Supv III   X  
 
 

 
             
 
 

 
                       
Li,Jingjun
  EDN   Scientist III   X  
 
 

 
             
 
 

 
                       
Litchkowski,Kathleen
  EDN   Sales/Service Supv   X  
 
 

 
             
 
 

 
                       
Loschiavo,Thomas
  EDN   Operations Mgr II   X  
 
 

 
             
 
 

 
                       
Malysa,David
  EDN   Regulatory Affairs Coordinator   X  
 
 

 
             
 
 

 
                       
Malysa,Robert
  EDN   Admin/Tech Associate   X  
 
 

 
             
 
 

 
                       
Marcinko,Florence E
  EDN   Buyer III   X  
 
 

 
             
 
 

 
                       
McKinney,James M
  EDN   Engineer IV   X  
 
 

 
             
 
 

 
                       
Narine,Linda
  EDN   Sales/Service Coord II   X  
 
 

 
             
 
 

 
                       
Pacciano,Gary R
  EDN   Technician III           X  

 
                     

 
                       
Patel,Hasmukh
  EDN   Scientist IV   X  
 
 

 
             
 
 

 
                       
Purcell,Keith
  EDN   Color Matcher II   X  
 
 

 
             
 
 

 
                       
Purcell,Paul
  EDN   Production Supv II   X  
 
 

 
             
 
 

 
                       
Purcell,William M
  EDN   Production Mgr I   X  
 
 

 
             
 
 

 
                       
Schar,Robert
  EDN   Production Supv II   X  
 
 

 
             
 
 

 
                       
Schuster,Sharon
  EDN   Human Resources Assistant III   X  
 
 

 
             
 
 

 
                       
Taggart,David
  EDN   Technician III   X  
 
 

 
             
 
 

 
                       
Thomson,Robert
  EDN   Sales Engineer II   X  
 
 

 
             
 
 

 
                       
Ballantine,W Carl
  EDN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Chevalier,Henry
  EDN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Davis,Paul E
  EDN   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Donohue,Kevin
  EDN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Dzurilla,Kenneth
  EDN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Edmonds,Kenya
  EDN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Fink,Jeffrey
  EDN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Howard,Anthony L
  EDN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Ianniello,Philip
  EDN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Jefferson,Christopher F
  EDN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Kozic,Gary
  EDN   Hourly Operatives   X  
 
 

 
             
 
 


                          Name   Location   Job Function/Type   FTE   ALLOC  
Inactive

 
                                             

 
                       
 
                  STD   LTD
 
                       
 
                       
Litchkowski,Drew
  EDN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Nagy,Joseph T
  EDN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Nelson,Richard G
  EDN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
O’Brien,David
  EDN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Pankuch,Kevin
  EDN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Patino,Claret
  EDN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Perez,Carlos
  EDN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Picciuto,Antonio
  EDN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Purcell,Kenneth
  EDN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Sharo,Steven
  EDN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Simmons,Steven R
  EDN   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Turchiano,Vito
  EDN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Williams,Eugene F
  EDN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Abney II,David A
  EVN   Laboratory Supv I   X  
 
 

 
             
 
 

 
                       
Armitage,Pamela
  EVN   Materials Control Coord I           X  

 
                     

 
                       
Baumer,Gregory
  EVN   Scientist V   X  
 
 

 
             
 
 

 
                       
Bender,Catherine
  EVN   Payroll Clerk I   X  
 
 

 
             
 
 

 
                       
Blades,Laura
  EVN   National Account Mgr   X  
 
 

 
             
 
 

 
                       
Branson II,Robert P
  EVN   Engineering Mgr I   X  
 
 

 
             
 
 

 
                       
Bratcher,Sandra A
  EVN   Sales/Service Coord II   X  
 
 

 
             
 
 

 
                       
Braun,Andrew C
  EVN   Network Administrator II   X  
 
 

 
             
 
 

 
                       
Brenner,Christopher
  EVN   Scientist I   X  
 
 

 
             
 
 

 
                       
Brenton,Kent
  EVN   Customer/Info Svcs Mgr   X  
 
 

 
             
 
 

 
                       
Brinker,Robert A
  EVN   Sales Rep IV   X  
 
 

 
             
 
 

 
                       
Brown,Gregory
  EVN   Production Supv II   X  
 
 

 
             
 
 

 
                       
Bush,Jeffrey
  EVN   Production Supv II   X  
 
 

 
             
 
 

 
                       
Byrne IV,George W
  EVN   Accountant I   X  
 
 

 
             
 
 

 
                       
Campbell,Jerry
  EVN   Materials Control Supv II   X  
 
 

 
             
 
 

 
                       
Carnahan-Wilson,Deborah J
  EVN   Engineer IV   X  
 
 

 
             
 
 

 
                       
Cerra,Bryan T
  EVN   Marketing Segment Mgr III   X  
 
 

 
             
 
 

 
                       
Chamberlain,JoAnn H
  EVN   Sales/Service Coord I   X  
 
 

 
             
 
 

 
                       
Chambers,Tommy
  EVN   Production Supv II   X  
 
 

 
             
 
 

 
                       
Chundury,Deenadaya
  EVN   Technical Mgr II   X  
 
 

 
             
 
 

 
                       
Clark,Gary
  EVN   Technician IV   X  
 
 

 
             
 
 

 
                       
Coomes,Mark
  EVN   Maintenance Supv I   X  
 
 

 
             
 
 

 
                       
Coomes,Melissa
  EVN   Sales Administrator   X  
 
 

 
             
 
 

 
                       
Dame,Keith
  EVN   Laboratory Mgr I   X  
 
 

 
             
 
 

 
                       
Deutsch,Michael
  EVN   Production Supv II   X  
 
 

 
             
 
 

 
                       
Duncan,Randolph
  EVN   Laboratory Supv I   X  
 
 

 
             
 
 

 
                       
Duncan,Rebecca
  EVN   Sales/Service Coord II   X  
 
 

 
             
 
 

 
                       
Eastham,Gregory
  EVN   Materials Control Mgr II   X  
 
 

 
             
 
 


                          Name   Location   Job Function/Type   FTE   ALLOC  
Inactive

 
                                             

 
                       
 
                  STD   LTD
 
                       
 
                       
Etcovitch,Karen S
  EVN   Sales/Service Coord I   X  
 
 

 
             
 
 

 
                       
Farthing,Gordon
  EVN   Technical Services Rep               X
 
                       
 
                       
Hall,Curtis
  EVN   Materials Control Supv I   X  
 
 

 
             
 
 

 
                       
Harvey,Rick
  EVN   Customer Service Supv   X  
 
 

 
             
 
 

 
                       
Heidorn,Ronald
  EVN   Technician III           X  

 
                     

 
                       
Henshaw,James
  EVN   Laboratory Supv I   X  
 
 

 
             
 
 

 
                       
Hohl,Raymond
  EVN   Product Mgr I   X  
 
 

 
             
 
 

 
                       
Isaac,Kevin S
  EVN   Sales Rep III   X  
 
 

 
             
 
 

 
                       
Jankowski,Dennis
  EVN   Controller II   X  
 
 

 
             
 
 

 
                       
Johnson,Grant
  EVN   Technician II   X  
 
 

 
             
 
 

 
                       
Julian,Donald
  EVN   Technician III   X  
 
 

 
             
 
 

 
                       
Kanowsky,Frank
  EVN   Human Resources Mgr II   X  
 
 

 
             
 
 

 
                       
Kempthorn,James
  EVN   Technical Service Engr II   X  
 
 

 
             
 
 

 
                       
Ketcham,Stephen
  EVN   Operations Mgr III   X  
 
 

 
             
 
 

 
                       
Knighten,Ray
  EVN   Regional Sales Mgr I   X  
 
 

 
             
 
 

 
                       
Lee,Morris
  EVN   Sales Engineer IV   X  
 
 

 
             
 
 

 
                       
Liewergen,Eric F
  EVN   Market Mgr I   X  
 
 

 
             
 
 

 
                       
Manning,Michael
  EVN   Technician II   X  
 
 

 
             
 
 

 
                       
McElyea,Thomas L
  EVN   Sales Engineer IV   X  
 
 

 
             
 
 

 
                       
McGee II,Theophilus G
  EVN   Production Supv I   X  
 
 

 
             
 
 

 
                       
McLaughlin,Brian R
  EVN   Sales Engineer IV   X  
 
 

 
             
 
 

 
                       
Mills,Ronald
  EVN   Product Mgr III   X  
 
 

 
             
 
 

 
                       
Moore,Carolyn
  EVN   Materials Control Supv I   X  
 
 

 
             
 
 

 
                       
O’Nan,Leonard A
  EVN   Accounting/Admin Mgr II   X  
 
 

 
             
 
 

 
                       
Overley,K Lee
  EVN   Market Mgr I   X  
 
 

 
             
 
 

 
                       
Painter,Rick
  EVN   Production Supv II   X  
 
 

 
             
 
 

 
                       
Peak,Timothy
  EVN   Inventory Control Mgr   X  
 
 

 
             
 
 

 
                       
Pollock,Christopher
  EVN   Purchasing Agent II   X  
 
 

 
             
 
 

 
                       
Rodriguez,Rafael
  EVN   Technical Services Mgr I   X  
 
 

 
             
 
 

 
                       
Rykman,Alexander
  EVN   Engineer IV   X  
 
 

 
             
 
 

 
                       
Seymour,Junior
  EVN   Business Mgr II   X  
 
 

 
             
 
 

 
                       
Shafer,Paul
  EVN   Product Mgr II   X  
 
 

 
             
 
 

 
                       
Simpson,James
  EVN   Production Supv II   X  
 
 

 
             
 
 

 
                       
Smith,Janice
  EVN   Buyer I           X  

 
                     

 
                       
Stacy,Stephanie J
  EVN   Safety Mgr I   X  
 
 

 
             
 
 

 
                       
Stegall,Barbara A
  EVN   Sales Rep IV   X  
 
 

 
             
 
 

 
                       
Suwannetr,Rumpa
  EVN   Human Resources Assistant I   X  
 
 

 
             
 
 

 
                       
Temme,William
  EVN   Technician III   X  
 
 

 
             
 
 

 
                       
Thomas,Robert
  EVN   Laboratory Supv II   X  
 
 

 
             
 
 

 
                       
Torres,J Roberto
  EVN   Regional Sales Mgr II   X  
 
 

 
             
 
 

 
                       
Trotter,Larry
  EVN   Sales Engineer IV   X  
 
 

 
             
 
 


                          Name   Location   Job Function/Type   FTE   ALLOC  
Inactive

 
                                             

 
                       
 
                  STD   LTD
 
                       
 
                       
Wilson,Gregory
  EVN   Production Supv II   X  
 
 

 
             
 
 

 
                       
Wilson,Shirley M
  EVN   Administrative Asst I   X  
 
 

 
             
 
 

 
                       
Yancy,William
  EVN   Production Supv II   X  
 
 

 
             
 
 

 
                       
Adams,Shelli R
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Adler,Arthur
  EVN   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Anslinger,Scott
  EVN   Hourly Technician   X  
 
 

 
             
 
 

 
                       
Austin,Michael
  EVN   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Backes,William F
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Baumgart,Kenneth
  EVN   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Bethe,Russell
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Black,Christopher L
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Bolin,Nancy
  EVN   Hourly Service Workers   X  
 
 

 
             
 
 

 
                       
Bond,Bryan N
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Brackett,Thomas
  EVN   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Brown,Jeffrey
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Brown,Kenneth
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Browning,Ryan
  EVN   Hourly Technician   X  
 
 

 
             
 
 

 
                       
Brugger,John
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Bumpus,Michael
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Burns,Rebecca
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Champion,John
  EVN   Hourly Technician   X  
 
 

 
             
 
 

 
                       
Clardy,Francian
  EVN   Hourly Technician   X  
 
 

 
             
 
 

 
                       
Cobb,Larry
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Collazo,Jaime E
  EVN   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Collins,William
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Conner,Kyle
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Cook,Michael
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Crooks,Keith
  EVN   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Cross,Brian
  EVN   Hourly Service Workers   X  
 
 

 
             
 
 

 
                       
Cummings,Michael
  EVN   Hourly Service Workers   X  
 
 

 
             
 
 

 
                       
Davis Jr,William
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Davis,Bruce
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Davis,Mitchell R
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Duncan,Mark
  EVN   Hourly Technician   X  
 
 

 
             
 
 

 
                       
Duncan,Matt L
  EVN   Hourly Service Workers   X  
 
 

 
             
 
 

 
                       
Eirwin,Darvin
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Emberson,Danny
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Evans,Tracy L
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Ferrari,Raymond
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Forston,Jeffrey A
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Fritts,Scott A
  EVN   Hourly Operatives   X  
 
 

 
             
 
 


                          Name   Location   Job Function/Type   FTE   ALLOC  
Inactive

 
                                             

 
                       
 
                  STD   LTD
 
                       
 
                       
Galloway,Richard
  EVN   Hourly Service Workers   X  
 
 

 
             
 
 

 
                       
Galloway,Roger
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Gaynor,Eric
  EVN   Hourly Technician   X  
 
 

 
             
 
 

 
                       
Geary,Clifford
  EVN   Hourly Service Workers   X  
 
 

 
             
 
 

 
                       
Gray,Russell
  EVN   Hourly Technician   X  
 
 

 
             
 
 

 
                       
Green,Thomas W
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Gulley,Jeffery
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Hall,James
  EVN   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Haller,Michael
  EVN   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Hamilton,Marcus A
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Hartweck,Michael
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Hayhurst,Jeffrey
  EVN   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Heilman,Robert
  EVN   Hourly Service Workers   X  
 
 

 
             
 
 

 
                       
Henderson,Sandra
  EVN   Hourly Technician   X  
 
 

 
             
 
 

 
                       
Hess,Douglas
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Higgs,Pamela
  EVN   Hourly Technician   X  
 
 

 
             
 
 

 
                       
Holloman,Kelly S
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Jackson,Harvey
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
James,Frank
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Johnson,Jeremy M
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Johnson,Samuel
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Johnson,Steven
  EVN   Hourly Technician   X  
 
 

 
             
 
 

 
                       
Jones,Carl
  EVN   Hourly Technician   X  
 
 

 
             
 
 

 
                       
Kelley,Clinton
  EVN   Hourly Craft Workers           X  

 
                     

 
                       
Kempf,Jeffrey
  EVN   Hourly Service Workers   X  
 
 

 
             
 
 

 
                       
Kincheloe,Gary
  EVN   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Kozlowski,Daniel
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Krietemeyer,Jeffrey
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Lamble,Harold
  EVN   Hourly Service Workers   X  
 
 

 
             
 
 

 
                       
Lauer,Daniel W
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Layne,Terry
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Leingang,Adam L
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Littell,Louis
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Manis,Steven
  EVN   Hourly Service Workers   X  
 
 

 
             
 
 

 
                       
Masterson,Raymond
  EVN   Hourly Clerical   X  
 
 

 
             
 
 

 
                       
McDowell,Mike R
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
McEvilly,Matthew
  EVN   Hourly Service Workers   X  
 
 

 
             
 
 

 
                       
McWilliams,Anthony
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Merritt,Rebecca L
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Miller,Marsha
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Miller,William D
  EVN   Hourly Technician   X  
 
 

 
             
 
 


                          Name   Location   Job Function/Type   FTE   ALLOC  
Inactive

 
                                             

 
                       
 
                  STD   LTD
 
                       
 
                       
Mills,Steve
  EVN   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Moss,Patrick W
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Mounlio,Dexter
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Nord,Kevin
  EVN   Hourly Service Workers   X  
 
 

 
             
 
 

 
                       
Painter,Patsy
  EVN   Hourly Technician   X  
 
 

 
             
 
 

 
                       
Palmer,William
  EVN   Hourly Technician   X  
 
 

 
             
 
 

 
                       
Pearson,Bobby
  EVN   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Phillips,Gerald
  EVN   Hourly Service Workers   X  
 
 

 
             
 
 

 
                       
Pyle,William
  EVN   Hourly Operatives           X  

 
                     

 
                       
Rawlins Jr,Charles
  EVN   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Rice,Ernie
  EVN   Hourly Service Workers   X  
 
 

 
             
 
 

 
                       
Richardson,William
  EVN   Hourly Service Workers   X  
 
 

 
             
 
 

 
                       
Roos,Brian
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Russell,William C
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Schaefer,Kenneth
  EVN   Hourly Operatives           X  

 
                     

 
                       
Seifert,Jeremy B
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Simmons,Jim
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Simpson,Scott
  EVN   Hourly Service Workers   X  
 
 

 
             
 
 

 
                       
Smith,Benjamin
  EVN   Hourly Technician   X  
 
 

 
             
 
 

 
                       
Smith,David
  EVN   Hourly Service Workers   X  
 
 

 
             
 
 

 
                       
Smith,Donna L
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Smith,Jerry
  EVN   Hourly Service Workers   X  
 
 

 
             
 
 

 
                       
Steckler,Scott
  EVN   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Stone,James
  EVN   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Sullivan,Bryan
  EVN   Hourly Technician   X  
 
 

 
             
 
 

 
                       
Terry,James
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Tillman,Gregory
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Tolley,Kregg
  EVN   Hourly Technician   X  
 
 

 
             
 
 

 
                       
Tomes,Travis
  EVN   Hourly Service Workers   X  
 
 

 
             
 
 

 
                       
Tran,Tuan
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Travis,Tina
  EVN   Hourly Technician   X  
 
 

 
             
 
 

 
                       
Unfried,David
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Wagner,Deward
  EVN   Hourly Service Workers   X  
 
 

 
             
 
 

 
                       
Wahl,Betty
  EVN   Hourly Technician   X  
 
 

 
             
 
 

 
                       
Wall,Jeffrey
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Wentzel,Kenneth B
  EVN   Hourly Clerical   X  
 
 

 
             
 
 

 
                       
Whoberry,Kenneth
  EVN   Hourly Technician   X  
 
 

 
             
 
 

 
                       
Wilson,Michael
  EVN   Hourly Service Workers   X  
 
 

 
             
 
 

 
                       
Wimpelberg,William
  EVN   Hourly Service Workers   X  
 
 

 
             
 
 

 
                       
Winstead,Eric
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Wongler,John S
  EVN   Hourly Operatives   X  
 
 

 
             
 
 


                          Name   Location   Job Function/Type   FTE   ALLOC  
Inactive

 
                                             

 
                       
 
                  STD   LTD
 
                       
 
                       
Zachary,Mark
  EVN   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Bakshi,Abdulkhad
  PLY   Market Mgr I   X  
 
 

 
             
 
 

 
                       
Breyfogle,Kathryn L
  PLY   Accounting Clerk III   X  
 
 

 
             
 
 

 
                       
Casey,Brian
  PLY   Production Supv II   X  
 
 

 
             
 
 

 
                       
Creighbaum,Robbin
  PLY   Buyer I   X  
 
 

 
             
 
 

 
                       
Fischer,Jon
  PLY   Sales Engineer IV   X  
 
 

 
             
 
 

 
                       
Froelich,Bernard
  PLY   Sales Engineer IV   X  
 
 

 
             
 
 

 
                       
Grubbs,Steven
  PLY   Maintenance Supv I   X  
 
 

 
             
 
 

 
                       
Gruwell,Virginia M
  PLY   Technician II   X  
 
 

 
             
 
 

 
                       
Hanyzewski,Donald
  PLY   Regional Sales Mgr I   X  
 
 

 
             
 
 

 
                       
Hawkins,Dorothy J
  PLY   Technician II   X  
 
 

 
             
 
 

 
                       
Heim,James C
  PLY   Engineer III   X  
 
 

 
             
 
 

 
                       
Hollett,Theodore
  PLY   Technician III   X  
 
 

 
             
 
 

 
                       
Hopkins,Glen
  PLY   Operations Mgr I   X  
 
 

 
             
 
 

 
                       
Lane,Jeffrey
  PLY   Sales Engineer IV   X  
 
 

 
             
 
 

 
                       
Lester,Martin
  PLY   Sales Mgr I   X  
 
 

 
             
 
 

 
                       
Maybee,Kim
  PLY   Production Supv II   X  
 
 

 
             
 
 

 
                       
Moncada,Lisa
  PLY   Technician I   X  
 
 

 
             
 
 

 
                       
Ray,Karen
  PLY   Laboratory Supv I   X  
 
 

 
             
 
 

 
                       
Scutchfield,Michael
  PLY   Production Supv II   X  
 
 

 
             
 
 

 
                       
Searles,Noel
  PLY   Sr Account Executive   X  
 
 

 
             
 
 

 
                       
Shoup,Raymond
  PLY   Technical Service Engr II   X  
 
 

 
             
 
 

 
                       
Snare,Carol
  PLY   Mgr HSE Support Services I   X  
 
 

 
             
 
 

 
                       
Stiles,Deanna
  PLY   Technician I   X  
 
 

 
             
 
 

 
                       
Wendling,Thomas
  Lakeside   Group Purchasing Agent   X  
 
 

 
             
 
 

 
                       
Whittaker,Cindy
  PLY   Sales/Service Supv   X  
 
 

 
             
 
 

 
                       
Young,Tabitha
  PLY   Sales/Service Coord II   X  
 
 

 
             
 
 

 
                       
Allen,David
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Ashenfelter,Daniel A
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Baca,Juan M
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Bean,Richard
  PLY   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Blades,Martin L
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Bower,Douglas
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Davis,Richard
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
DeFranco,Bobbie S
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Drummond,Michael
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Dvorak,Sean M
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Euler,Catherine
  PLY   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Hall,Pete
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Hanthorn,Joanne
  PLY   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Hardel,Donald
  PLY   Hourly Laborers   X  
 
 

 
             
 
 


                          Name   Location   Job Function/Type   FTE   ALLOC  
Inactive

 
                                             

 
                       
 
                  STD   LTD
 
                       
 
                       
Hozey,Joseph T
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Johnston,Terry
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Joseph,Jacob J
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Krueger,Jeffrey L
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Lacey,Lee W
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Lee,Warren
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Mattke,Craig
  PLY   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Neff,Kenneth
  PLY   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Parish,Bryan E
  PLY   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Preston,Daniel N
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Quintana,Jose
  PLY   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Rennells,Lori
  PLY   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Resendez Jr,Paul
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Robinson,Walker
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Shepherd,Natalie l
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Singleton,Gregory G
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Smith,Vince
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Spencer,Michael D
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Stahl,William
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Stoll,Gregory
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Tauteris Jr,Robert
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Vasquez,Abel E
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Wagner,Rick
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Woodworth,Rachael E
  PLY   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Ali,Mir
  STK   Technical Mgr I   X  
 
 

 
             
 
 

 
                       
Anderson,Dan
  STK   Shipping/Receiving Supv I               X
 
                       
 
                       
Bal,James
  STK   Engineer IV   X  
 
 

 
             
 
 

 
                       
Baldwin,Colleen A
  STK   Production Supv II   X  
 
 

 
             
 
 

 
                       
Baldwin,Rick
  STK   Production Supv II   X  
 
 

 
             
 
 

 
                       
Barnum,Dave E
  STK   Laboratory Supv I   X  
 
 

 
             
 
 

 
                       
Bishop,Sherri
  STK   Materials Control Coord II   X  
 
 

 
             
 
 

 
                       
Buchanan,Karen
  STK   Technician II   X  
 
 

 
             
 
 

 
                       
Clauson,Charles
  STK   Technician II   X  
 
 

 
             
 
 

 
                       
Curtis,Thomas J
  STK   Business Development Mgr II   X  
 
 

 
             
 
 

 
                       
Dauch,Peggy
  STK   Technician IV   X  
 
 

 
             
 
 

 
                       
Dayhoff,Kathleen
  STK   Sales/Service Coord II   X  
 
 

 
             
 
 

 
                       
Deline,Teresa
  STK   Technician IV   X  
 
 

 
             
 
 

 
                       
Doolittle,Colin
  STK   Engineer II   X  
 
 

 
             
 
 

 
                       
Dorsky,Stuart
  STK   Technician IV   X  
 
 

 
             
 
 

 
                       
Elliott,Nicholee
  STK   Technician IV           X  

 
                     

 
                       
Flory,Stephen
  STK   Sales Engineer IV   X  
 
 

 
             
 
 


                          Name   Location   Job Function/Type   FTE   ALLOC  
Inactive

 
                                             

 
                       
 
                  STD   LTD
 
                       
 
                       
Foster,Edward N
  STK   Engineer II   X  
 
 

 
             
 
 

 
                       
Freshour,Julie
  STK   Technician III   X  
 
 

 
             
 
 

 
                       
Funk,Tony
  STK   Accounting/Admin Mgr II   X  
 
 

 
             
 
 

 
                       
Garro,Steven
  STK   Sales Engineer IV   X  
 
 

 
             
 
 

 
                       
Grant,Shelly A
  STK   Sales/Service Coord III   X  
 
 

 
             
 
 

 
                       
Grieser,Margie
  STK   Laboratory Supv I   X  
 
 

 
             
 
 

 
                       
Hall,Bonnie J
  STK   Accounting Clerk IV   X  
 
 

 
             
 
 

 
                       
Hannon,John
  STK   QC Manager   X  
 
 

 
             
 
 

 
                       
Hausch,Yvonne
  STK   Receptionist/Secretary   X  
 
 

 
             
 
 

 
                       
Hayes,Shelley
  STK   Technician III   X  
 
 

 
             
 
 

 
                       
Hoellrich,Julie
  STK   Technician II   X  
 
 

 
             
 
 

 
                       
Hogan,Darren
  STK   Plant Engineer II   X  
 
 

 
             
 
 

 
                       
Jaggers,Johnny D
  STK   Laboratory Supv I   X  
 
 

 
             
 
 

 
                       
Kelly,Gene
  STK   Marketing Mgr I   X  
 
 

 
             
 
 

 
                       
Klumpp,Brian
  STK   Regional Sales Mgr I   X  
 
 

 
             
 
 

 
                       
Kroa,Robert
  STK   Technical Service Engr II   X  
 
 

 
             
 
 

 
                       
Leaser,Richard
  STK   Production Supv III   X  
 
 

 
             
 
 

 
                       
Lee,Brian A
  STK   Technician II   X  
 
 

 
             
 
 

 
                       
McBride,Rebecca J
  STK   Technician IV   X  
 
 

 
             
 
 

 
                       
McCartney,Philip R
  STK   Materials Control Mgr I   X  
 
 

 
             
 
 

 
                       
Miller,Christy L
  STK   Technician II   X  
 
 

 
             
 
 

 
                       
Miller,Roberta S
  STK   Sales/Service Coord II   X  
 
 

 
             
 
 

 
                       
Morr,Timothy
  STK   Production Supv I   X  
 
 

 
             
 
 

 
                       
Murcko,Joseph
  STK   Technician II   X  
 
 

 
             
 
 

 
                       
North,Bethany
  STK   Technician II   X  
 
 

 
             
 
 

 
                       
O’Brien,Donald
  STK   Group HR Mgr   X  
 
 

 
             
 
 

 
                       
Peio,Paula
  STK   Technician IV   X  
 
 

 
             
 
 

 
                       
Reed,Brenda
  STK   Shipping/Receiving Supv I   X  
 
 

 
             
 
 

 
                       
Riegsecker,Gloria
  STK   Materials Control Coord II   X  
 
 

 
             
 
 

 
                       
Russell,Joyce
  STK   Sales/Service Coord II   X  
 
 

 
             
 
 

 
                       
Ryan,Larry
  STK   Operations Mgr II   X  
 
 

 
             
 
 

 
                       
Seeley,Gary
  STK   Production Supv II   X  
 
 

 
             
 
 

 
                       
Sharma,Girish K
  STK   Sales Engineer IV   X  
 
 

 
             
 
 

 
                       
Sidle,Christopher
  STK   Technician II   X  
 
 

 
             
 
 

 
                       
Stadtfeld Jr,Joseph
  STK   Laboratory Mgr II   X  
 
 

 
             
 
 

 
                       
Swan,Melisa
  STK   Human Resources Supv III   X  
 
 

 
             
 
 

 
                       
Telecky,Matthew
  STK   Technician III   X  
 
 

 
             
 
 

 
                       
Vincent,Sheila
  STK   Technician IV   X  
 
 

 
             
 
 

 
                       
Virant,Allen
  STK   Business Development Mgr I   X  
 
 

 
             
 
 

 
                       
Vold,Yvonne
  STK   Technician IV   X  
 
 

 
             
 
 

 
                       
Weisgerber,Douglas
  STK   Technician IV   X  
 
 

 
             
 
 


                          Name   Location   Job Function/Type   FTE   ALLOC  
Inactive

 
                                             

 
                       
 
                  STD   LTD
 
                       
 
                       
Allen,Kenny
  STK   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Allison,Dennis
  STK   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Benavidez Jr,Tomas
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Borton,Rosemary
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Breier,Rick
  STK   Hourly Technician   X  
 
 

 
             
 
 

 
                       
Brodbeck,Susan M
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Brown,Nathan
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Cain,David
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Campbell,Charles
  STK   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Canfield Jr,Kenneth R
  STK   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Caustrita,Felipe
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Collins,Thomas
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Conway,Paul
  STK   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Copus,Jodi
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Coressel,Wayne
  STK   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Cowell,Tamera R
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Currier,Anthony
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Daniels,Israel
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Daniels,Michael
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Dennis,Jesse
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Epling,Larry
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Fleming,Colt
  STK   Hourly Technician   X  
 
 

 
             
 
 

 
                       
Flinn,Adam
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Freshour,Larry
  STK   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Fry,Angela
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Garcia,Ricardo
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Gomez,Tomas
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Graham,Donna
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Grubbs,Raymond
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Halley,Robert
  STK   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Hardy,Betty
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Hardy,Scott
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Harris,Robert N
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Hemenway,Jared
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Hibbard,Kenneth
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Holley,James
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Holman,Benjamin
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Irwin,Brian
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Jenkins,Daniel
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Jones,Daniel
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Kennedy,Douglas
  STK   Hourly Operatives   X  
 
 

 
             
 
 


                          Name   Location   Job Function/Type   FTE   ALLOC  
Inactive

 
                                             

 
                       
 
                  STD   LTD
 
                       
 
                       
Kindinger,Terry
  STK   Hourly Service Workers   X  
 
 

 
             
 
 

 
                       
Kline,Greg
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Kline,Jerry
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Kunckel,Merle
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Lewis,Paula
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Mattern,Justin
  STK   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
McCoy,Wyatt
  STK   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Murray,Thomas
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Oliphant,Pamela
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Patterson,Mark
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Perez,Jr Marcos
  STK   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Porter,Daniel
  STK   Hourly Craft Workers   X  
 
 

 
             
 
 

 
                       
Powers,Steven
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Prehauser,Josef
  STK   Hourly Technician   X  
 
 

 
             
 
 

 
                       
Price,Timothy
  STK   Hourly Operatives           X  

 
                     

 
                       
Przepiora,Anthony
  STK   Hourly Service Workers   X  
 
 

 
             
 
 

 
                       
Rangel,Kenny
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Reinhart,Tyler
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Risner,Linda
  STK   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Rivas,Gilbert
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Ryman,Ronald
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Salisbury,Cathy
  STK   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Schang,Randy
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Seals,Dawn
  STK   Hourly Clerical   X  
 
 

 
             
 
 

 
                       
Shadbolt,Eric
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Shepherd,Clifford
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Short,William
  STK   Hourly Craft Workers           X  

 
                     

 
                       
Snyder,Peter
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Soto,Sylvia
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Staniski Jr,William
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Stark,James
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Stevenson,Marilyn M
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Storz,Jack
  STK   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Taylor,Rodney
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Tijerina,John
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Timbrook,Jared
  STK   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Turner,Jason
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Weaver,Kevin
  STK   Hourly Laborers   X  
 
 

 
             
 
 

 
                       
Weeks,Susan
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Weinstock,Steven
  STK   Hourly Operatives   X  
 
 

 
             
 
 

 
                       
Wolf,Michael
  STK   Hourly Technician   X  
 
 

 
             
 
 


                          Name   Location   Job Function/Type   FTE   ALLOC  
Inactive

 
                                             

 
                       
 
                  STD   LTD
 
                       
 
                       
Andrews,Anna
  POS   Scientist V   X  
 
 

 
             
 
 

 
                       
Barkoot,John
  POS   Technician IV   X  
 
 

 
             
 
 

 
                       
Defranco,Paul
  POS   Research Associate I   X  
 
 

 
             
 
 

 
                       
Delcos,George
  POS   Technician IV   X  
 
 

 
             
 
 

 
                       
Fedorcio,Mary
  POS   Technician III   X  
 
 

 
             
 
 

 
                       
Harris,Craig
  POS   Technician IV           X  

 
                     

 
                       
Hilbert,Karla
  POS   Technician IV   X  
 
 

 
             
 
 

 
                       
Jolly,Stephen
  POS   Research/Development Mgr   X  
 
 

 
             
 
 

 
                       
Opalko,Robert
  POS   Scientist V   X  
 
 

 
             
 
 

 
                       
Skovran,Dennis
  POS   Laboratory Supv I   X  
 
 

 
             
 
 

 
                       
Sprague,Mark
  POS   Technician IV   X  
 
 

 
             
 
 


2. Belgium

The Employee in Belgium who will become the “Belgian Transferred Employee” at
the Closing is Freddy Declerq.

3. Germany

The following are the Employees located in Germany who will become the “German
Transferred Employees” at the Closing:

                 
Name
  Location   Job Function/Type   FTE   ALLOC
 
               
 
               
Moschner, Silvia
  Germany   Sales   X  

 
             

 
               
Ransiek, Rüdiger
  Germany   Sales   X  

 
             

 
               
Stump, Erwin
  Germany   Sales   X  

 
             

 
               

21

4. The Netherlands

The following are the Employees located in Holland who will become the “Dutch
Transferred Employees” at the Closing:

                 
Name
  Location   Job Function/Type   FTE   ALLOC
 
               
 
               
Overweel R.
  Rotterdam   operator   X  

 
             

 
               
Spierings J.A.
  Rotterdam   business mgr North Eur.   X  

 
             

 
               
Verbeeke G.
  Rotterdam   buyer   X  

 
             

 
               
Zwart G.
  Rotterdam   business dev./account mgr   X  

 
             

 
               
Duarte I.A.
  Rotterdam   operator   X  

 
             

 
               
Iqbal M.
  Rotterdam   color dev. technician   X  

 
             

 
               
Smits J.B.
  Rotterdam   foreman   X  

 
             

 
               
Snel P.F.
  Rotterdam   operator   X  

 
             

 
               
Binnendijk W. van
  Rotterdam   operator   X  

 
             

 
               
Kegel K.
  Rotterdam   asst. planner   X  

 
             

 
               
Visser A.T.
  Rotterdam   operator   X  

 
             

 
               
Beekhof A.
  Rotterdam   technical mgr.   X  

 
             

 
               
Kelly M.J.
  Rotterdam   operator   X  

 
             

 
               
Kavasoglu H.
  Rotterdam   operator   X  

 
             

 
               
Lenz I.E.
  Rotterdam   operator   X  

 
             

 
               
Krab J.M.
  Rotterdam   operator   X  

 
             

 
               
Rackwitsz A.
  Rotterdam   forwarder   X  

 
             

 
               
Warring C.B.
  Rotterdam   operator   X  

 
             

 
               
Mulder G.
  Rotterdam   operator   X  

 
             

 
               
Nascimento M.
  Rotterdam   shift supervisor   X  

 
             

 
               
Overbeeke J.
  Rotterdam   operator   X  

 
             

 
               
Groen M.
  Rotterdam   technical mgr. NL   X  

 
             

 
               
Kolk J.K. van der
  Rotterdam   sv customer care   X  

 
             

 
               
Rijsbergen R.J. van
  Rotterdam   supply chain mgr   X  

 
             

 
               
Rotgans A.
  Rotterdam   mechanic   X  

 
             

 
               
Holierhoek M.P.J.M.
  Rotterdam   color dev. technician   X  

 
             

 
               
Hoogeveen F.P.A.
  Rotterdam   mechanic   X  

 
             

 
               
Krab A.L.M.
  Rotterdam   operator   X  

 
             

 
               
Bergh C. van den
  Rotterdam   shift supervisor   X  

 
             

 
               
Cooman E.H.
  Rotterdam   operator   X  

 
             

 
               
Jong R.M. de
  Rotterdam   customer serv.officer   X  

 
             

 
               
Ramsaransing S.
  Rotterdam   material handler   X  

 
             

 
               
Rocha A. de D.
  Rotterdam   operator   X  

 
             

 
               
Westerbeek A.
  Rotterdam   sales assistant   X  

 
             

 
               
Bergh R. van den
  Rotterdam   shift supervisor   X  

 
             

 
               
Hammerschlag O.G.
  Rotterdam   color dev. technician   X  

 
             

 
               
Ben L.J. de
  Rotterdam   sales repr.   X  

 
             

 
               
Bosmans A.
  Rotterdam   q.c. technician   X  

 
             


                 
Name
  Location   Job Function/Type   FTE   ALLOC
 
               
 
               
Kegel K.
  Rotterdam   asst. planner   X  

 
             

 
               
Visser A.T.
  Rotterdam   operator   X  

 
             

 
               
Beekhof A.
  Rotterdam   technical mgr.   X  

 
             

 
               
Kelly M.J.
  Rotterdam   operator   X  

 
             

 
               
Kavasoglu H.
  Rotterdam   operator   X  

 
             

 
               
Lenz I.E.
  Rotterdam   operator   X  

 
             

 
               
Krab J.M.
  Rotterdam   operator   X  

 
             

 
               
Rackwitsz A.
  Rotterdam   forwarder   X  

 
             

 
               
Warring C.B.
  Rotterdam   operator   X  

 
             

 
               
Mulder G.
  Rotterdam   operator   X  

 
             

 
               
Nascimento M.
  Rotterdam   shift supervisor   X  

 
             

 
               
Overbeeke J.
  Rotterdam   operator   X  

 
             

 
               
Groen M.
  Rotterdam   technical mgr. NL   X  

 
             

 
               
Kolk J.K. van der
  Rotterdam   sv customer care   X  

 
             

 
               
Rijsbergen R.J. van
  Rotterdam   supply chain mgr   X  

 
             

 
               
Rotgans A.
  Rotterdam   mechanic   X  

 
             

 
               
A’Cohen R.F.,
  Rotterdam   dev. technician   X  

 
             

 
               
Holierhoek M.P.J.M.
  Rotterdam   color dev. technician   X  

 
             

 
               
Hoogeveen F.P.A.
  Rotterdam   mechanic   X  

 
             

 
               
Krab A.L.M.
  Rotterdam   operator   X  

 
             

 
               
Bergh C. van den
  Rotterdam   shift supervisor   X  

 
             

 
               
Cooman E.H.
  Rotterdam   operator   X  

 
             

 
               
Jong R.M. de
  Rotterdam   customer serv.officer   X  

 
             

 
               
Ramsaransing S.
  Rotterdam   material handler   X  

 
             

 
               
Rocha A. de D.
  Rotterdam   operator   X  

 
             

 
               
Westerbeek A.
  Rotterdam   sales assistant   X  

 
             

 
               
Bergh R. van den
  Rotterdam   shift supervisor   X  

 
             

 
               
Hammerschlag O.G.
  Rotterdam   color dev. technician   X  

 
             

 
               
Ben L.J. de
  Rotterdam   sales repr.   X  

 
             

 
               
Bosmans A.
  Rotterdam   q.c. technician   X  

 
             

 
               
Gajadhar A.C.
  Rotterdam   operator   X  

 
             

 
               
Groen R.
  Rotterdam   foreman   X  

 
             

 
               
Vegt P. van der
  Rotterdam   q.c. supervisor   X  

 
             

 
               
Hosman F.
  Rotterdam   q.c. technician   X  

 
             

 
               
Nakchedi S.M.K.
  Rotterdam   q.c. technician   X  

 
             

 
               
Flohr D.M.H.
  Rotterdam   operator   X  

 
             

 
               
Obert E.
  Rotterdam   planner   X  

 
             

 
               
Smit C.M.
  Rotterdam   operator   X  

 
             

 
               
Martis S.S.F.
  Rotterdam   color dev. technician   X  

 
             

 
               
Groenendijk A.
  Rotterdam   operator   X  

 
             

 
               
Abdi M.A.
  Rotterdam   operator   X  

 
             


                 
Name
  Location   Job Function/Type   FTE   ALLOC
 
               
 
               
Graaf R.
  Rotterdam   operator   X  

 
             

 
               
Rijnsbergen V.A.C. van
  Rotterdam   operator   X  

 
             

 
               
Zaïf M.
  Rotterdam   operator   X  

 
             

 
               
Porntes N.A.
  Rotterdam   admin   X  

 
             

 
               
Uljee L.H.
  Rotterdam   Instrument tech   X  

 
             


5. Mexico

The following are the Employees located in Mexico who will become the “Mexican
Transferred Employees” at the Closing:

                 
Name
  Location   Job Function/Type   FTE   ALLOC
 
               
 
               
Enrique Ortíz y Campos
  Mexico City   Chemical Specialties Manager   X  

 
             

 
               
Verónica Ramírez Garnica
  Mexico City   Sales Assistant   X  

 
             

 
               
Alberto Legorreta Martínez
  Mexico City   Plastic Sales   X  

 
             

 
               
Jesús Cruz Monreal
  Mexico City   Plastics Technichal Manager   X  

 
             

 
               
Julio César López Zaragoza
  Mexico City   Laboratory Head   X  

 
             

 
               
Jethro Francisco Talavera
  Mexico City   Lab Technician   X  

 
             

 
               
Luis Fernando Hernández Becerril
  Mexico City   Lab Technician   X  

 
             

 
               
Fernando Hernández López
  Mexico City   Lab Technician   X  

 
             

 
               
José Antonio López Guzmán
  Mexico City   Plastics Production Superintendent   X  

 
             

 
               
Juan Carlos Hernández Pacheco
  Mexico City   Production Supervisor   X  

 
             

 
               
José Luis Hernández
  Mexico City   Kardex Attendant   X  

 
             

 
               
Juan Carlos Morales Ezequiel
  Mexico City   Plastic Sales   X  

 
             

 
               
Humberto Moreno Moreno
  Mexico City   Clerk   X  

 
             


6. Portugal

The following are the Employees located in Portugal who will become the
“Portuguese Transferred Employees” at the Closing:

                 
Name
  Location   Job Function/Type   FTE   ALLOC
 
               
 
               
ES-SAHIB, ABDERRAZAK
  Portugal   OPERATOR   X  

 
             

 
               
MATIAS, ADAIL
  Portugal   QUALITY ASSURANCE   X  

 
             

 
               
GUERREIRO, ADERITO
  Portugal   OPERATOR   X  

 
             

 
               
SUCENA, AUGUSTO
  Portugal   OPERATOR   X  

 
             

 
               
COELHO, DANIEL
  Portugal   OPERATOR   X  

 
             

 
               
AFONSO, DOMINGOS
  Portugal   WEIGHING   X  

 
             

 
               
LOPES, Dulce
  Portugal   CUSTOMER SERVICE   X  

 
             

 
               
MACHADO, Ermelinda
  Portugal   LAB ANALIST   X  

 
             

 
               
NASCIMENTO, Joao
  Portugal   OPERATOR   X  

 
             

 
               
RODRIGUES, Joaquim
  Portugal   OPERATOR   X  

 
             

 
               
BRANQUINHO, Jose
  Portugal   OPERATOR   X  

 
             

 
               
LADEIRA, Lucia
  Portugal   LAB SPECIALIST   X  

 
             

 
               
HENRIQUES, Paula
  Portugal   SALES LEADER   X  

 
             

 
               
ROCHA, Pedro
  Portugal   SALES EXECUTIVE   X  

 
             

 
               
FILIPE, Tiago
  Portugal   OPERATIONS MANAGER   X  

 
             


7. Spain

The following are the Employees located in Spain who will become the “Spanish
Transferred Employees” at the Closing:

                 
Name
  Location   Job Function/Type   FTE   ALLOC
 
               
 
               
ADELL ADELL. JUAN JOSE
  Spain   JEFE GESTION CADENA SUMINISTRO   X  

 
             

 
               
ALANZAVES ROMERO, FRANCISCO M
  Spain   OPERADOR CELULA   X  

 
             

 
               
ALBALAT LOPEZANDRES JUAN
  Spain   OPERADOR CELULA   X  

 
             

 
               
ANDRES PARNANEN, JUAN JOSE
  Spain   COORDINADOR CELULA   X  

 
             

 
               
BELTRAN LOPEZ, INOCENCIO
  Spain   OPERADOR CELULA   X  

 
             

 
               
BOIX QUEROL, ALEJANDRO
  Spain   JEFE PRODUCCION   X  

 
             

 
               
BOU CERVERA, JOAQUIN
  Spain   OPERADOR CELULA   X  

 
             

 
               
CAMPOS OLEA, CRISTOBAL
  Spain   OPERARIO PRODUCCION   X  

 
             

 
               
CANO CAÑO, ANTONIO
  Spain   OPERADOR CELULA   X  

 
             

 
               
CANO RUBIO, INMACULADA
  Spain   ADMINISTRADOR VENTAS Y PEDIDOS   X  

 
             

 
               
CERRO GONZALEZ, REYES
  Spain   ADMINISTRATIVO ALMACEN   X  

 
             

 
               
COLLADO SANCHEZ. ANTONIO
  Spain   OPERADOR CELULA   X  

 
             

 
               
DE LA PRIDA NUÑEZ, ANTONIO
  Spain   OPERADOR CELULA   X  

 
             

 
               
DELGADO MEJIA, YAN ALEXANDER
  Spain   OPERARIO PRODUCCION   X  

 
             

 
               
ESCRIBANO BORJA, ALVARO
  Spain   TECNICO COMERCIAL   X  

 
             

 
               
FERRIS CLIMENT, JOSE RAMON
  Spain   INGENIERO SERVICIO TECNICO   X  

 
             

 
               
FORCADA SORRIBAS, MANUEL
  Spain   OPERADOR CELULA   X  

 
             

 
               
FRANCISCO OCHANDO, RUBEN
  Spain   OPERADOR CELULA   X  

 
             

 
               
GARCIA GONZALEZ, LUIS
  Spain   OPERADOR CELULA   X  

 
             

 
               
GARCIA SANCHEZ, DAVID
  Spain   OPERADOR CELULA   X  

 
             

 
               
GAS FELIP, FERNANDO
  Spain   OPERADOR CELULA   X  

 
             

 
               
GONZALEZ MARTINEZ, JOSE H.
  Spain   JEFE DEMANDA   X  

 
             

 
               
HERRANDO MONTE, RAMON
  Spain   COORDINADOR CELULA   X  

 
             

 
               
MARIN LOZANO, ANA
  Spain   ADMINISTRADOR VENTAS Y PEDIDOS   X  

 
             

 
               
MARTINEZ SEGURA, Rafael
  Spain   OPERADOR CELULA   X  

 
             

 
               
MARTINEZ SERRA, Jose
  Spain   OPERADOR CELULA   X  

 
             

 
               
MENDEZ GOMEZ, Facundo
  Spain   INGENIERO PROCESOS   X  

 
             

 
               
MUÑOZ IBAÑEZ, Manuel Raul
  Spain   OPERADOR CELULA   X  

 
             

 
               
NEBOT SOS, Juan
  Spain   RESPONSABLE PRODUCCION   X  

 
             

 
               
PALAZON PORCAR, Alberto
  Spain   OPERADOR CELULA   X  

 
             

 
               
PIÑEIRO IGLESIAS, Jose I
  Spain   JEFE MATERIALES   X  

 
             

 
               
QUEROL RIERA, Joaquin
  Spain   GESTOR DATOS MAESTROS   X  

 
             

 
               
RAMOS RIBES, Valero
  Spain   COORDINADOR CELULA   X  

 
             

 
               
ROQUES, Daniel Eduardo
  Spain   JEFE ASEGURAMIENTO CALIDAD   X  

 
             

 
               
RUIZ ELIPE, Luis Antonio
  Spain   COORDINADOR CELULA   X  

 
             

 
               
SAFONT TORRENT, Marta
  Spain   TEC. ASEGURAMIENTO CALIDAD   X  

 
             

 
               
SALGADO GARCIA, Jose Antonio
  Spain   OPERADOR CELULA   X  

 
             

 
               
SIMON VICENTE, Jesus
  Spain   OPERARIO PRODUCCION   X  

 
             

 
               
STOICA, Gabriel
  Spain   OPERARIO PRODUCCION   X  

 
             

 
               
VERA NAVARRO, Antonio
  Spain   OPERADOR CELULA   X  

 
             

 
               
VICENTE GARCIA, David
  Spain   OPERADOR CELULA   X  

 
             

 
               
VIVES VALLS, Manuel
  Spain   TECNICO LABORATORIO   X  

 
             

 
               
ZAFRILLA CANO, Timoteo
  Spain   COORDINADOR CELULA   X  

 
             

 
               
ACEITUNO MATA, Abraham
  Spain   OPERADOR CELULA   X  

 
             

 
               
ALCACER BERMELL, Hipolito
  Spain   TECNICO LABORATORIO   X  

 
             

 
               
ANDREU SAMBLAS, David
  Spain   OPERADOR CELULA   X  

 
             

 
               
APARICI CLAUSELL, Miguel Angel
  Spain   COORDINADOR CELULA   X  

 
             

 
               
BABILONI MARTINEZ, Anselma T.
  Spain   ADMINISTRADOR VENTAS Y PEDIDOS   X  

 
             

 
               
BAS MONERRIS, Maria
  Spain   ADMINISTRADOR VENTAS Y PEDIDOS   X  

 
             

 
               
BLASCO MATEO, Fernando
  Spain   COORDINADOR CELULA   X  

 
             

 
               
BUCERO SOLA, Enrique
  Spain   COORDINADOR CELULA   X  

 
             

 
               
BUSTAMANTE ESCUDERO, Fabio
  Spain   OPERADOR CELULA   X  

 
             

 
               
CAPITAN RIBES, Manuel Vte.
  Spain   COORDINADOR CELULA   X  

 
             

 
               
CASTILLO BURGOS, Jesus Miguel
  Spain   OPERADOR CELULA   X  

 
             

 
               
CROS PAGES, Xavier
  Spain   RESPONSABLE VENTAS   X  

 
             

 
               
CRUZ VENDRELL, Octavio
  Spain   COORDINADOR CELULA   X  

 
             

 
               
DE LLANOS TERUEL, Manuel J.
  Spain   TECNICO I+D   X  

 
             

 
               
DIAZ LUQUE, Francisco
  Spain   OPERADOR CELULA   X  

 
             

 
               
ELEXPURU LARRAINZAR, Eduardo
  Spain   OPERADOR CELULA   X  

 
             

 
               
ESPADA DUPLAS, Antonio
  Spain   OPERADOR CELULA   X  

 
             

 
               
ESTEBAN CORELLA, Enrique
  Spain   OPERADOR CELULA   X  

 
             

 
               
FRANCO PALACIOS, Vicente
  Spain   TECNICO I+D   X  

 
             

 
               
GALLEGO NAVARRO, Jose
  Spain   OPERADOR CELULA   X  

 
             

 
               

22

                 
Name
  Location   Job Function/Type   FTE   ALLOC
 
               
 
               
GARCIA BARRERA, Juan
  Spain   OPERADOR CELULA   X  

 
             

 
               
GOMEZ CADENAS, Jose Carlos
  Spain   TECNICO I+D   X  

 
             

 
               
GOTERRIS BLASCO, Miguel T.
  Spain   OPERARIO PRODUCCION   X  

 
             

 
               
MARTINEZ SEGURA, Rafael
  Spain   OPERADOR CELULA   X  

 
             

 
               
MARTINEZ SERRA, Jose
  Spain   OPERADOR CELULA   X  

 
             

 
               
MENDEZ GOMEZ, Facundo
  Spain   INGENIERO PROCESOS   X  

 
             

 
               
MUÑOZ IBAÑEZ, Manuel Raul
  Spain   OPERADOR CELULA   X  

 
             

 
               
NEBOT SOS, Juan
  Spain   RESPONSABLE PRODUCCION   X  

 
             

 
               
PALAZON PORCAR, Alberto
  Spain   OPERADOR CELULA   X  

 
             

 
               
PIÑEIRO IGLESIAS, Jose I
  Spain   JEFE MATERIALES   X  

 
             

 
               
QUEROL RIERA, Joaquin
  Spain   GESTOR DATOS MAESTROS   X  

 
             

 
               
RAMOS RIBES, Valero
  Spain   COORDINADOR CELULA   X  

 
             

 
               
ROQUES, Daniel Eduardo
  Spain   JEFE ASEGURAMIENTO CALIDAD   X  

 
             

 
               
RUIZ ELIPE, Luis Antonio
  Spain   COORDINADOR CELULA   X  

 
             

 
               
SAFONT TORRENT, Marta
  Spain   TEC. ASEGURAMIENTO CALIDAD   X  

 
             

 
               
SALGADO GARCIA, Jose Antonio
  Spain   OPERADOR CELULA   X  

 
             

 
               
SIMON VICENTE, Jesus
  Spain   OPERARIO PRODUCCION   X  

 
             

 
               
STOICA, Gabriel
  Spain   OPERARIO PRODUCCION   X  

 
             

 
               
VERA NAVARRO, Antonio
  Spain   OPERADOR CELULA   X  

 
             

 
               
VICENTE GARCIA, David
  Spain   OPERADOR CELULA   X  

 
             

 
               
VIVES VALLS, Manuel
  Spain   TECNICO LABORATORIO   X  

 
             

 
               
ZAFRILLA CANO, Timoteo
  Spain   COORDINADOR CELULA   X  

 
             

 
               
ACEITUNO MATA, Abraham
  Spain   OPERADOR CELULA   X  

 
             

 
               
ALCACER BERMELL, Hipolito
  Spain   TECNICO LABORATORIO   X  

 
             

 
               
ANDREU SAMBLAS, David
  Spain   OPERADOR CELULA   X  

 
             

 
               
APARICI CLAUSELL, Miguel Angel
  Spain   COORDINADOR CELULA   X  

 
             

 
               
BABILONI MARTINEZ, Anselma T.
  Spain   ADMINISTRADOR VENTAS Y PEDIDOS   X  

 
             

 
               
BAS MONERRIS, Maria
  Spain   ADMINISTRADOR VENTAS Y PEDIDOS   X  

 
             

 
               
BLASCO MATEO, Fernando
  Spain   COORDINADOR CELULA   X  

 
             

 
               
BUCERO SOLA, Enrique
  Spain   COORDINADOR CELULA   X  

 
             

 
               
BUSTAMANTE ESCUDERO, Fabio
  Spain   OPERADOR CELULA   X  

 
             

 
               
CAPITAN RIBES, Manuel Vte.
  Spain   COORDINADOR CELULA   X  

 
             

 
               
CASTILLO BURGOS, Jesus Miguel
  Spain   OPERADOR CELULA   X  

 
             

 
               
CROS PAGES, Xavier
  Spain   RESPONSABLE VENTAS   X  

 
             

 
               
CRUZ VENDRELL, Octavio
  Spain   COORDINADOR CELULA   X  

 
             

 
               
DE LLANOS TERUEL, Manuel J.
  Spain   TECNICO I+D   X  

 
             

 
               
DIAZ LUQUE, Francisco
  Spain   OPERADOR CELULA   X  

 
             

 
               
ELEXPURU LARRAINZAR, Eduardo
  Spain   OPERADOR CELULA   X  

 
             

 
               
ESPADA DUPLAS, Antonio
  Spain   OPERADOR CELULA   X  

 
             

 
               
ESTEBAN CORELLA, Enrique
  Spain   OPERADOR CELULA   X  

 
             

 
               
FRANCO PALACIOS, Vicente
  Spain   TECNICO I+D   X  

 
             


                 
Name
  Location   Job Function/Type   FTE   ALLOC
 
               
 
               
GALLEGO NAVARRO, Jose
  Spain   OPERADOR CELULA   X  

 
             

 
               
GARCIA BARRERA, Juan
  Spain   OPERADOR CELULA   X  

 
             

 
               
GOMEZ CADENAS, Jose Carlos
  Spain   TECNICO I+D   X  

 
             

 
               
GOTERRIS BLASCO, Miguel T.
  Spain   OPERARIO PRODUCCION   X  

 
             

 
               
GUERRA BRAVO, Francisco
  Spain   JEFE LABORATORIO   X  

 
             

 
               
GUERRERO INFANTE, Diego J.
  Spain   OPERADOR CELULA   X  

 
             

 
               
GUINOT CASTILLO, Francisco
  Spain   TECNICO COMERCIAL   X  

 
             

 
               
HUESO FORES, Juan Jose
  Spain   OPERADOR CELULA   X  

 
             

 
               
IGUALADA ORTEGA, Juan Antonio
  Spain   JEFE I+D   X  

 
             

 
               
LOPEZ ALBUJER, Pedro Antonio
  Spain   TEC. ASEGURAMIENTO CALIDAD   X  

 
             

 
               
LOPEZ BAYARRI, Santiago
  Spain   OPERADOR CELULA   X  

 
             

 
               
LOPEZ SORIANO, Pablo
  Spain   OPERADOR CELULA   X  

 
             

 
               
LORENZO GORRIZ, Fernando
  Spain   TECNICO LABORATORIO   X  

 
             

 
               
LUNA UBEDA, Julian
  Spain   JEFE PRODUCTO   X  

 
             

 
               
MARMANEU GONZALBO, Sergio
  Spain   OPERADOR CELULA   X  

 
             

 
               
MARTI FERRER, Amandeo
  Spain   OPERADOR CELULA   X  

 
             

 
               
MARTIN MOR, Pablo
  Spain   ASISTENTE CONTROL PRODUCCION   X  

 
             

 
               
MARTINEZ LOMBARDIA, Constantino
  Spain   OPERADOR CELULA   X  

 
             

 
               
MARTINEZ TORMO, Samuel
  Spain   JEFE VENTAS   X  

 
             

 
               
MATEO CERVERA, Eduardo mateo
  Spain   OPERADOR CELULA   X  

 
             

 
               
MONEDERO RAMIREZ, Camilo Arturo
  Spain   OPERARIO PRODUCCION   X  

 
             

 
               
MONTEAGUDO CARRETERO, Santiago
  Spain   OPERADOR CELULA   X  

 
             

 
               
MONTESO GARCIA, Carlos Javier
  Spain   OPERARIO PRODUCCION   X  

 
             

 
               
MONTILLA GOMEZ, Miguel
  Spain   INGENIERO MANTENIMIENTO   X  

 
             

 
               
MUÑOZ MARTIN, German
  Spain   OPERADOR CELULA   X  

 
             

 
               
NAVARRO MEDINA, Aurelio J.
  Spain   TECNICO COMERCIAL   X  

 
             

 
               
PASCUAL PORCAR, Juan Pedro
  Spain   AYUDANTE INSPECCION CALIDAD   X  

 
             

 
               
PEREZ TOMAS, Ramon
  Spain   JEFE SERVICIO CLIENTE   X  

 
             

 
               
PINA CALDERON, Juan
  Spain   OPERADOR CELULA   X  

 
             

 
               
PITARCH ESCRIG, Roberto
  Spain   OPERADOR CELULA   X  

 
             

 
               
POLO ALMAZAN, Julian
  Spain   AYUDANTE INSPECCION CALIDAD   X  

 
             

 
               
PRADA COLLADO, Rafael
  Spain   OPERADOR CELULA   X  

 
             

 
               
RAMIREZ RUEDA, Alfonso
  Spain   ADMINISTRATIVO ALMACEN   X  

 
             

 
               
RAMON BERNAT, Javier
  Spain   OPERADOR CELULA   X  

 
             

 
               
RUBIO SANCHEZ, Jose Manuel
  Spain   TECNICO LABORATORIO   X  

 
             

 
               
RUIZ MORENO, Mariano
  Spain   AYUDANTE INSPECCION CALIDAD   X  

 
             

 
               
SAEZ TORRANO, Pedro
  Spain   OPERADOR CELULA   X  

 
             

 
               
SANCHEZ ARENAS, Mario
  Spain   OPERADOR CELULA   X  

 
             

 
               
SANCHEZ GIMENEZ, Javier
  Spain   OPERADOR CELULA   X  

 
             

 
               
SEGARRA RAMOS, Julio Andres
  Spain   JEFE PRODUCTO   X  

 
             

 
               
SOTO DE LA CUBA, Gary Cristian
  Spain   OPERADOR CELULA   X  

 
             

 
               
SULLER MARTINEZ, Cristian
  Spain   OPERADOR CELULA   X  

 
             


                 
Name
  Location   Job Function/Type   FTE   ALLOC
 
               
 
               
TOMA, Marius
  Spain   OPERADOR CELULA   X  

 
             

 
               
VAZQUEZ TORAN, Pedro Eduardo
  Spain   DIRECTOR NEGOCIO   X  

 
             

 
               
VENDRELL ESPINOSA, Jorge
  Spain   OPERADOR CELULA   X  

 
             

 
               
VILA GARCES, Sergio
  Spain   OPERADOR CELULA   X  

 
             

 
               
VILAR MINGARRO , Pascual
  Spain   OPERADOR CELULA   X  

 
             

 
               
VINUESA SOLIGO, Jesus
  Spain   TECNICO LABORATORIO   X  

 
             


8. The UK

The following are the Employees located in the United Kingdom who will become
the “U.K. Transferred Employees” at the Closing:

                 
Name
  Location   Job Function/Type   FTE   ALLOC
 
               
 
               
Corns, R
  UK   Pilot Supervisor   X  

 
             

 
               
Higginson, J
  UK   Customer Service Advisor   X  

 
             

 
               
Dean, J
  UK   Pilot Technician   X  

 
             

 
               
Need, J
  UK   Warehouseman   X  

 
             

 
               
Whitehouse, N
  UK   Operational Technician   X  

 
             

 
               
Burney, L
  UK   Customer Service Advisor   X  

 
             

 
               
Cater, A
  UK   Office Manager   X  

 
             

 
               
Cooper, A
  UK   Junior Colourist   X  

 
             

 
               
Elliott, G
  UK   UK Sales Manager   X  

 
             

 
               
Flint, M
  UK   Export/Import Administrator   X  

 
             

 
               

23

Part II – Retained Employees

The following Employees of the Specialty Plastics Business will be Retained
Employees:



1.   United States

V. John Comanita

2. France

The following are the Employees located in France who will be the “French
Retained Employees”:

                 
Name
  Location   Job Function/Type   FTE   ALLOC
 
               
 
               
BARBIER, Patrice
  St. Dizier   AGENT PRINCIPAL DE FABRICATION   X  

 
             

 
               
BEAUMET, Michel
  St. Dizier   AGENT DE FABRICATION   X  

 
             

 
               
BOURGEOIS, Abel
  St. Dizier   PREPARATEUR EXPEDITIONS   X  

 
             

 
               
DUVNJAK, Pero
  St. Dizier   AGT DE FABRICATION PESEURCA   X  

 
             

 
               
EL HBICH, Abdelkrim
  St. Dizier   AGENT DE FABRICATION   X  

 
             

 
               
JUND, Philippe
  St. Dizier   RESPONSABLE PRODUITS THERMOSET   X  

 
             

 
               
LAUNETTE, Maryline
  St. Dizier   CONTR.COLORISTE   X  

 
             

 
               
LAURENT, Emmanuel
  St. Dizier       X  

 
             

 
               
LIEUVRAIN, Dany
  St. Dizier   CHEF D’EQUIPE PLASTIQUE   X  

 
             

 
               
SANCHEZ BENITEZ, Jose
  St. Dizier   TECHN.DE FABRICATIONCARISTE   X  

 
             

 
               
DUHALDE, Gilles
  St. Dizier   RESP. SECTEUR FRANCE   X  

 
             

 
               
PECHE, Marie Jose
  St. Dizier   ASSISTANTE COMMERCIALE   X  

 
             

 
               
PICARD, Michel
  St. Dizier       X  

 
             

 
               
RINGLE, Philippe
  St. Dizier   RESP. PRODUCTION   X  

 
             

 
               
 
  St. Dizier   ASSISTANTE COMMERCIALE   X  

 
             


All other French Employees.

3. Hong Kong

David Cheung is the Employee located in Hong Kong who will be the “Hong Kong
Retained Employee.”

4. Mexico

All of the union Employees in Mexico will be “Mexican Retained Employees.”

5. Venezuela

Miguel Amiuny is the Employee located in Venezuela who will be the “Venezuelan
Retained Employee.”

24

Terms of Employment

The Ferro Sellers’ and Olympic Plastics’ respective obligations with respect to
Employees and former employees of the Specialty Plastics Business, including
employee benefit plans and employee welfare plans, will be as follows:

1. United States



  A.   Generally. Appendix L contains a list as of July 31, 2006, of the
Employees located in the United States (the “U.S. Employees”) and identifies
with respect to each whether such U.S. Employee is:



  (1)   A retained employee (a “U.S. Retained Employee”);



  (2)   A full-time employee of the Specialty Plastics Business (a “U.S.
Full-Time Employee”);



  (3)   An employee who provides services to the Specialty Plastics Business and
to other Ferro Sellers businesses, but whose services are provided primarily to
the Specialty Plastics Business (a “U.S. Allocated Employee”);



  (4)   An employee who is currently inactive due to a short-term disability,
family medical leave, military or other Ferro approved absence (a “U.S.
Short-Term Leave Employee”), and



  (5)   An employee who is currently inactive due to a long-term disability (a
“U.S. LTD Employee”).



  B.   Employment. Effective as of the Closing, each U.S. Full-Time Employee,
and U.S. Allocated Employee (collectively, the “U.S. Active Employees”) will
cease to be an employee of Ferro and will be offered employment with Olympic
Plastics effective as of the Closing.



  (1)   Each such offer to a U.S. Active Employee will be deemed to have been
accepted upon such U.S. Active Employee’s reporting for his or her first
scheduled work shift following the Closing.



  (2)   A U.S. Active Employee who fails to report for his or her first
scheduled work shift due to vacation, jury duty or a bona fide illness which
would entitle the U.S. Active Employee to sick leave under Ferro’s sick leave
policies and practices will nonetheless be deemed to have reported to his or her
first scheduled work shift for purposes of (1) above.



  (3)   Those U.S. Active Employees who accept Olympic Plastics’ offer of
employment as described in this Part 1.B of this Appendix M will become
employees of Olympic Plastics effective as of the Closing.



  (4)   U.S. Short-Term Leave Employees and U.S. LTD Employees (collectively,
the “U.S. Inactive Employees”) who have rights to return to employment under
Ferro’s policies and practices as of the Closing will be offered employment by
Olympic Plastics following the Closing if such U.S. Inactive Employees would
have a right to return to work under Ferro’s policies and practices at such
time.



  (5)   Those U.S. Inactive Employees who accept Olympic Plastics’ offer of
employment as described in this Part 1.B of this Appendix M will become
employees of Olympic Plastics effective as of their reporting to work for
Olympic Plastics.



  (6)   U.S. Active Employees and U.S. Inactive Employees who become employees
of Olympic Plastics in accordance with this Part 1 of Appendix M are referred to
below as the “U.S. Transferred Employees.”



  (7)   The U.S. Retained Employees will not become employees of Olympic
Plastics.



  C.   Terms of Employment. Except as otherwise provided in Part 1.E below,
Olympic Plastics will assure that the initial terms and conditions of employment
(including employment location, job position and rate of pay) of all U.S.
Transferred Employees will be substantially similar to the existing terms and
conditions of each such U.S. Transferred Employee’s employment immediately
before the Closing.



  D.   Union Contracts. Effective as of the Closing, Olympic Plastics will
become the “employer” under the Union Contracts applicable to the U.S.
Transferred Employees and will assume all liabilities and obligations of the
Ferro Sellers as the “employer” under the Union Contracts in respect of the
Specialty Plastics Business for U.S. locations. Employment of a U.S. Transferred
Employee who is covered by the terms of a Union Contract will be in accordance
with the terms and conditions of such Union Contract.



  E.   Pay and Benefits.



  (1)   Generally.



  (a)   Ferro will be solely responsible for



      (i)  all pay and benefits of the U.S. Retained Employees earned or
incurred before or after the Closing,



  (ii)   all pay and benefits of the U.S. Active Employees who become
Transferred U.S. Employees earned or incurred before the Closing,



  (iii)   all pay and benefits of the U.S. Active Employees and U.S. Inactive
Employees who do not become U.S. Transferred Employees earned or incurred before
or after the Closing, and



  (iv)   all pay and benefits of the U.S. Inactive Employees who become
Transferred Employees earned or incurred before they become U.S. Transferred
Employees.



  (b)   Effective as of the Closing and for a period of one year thereafter,
Olympic Plastics will provide U.S. Transferred Employees with a base rate of pay
equal to or greater than such U.S. Transferred Employees’ base rate of pay
immediately before the Closing and benefits that are at least comparable in the
aggregate on a cost basis to the benefits currently provided those U.S.
Transferred Employees by Ferro.



  (c)   Except as otherwise provided in this Part 1.E(2) of this Appendix M,
Olympic Plastics will be solely responsible for all pay and benefits of the U.S.
Transferred Employees earned or incurred at or after the Closing.



  (2)   Bonus and Incentive Arrangements. Ferro will remain responsible for all
bonuses, bonus programs or plans, and incentive programs or plans, including
retention and success bonuses, that are payable to or earned by the U.S.
Retained Employees before, at, or after the Closing, by the U.S. Active
Employees before or at the Closing, and by the U.S. Inactive Employees at any
time before becoming U.S. Transferred Employees, including any bonuses earned
and payable as a result of the Closing (such payments, excluding any retention
or success bonuses, are referred to below as the “Incentives”). Following the
close of the calendar year, Ferro will calculate the amount of the Incentives
for the current calendar year with respect to the U.S. Transferred Employees,
communicate such amounts to Olympic Plastics, and pay Olympic Plastics the total
gross amounts of such Incentives at the time when such Incentives are paid to
Ferro employees generally. Olympic Plastics will then promptly make such
Incentives payments to applicable U.S. Transferred Employees eligible for such
payments, after applicable tax withholding. Olympic Plastics will be responsible
for all the reporting (including W-2 tax forms) relating to such Incentives. To
be eligible for any Incentives payments, a U.S. Transferred Employee must be an
employee of Olympic Plastics on December 31, 2006. Olympic Plastics will provide
certain of the U.S. Transferred Employees with new bonus and incentive
arrangements that will begin after the Closing.



  (3)   Defined Benefit Plans



  (a)   Hourly Pension Plans. Ferro currently sponsors the Retirement Plan for
Hourly-Rate Employees of Ferro Corporation at Various Plants (the “Ferro Hourly
Pension Plan”) for certain of its hourly employees, including the hourly
employees in the bargaining unit covered by the Union Contract applicable to
Stryker, Ohio and the non-union hourly employees at Evansville, Indiana and
Edison, New Jersey.



  (i)   Sponsorship. From and after the Closing, Ferro will remain the sponsor
of the Ferro Hourly Pension Plan and Olympic Plastics will not become a sponsor
of the Ferro Hourly Pension Plan.



  (ii)   Service Credit Under the Ferro Hourly Pension Plan. The benefits of a
U.S. Transferred Employee who is a participant in the Ferro Hourly Pension Plan
will accrue no additional service credit for purposes of eligibility, vesting,
or benefits under the Ferro Hourly Pension Plan in respect of employment with
Olympic Plastics after the Closing and the accrued benefit of such participant
as of the Closing will be fully vested.



  (iii)   Retirement Benefits. Olympic Plastics will provide the hourly
non-union U.S. Transferred Employees at the Evansville, Indiana and Edison, New
Jersey sites with the same retirement benefits, on the same terms and
conditions, as those provided to salaried U.S. Transferred Employees at those
sites.



  (b)   Multiemployer Pension Plan. Ferro will be responsible for any and all
withdrawal liability resulting from Ferro’s cessation of contributions to the
National Integrated Group Pension Plan with respect to the Plymouth facility at
the Closing. In no event will Ferro be responsible for any withdrawal liability
under the National Integrated Group Pension Plan related to any withdrawal from
such plan by Olympic Plastics.



  (c)   Salaried Pension Plans. Ferro currently sponsors the Ferro Corporation
Retirement Plan (the “Ferro Retirement Plan”) for salaried employees. New
participation under the Ferro Retirement Plan was closed for employees hired on
or after July 1, 2003. In addition, benefit accruals of participants in the
Ferro Retirement Plan ceased as of April 1, 2006. As a replacement for the Ferro
Retirement Plan, Ferro provides a benefit under the Ferro 401(k) Plan called the
“Basic Pension Contribution.”



  (i)   Sponsorship. Olympic Plastics will not become a sponsor of the Ferro
Retirement Plan.



  (ii)   Service Credit Under the Ferro Retirement Plan. The accrued benefit as
of March 31, 2006 of a U.S. Transferred Employee who is a participant in the
Ferro Retirement Plan will be fully vested.



  (iii)   Funding. Ferro will not cause to be transferred, and neither Olympic
Plastics nor any trust maintained for Olympic Plastics’ defined benefit pension
plans will have any right to receive any portion of, the funds held in trust for
the Ferro Retirement Plan.



  (4)   Defined Contribution Plans



  (a)   Ferro Bargaining Unit 401(k) Plan. Ferro currently sponsors the Ferro
Corporation Bargaining Unit 401(k) Plan (the “Ferro Bargaining Unit 401(k)
Plan”) under which U.S. Employees at Stryker, Ohio who are members of the
bargaining unit covered by the Union Contract participate.



  (i)   Sponsorship. Olympic Plastics will not become a sponsor of the Ferro
Bargaining Unit 401(k) Plan.



  (ii)   Olympic Plastics’ Bargaining Unit 401(k) Plan. Within 60 days after the
Closing, but with effect from the Closing, Olympic Plastics will establish or
designate an existing defined contribution plan (the “Olympic Plastics’
Bargaining Unit 401(k) Plan”) for U.S. Transferred Employees at Stryker, Ohio
who are members of the bargaining unit covered by the Union Contract and provide
Ferro with written notice of such establishment or designation.



  (iii)   Termination Under the Ferro Bargaining Unit 401(k) Plan. Upon the
Closing, all U.S. Transferred Employees who participate in the Ferro Bargaining
Unit 401(k) Plan will become fully vested in their account balances under the
Ferro Bargaining Unit 401(k) Plan. U.S Transferred Employees will have the right
to a distribution according to the provisions of the Plan and applicable law
including the ability to elect a direct rollover to an individual retirement
account or other qualified plan. If a U.S. Transferred Employee elects a direct
rollover into Olympic Plastics’ Bargaining Unit 401(k) Plan, then Ferro will
cause such rollover to include any outstanding participant loans.



  (b)   Ferro 401(k) Plan. Ferro currently sponsors the Ferro Savings and Stock
Ownership Plan (the “Ferro 401(k) Plan”) for salaried and non-union employees.



  (i)   Sponsorship. Olympic Plastics will not become a sponsor of the Ferro
401(k) Plan.



  (ii)   Olympic Plastics’ 401(k) Plan. Within 60 days after the Closing, but
with effect from the Closing, Olympic Plastics will establish or designate an
existing defined contribution plan (the “Olympic Plastics’ 401(k) Plan”) for
U.S. Transferred Employees who were eligible to participate in the Ferro 401(k)
Plan immediately prior to the Closing and provide Ferro with written notice of
such establishment or designation.



  (iii)   Termination Under the Ferro 401(k) Plan. Upon the Closing, all U.S.
Transferred Employees who participate in the Ferro 401(k) Plan will become fully
vested in their account balances under the Ferro 401(k) Plan. U.S Transferred
Employees will have the right to a distribution according to the provisions of
the Ferro 401(k) Plan and applicable law including the ability to elect a direct
rollover to an individual retirement account or other qualified plan, the extent
consistent with the Ferro 401(k) Plan. If a U.S. Transferred Employee elects a
direct rollover into Olympic Plastics’ 401(k) Plan, then Ferro will cause such
rollover to include any outstanding participant loans.



  (5)   Welfare Plans



  (a)   Group Benefits. Effective as of the Closing, Olympic Plastics will make
available to all U.S. Transferred Employees disability and life insurance
coverage. Effective no later than January 1, 2007, Olympic Plastics will make
available to all U.S. Transferred Employees medical, prescription drug, dental,
vision and health care spending coverage under plans sponsored by Olympic
Plastics or a related employer. Insofar as the U.S. Transferred Employees are
concerned, Olympic Plastics will



  (i)   Waive or cause to be waived all pre-existing condition coverage
exclusions or limitations applicable under the medical, dental, prescription
drug, and vision plans; and



  (ii)   Give such U.S. Transferred Employees full credit under Olympic
Plastics’ medical, dental, prescription drug, and vision plans for any annual
deductible co-payments and out-of-pocket charges and payments previously made by
such U.S. Transferred Employees during the plan year in which the Closing
occurs.

Ferro will make continuation coverage available for medical, dental,
prescription drug, vision, and health care flexible spending account coverage
for U.S. Transferred Employees in accordance with COBRA, Ferro’s COBRA
continuation policy, and the terms of the Transitional Services Agreement. With
respect to Ferro’s provision of such coverage:



  (1)   The same terms and conditions of such coverage in effect for the U.S.
Transferred Employees immediately before the Closing will continue until
December 31, 2006;



  (2)   Olympic Plastics will pay to Ferro the applicable COBRA continuation
coverage monthly rates for such coverage relating to the U.S. Transferred
Employees who elect such coverage (the “COBRA Employees”), plus the
administrative fees charged to Ferro by its COBRA continuation coverage vendor,
including a fee of $28.00 per COBRA Employee per month (as may be modified for
fee changes by the vendor); and



  (iii)   Olympic Plastics will make payment to Ferro of such rates and fees
monthly before the month to which the COBRA continuation coverage applies.



  (b)   Spending Accounts. Effective as of the Closing, Olympic Plastics will
make available to all U.S. Transferred Employees who have Flexible Spending
Accounts with Ferro a substantially similar program to accept pre-tax deferrals
of income for reimbursements of dependent care expenses on terms substantially
similar to those maintained by Ferro immediately before the Closing with respect
to such Flexible Spending Account.



  (c)   COBRA. Ferro will remain responsible for employer obligations under
COBRA with respect to employees of the Specialty Plastics Business whose
employment was or is terminated before, at, or as a result of the Closing
including all U.S. Employees, and Olympic Plastics will be responsible for
employer obligations under COBRA for U.S. Transferred Employees whose employment
with Olympic Plastics terminates after the Closing.



  (d)   Vacations and Holidays. Ferro represents and warrants that accrued
vacation for hourly U.S. Employees is properly accounted for on the Financial
Statements. Ferro will provide a schedule (the “Salaried Vacation Schedule”) to
Olympic Plastics before the Closing of accrued vacation for salaried U.S.
Employees based on Ferro’s good faith calculation of such accrued vacation and a
schedule of accrued vacation for hourly U.S. Transferred Employees that is
consistent with the amounts accrued for such hourly U.S. Transferred Employees
on the Financial Statements. Effective as of the Closing, Olympic Plastics will
make available to and bear the full economic cost of all U.S. Transferred
Employees’ vacation and holiday rights and schedules substantially similar to
the vacation and holiday rights and schedules provided by Ferro immediately
before the Closing and will ensure that all U.S. Transferred Employees receive
full service credit for their service with Ferro for purposes of determining
their eligibility for, and amount of, vacation.



  (e)   Retiree Medical Coverage. A salaried U.S. Transferred Employee or a
non-union hourly U.S. Transferred Employee who would be eligible for Ferro’s
retiree medical program as of the Closing under the provisions of such program,
including the changes made to such program in 2006 (with the Closing being his
or her employment termination date with Ferro) will be eligible for Ferro’s
retiree medical program, but only if such U.S. Employee begins Ferro retiree
medical coverage and starts payments of his or her benefit under the Ferro
Corporation Retirement Plan as of the first day of the month after the month in
which the Closing occurs. Ferro reserves the right to modify retiree medical
program terms and conditions applicable to U.S. Employees.



  (f)   Welfare Benefit Plan Liabilities. Ferro will retain all liabilities,
responsibilities and obligations under the group medical, prescription drug,
dental, vision, disability, life insurance and all other welfare and fringe
benefit plans sponsored by Ferro as in effect as of the Closing, with respect to
all “Eligible Individuals” for the provision of:



  (i)   Life insurance benefits which may become payable with respect to the
death of such Eligible Individual which occurs before the Closing Date;



  (ii)   Salary continuation or other short-term disability benefits which may
become payable with respect to any disability of any Eligible Individual which
commenced before the Closing Date;



  (iii)   Long-term disability benefits payable with respect to any disability
of any Eligible Individual which commenced prior to the Closing Date and
continues thereafter on an uninterrupted basis;



  (iv)   Hospital, medical, prescription drug, dental and vision care benefits
with respect to claims incurred by or with respect to any Eligible Individual
prior to the date such individual becomes a U.S. Transferred Employee; and



  (v)   Workers’ compensation benefits with respect to any Eligible Individual’s
work-related injury or occupational disease that the Eligible Individual claims
was received before the Closing.

For purposes of this Part 1.E(5)(f) of Appendix M, the term “Eligible
Individuals” means the U.S. Employees and former employees of the Specialty
Plastics Business, and the U.S. eligible dependents and/or other beneficiaries
of the U.S. Employees and former employees.



  (6)   Additional Employee Benefit Plan and Employee Welfare Plan Provisions.
Except as otherwise provided in this Appendix M, Olympic Plastics will ensure
that all U.S. Transferred Employees receive full service credit for their
service with Ferro for purposes of determining their eligibility to participate,
vesting, accrual (except for any defined benefit plans) and entitlement to
benefits, where length of service is relevant for such purposes under any such
plan, provided, however, that such crediting of service shall not require
Olympic Plastics to duplicate any benefits provided by Ferro.



  (7)   WARN Act Notifications. If after the Closing Olympic Plastics elects to
close any of the Specialty Plastics Business’ facilities in the United States or
otherwise carry out a reduction in force or permanent or temporary layoffs of
U.S. Transferred Employees, then Olympic Plastics will be solely responsible for
any notifications to U.S. Transferred Employees that may be required under the
Worker Adjustment and Retraining Notification Act.



2.   Belgium



  A.   Generally. Appendix L identifies the one Employee of the Specialty
Plastics Business located in Belgium (the “Belgian Employee”).



  B.   Employment. Employment of the Belgian Transferred Employee will transfer
to Olympic Plastics with effect upon and from the Closing pursuant to Transfer
Regulations and applicable local law. Effective as of the Closing, the Belgian
Employee will become the “Belgian Transferred Employee.”



  C.   Terms of Employment. From and after the Closing, Olympic Plastics will
provide the Belgian Transferred Employee with terms and conditions of employment
that are substantially similar to those offered by Ferro Holland immediately
before the Closing or as otherwise may be required by local law.



  D.   Pay and Benefits. The Ferro Sellers will be solely responsible for all
employment and benefits costs for the Belgian Transferred Employee which arise
and are payable up to the Closing and Olympic Plastics will be solely
responsible for all employment and benefits costs for the Belgian Transferred
Employee which arise and are payable upon and from the Closing. Without limiting
the generality of the foregoing, the following specific provisions will apply to
the Belgian Transferred Employee:



  (1)   Pension Benefits



  (a)   AXA Retirement, Life and Disability Plan. Ferro Holland currently
maintains a retirement, life and disability plan with AXA (the “AXA Retirement
Plan”) for the benefit of the Belgian Employee. From and after the Closing,
Olympic Plastics will either (i) assume the liabilities of Ferro Holland under
the AXA Retirement Plan, or (ii) offer retirement, life and disability benefits
to the Belgian Transferred Employee under another plan on terms and conditions
substantially similar to those of the AXA Retirement Plan.



  (b)   AXA Medical Plan. Ferro Holland currently maintains a collective
insurance for medical expenses with AXA (the “AXA Medical Plan”) for the benefit
of the Belgian Employee. From and after the Closing, Olympic Plastics will
either (i) assume the liabilities of Ferro Holland under the AXA Medical Plan,
or (ii) offer medical expense coverage to the Belgian Transferred Employee under
another plan on terms and conditions substantially similar to those of the AXA
Medical Plan.



  (c)   Work Accident Insurance. Ferro Holland currently maintains work accident
insurance with AXA for the benefit of the Belgian Employee, as required by
Belgian law. From and after the Closing, Olympic Plastics will provide work
accident coverage for the benefit of the Belgian Transferred Employee, as
required by Belgian law.



  (2)   Other Benefits. In accordance with applicable Transfer Regulations,
Olympic Plastics will assume all liabilities with respect to any other benefits
provided by Ferro Holland to the Belgian Employee immediately before the
Closing.

3. Germany



  A.   Generally. Appendix L contains a list as of July 1, 2006, of the
Employees of the Specialty Plastics Business located in Germany (the “German
Employees”).



  B.   Employment. Employment of the German Employees will transfer to Olympic
Plastics with effect upon and from the Closing pursuant to Transfer Regulations
and applicable local law. Effective as of the Closing, the German Employees will
become “German Transferred Employees.”



  C.   Terms of Employment. From and after the Closing, Olympic Plastics will
provide the German Transferred Employees with terms and conditions of employment
that are substantially similar to those offered by Ferro Germany immediately
before the Closing.



  D.   Pay and Benefits. Notwithstanding the Transfer Regulations, Ferro Germany
will be solely responsible for all employment and benefits costs for German
Transferred Employees which arise and are payable up to the Closing and Olympic
Plastics will be solely responsible for all employment and benefits costs for
German Transferred Employees which arise and are payable upon and from the
Closing. Without limiting the generality of the foregoing, the following
specific provisions will apply to the German Transferred Employees:



  (1)   Pension Benefits. Ferro Germany currently sponsors two
contribution-orientated defined benefit pension plans called Versorgungsordnung
der Ferro Deutschland GmbH of July 1, 1990 and Vereinbarung uber die
einheitliche Neuordnung der befriechblichen Altersrersorgung der Cerdec AG
Keranische Farben of October 29, 1999 (the “Ferro Germany Pension Plans”) for
the benefit of its employees in Germany, including the German Transferred
Employees.



  (a)   Generally. In accordance with applicable Transfer Regulations and
subject to the following provisions, Olympic Plastics will assume the
liabilities vis-à-vis the German Transferred Employees under the Ferro Germany
Pension Plans.



  (b)   Death and Disability Benefits. Risk benefits (death and disability)
under the Versorgung-sordnung der Ferro Deutschland GmbH are provided by way of
a group direct insurance (Gruppendirektversicherung) with Victoria Versicherung.
This insurance contract cannot be transferred to Olympic Plastics with respect
to the German Transferred Employees. Olympic Plastics will, therefore, provide
the same risk benefits by a new insurance contract or other permitted pension
vehicle.



  (c)   Degussa Benefits. Part of the benefits (building blocks (Bausteine) 1 to
3) under the Vereinbarung über die einheitliche Neuordnung der betrieblichen
Altersversorgung der Cerdec AG Keramische Farben are provided by
Unterstützungskasse Degussa e.V. Olympic Plastics will, therefore, itself become
liable for such benefits in accordance with the Transfer Regulations.



  (2)   Other Benefits. In accordance with applicable Transfer Regulations,
Olympic Plastics will vis-à-vis German Transferred Employees assume the
liabilities with respect to any other benefits provided by Ferro Germany in
respect of German Transferred Employees immediately before the Closing,
including the car policy, jubilee benefits, accident insurance, health insurance
covering business trips outside Germany, and baggage insurance during business
trips.



4.   Mexico



  A.   Generally. Appendix L contains a list as of July 1, 2006, of certain
Employees of the Specialty Plastics Business located in Mexico (the “Mexican
Employees”).



  B.   Employment. Effective as of the Closing, each Mexican Employee will
voluntarily terminate his/her labor relationship with Ferro Mexico and will be
hired by Olympic Plastics pursuant to Mexican Federal Labor Law. Mexican
Employees who are hired by Olympic Plastics are referred to below as the
“Mexican Transferred Employees.” If Mexican Transferred Employees become
eligible for severance as a consequence of this item 4.B, then Ferro Mexico will
bear the cost of such severance. All other employees of Ferro Mexico (the
“Mexican Retained Employees”) will remain employees of Ferro Mexico.



  C.   Terms of Employment. From and after the Closing, Olympic Plastics will
provide the Mexican Transferred Employees with terms and conditions of
employment that are economically equivalent and/or not less than those offered
by Ferro Mexico immediately before the Closing and will recognize their
seniority with Ferro Mexico.



  D.   Pay and Benefits. Ferro Mexico will be solely responsible for all pay and
benefits of the Mexican Retained Employees earned or incurred before or after
the Closing and for pay and benefits of the Mexican Transferred Employees earned
or incurred before the Closing. From and after the Closing, Olympic Plastics
will provide Mexican Transferred Employees with a rate of pay equal to or
greater than such Mexican Transferred Employees’ current rate of pay and with
economically equivalent benefits to those currently provided to such Mexican
Transferred Employee by Ferro Mexico, together with any additional benefits as
determined by Olympic Plastics, and will recognize their seniority with Ferro
Mexico. Olympic Plastics will be solely responsible for all pay and benefits of
the Mexican Transferred Employees earned or incurred and payable at or after the
Closing.

Olympic Plastics will make available to all Mexican Transferred Employees
benefits on terms of eligibility, design, and coverage economically equivalent
to and/or not less than benefits provided by Ferro Mexico immediately before the
Closing, as described below:



  (1)   Pension Benefits. Ferro Mexico currently sponsors a defined benefit
pension plan called the “Plan de Pensiones para el personal no sindicalizado”
(the “Ferro Mexican Pension Plan”) in which Mexican Employees participate. (The
Ferro Mexican Pension Plan has been effective since January 1, 1981, and applies
to non-union employees. Mexican Employees must meet several requirements in
order to obtain benefits under the Ferro Mexican Pension Plan, including
attainment of the age of 60 years old with 10 years of continuous service for
Ferro Mexico or attainment of the age of at least 55 years old with 10 years of
continuous service for Ferro Mexico with the approval of the Technical
Committee, or when the sum of the Mexican Employee’s age plus the seniority
expressed in years gives a minimum of 80; execution of a request for retirement
and to receive from Ferro Mexico the Mexican Employee’s certification of
entitlement of retirement; to have signed the Employee’s waiver of the plan
giving the corresponding settlement; and to have signed the Confidentiality
and/or Non-Compete Agreement.)



  (2)   Other Benefits



  (a)   Major Medical Expenses Insurance. Ferro Mexico currently holds a Major
Medical Expenses Insurance (the “Ferro Mexican Major Medical Expenses
Insurance”) for non-union Mexican Employees, including spouse and children under
25 years of age. The “Ferro Mexican Major Medical Expenses Insurance”,
contracted with the insurance company MetLife México, S.A., is effective from
January 1, 2006 to January 1, 2007. (The total insured amount per executive is
up to $2,380,500.00 Mexican Pesos per event and for the rest of the Employees is
up to $100,000.00 Mexican Pesos per employee and per event.)



  (b)   Life Insurance. Ferro Mexico currently holds a Life Insurance policy
(the “Ferro Mexican Life Insurance”) for the Mexican Employees. The “Ferro
Mexican Life Insurance” is contracted with the insurance company MetLife México,
S.A., is effective from June 15, 2006 to June 15, 2007. (The total insured
amount is determined for Mexican Transferred Employees on 36 months of nominal
salary basis, having as a limit an individual maximum total insured amount
without medical requirements of $500,000.00 Mexican Pesos.)



  (c)   Saving Fund. Ferro Mexico currently sponsors a Saving Fund for Mexican
Employees. (The Savings fund of the non-union Employees corresponds to a monthly
contribution of 5% of the Employee’s base salary made by both Ferro Mexico and
each one of the non-union Mexican Employees and it is paid out two times per
year. )



  (d)   Quarterly Bonus. Ferro Mexico currently sponsors a quarterly bonus for
Mexican Employees. (The quarterly bonus corresponds to an average of 16% of the
base annual salary of the Mexican Employees. The Mexican Transferred Employees
may or may not be eligible for this bonus. This eligibility will depend on
whether the employees accomplish the results established by Ferro Mexico to
obtain such bonus.)



  (e)   Vacations, Holidays and Vacation Premium.

With respect Mexican Transferred Employees:



  (i)   Ferro Mexico currently grants vacation according to article 76 of the
Federal Labor Law.



  (ii)   Ferro Mexico currently grants a vacation premium that corresponds to
70% of the Employee’s base salary payable for the vacation period.



  (iii)   Ferro Mexico currently grants Mandatory Days of Rest established in
article 74 of the Mexican Labor Law and some additional days, including:



  (A)   January 1,



  (B)   The first Monday of February in commemoration of February 5,



  (C)   The third Monday of March in commemoration of March 21,



  (D)   May 1 and 10 half-day,



  (E)   Thursday, Friday and Saturday of the Holy Week, (vi) September 16,



  (F)   November 2 and the third Monday of Nov-ember in commemoration of
November 20,



  (G)   December 1 every six years when it corresponds to the transfer of
Mexican executive federal power,



  (H)   December 12 (Mass and breakfast),



  (I)   December 24 – half-day,



  (J)   December 25, and



  (K)   December 31 half-day.



  (f)   Christmas Bonus. Ferro Mexico currently grants to Mexican Employees
30 days of base salary per year in December as a Christmas Bonus.



  (g)   Food Stamps. Ferro Mexico currently grants every month to Mexican
Employees, food coupons that correspond to 5% of the base salary of such Mexican
Employees.



  (h)   Dining Room. Ferro Mexico currently offers Mexican Employees a dining
room service. Mexican Employees have to pay for the dining room service $9.80
Mexican Pesos daily per lunch.



5.   Netherlands



  A.   Generally. Appendix L contains a list as of July 1, 2006, of the
Employees of the Specialty Plastics Business located in the Netherlands (the
“Dutch Employees”).



  B.   Employment. Employment of the Dutch Transferred Employees will transfer
to Olympic Plastics with effect upon and from the Closing pursuant to Transfer
Regulations and applicable local law. Effective as of the Closing, the Dutch
Transferred Employees will become “Dutch Transferred Employees.”



  C.   Terms of Employment. From and after the Closing, Olympic Plastics will
provide the Dutch Transferred Employee with terms and conditions of employment
that are substantially similar to those offered by Ferro Holland immediately
before the Closing or as otherwise may be required by applicable local laws.



  D.   Union Contracts. Effective as of the Closing, Olympic Plastics will
become the “employer” under the Union Contract and will assume all liabilities
and obligations of Ferro Holland as the “employer” under the Union Contract in
respect of the Specialty Plastics Business for the Dutch location.



  E.   Pay and Benefits. The Ferro Sellers will be solely responsible for all
employment and benefits costs for Dutch Transferred Employees which arise and
are payable up to the Closing and Olympic Plastics will be solely responsible
for all employment and benefits costs for Dutch Transferred Employees which
arise and are payable upon and from the Closing. Without limiting the generality
of the foregoing, the following specific provisions will apply to the Dutch
Transferred Employees:



  (1)   Pension Benefits. Ferro Holland currently sponsors a defined benefit
pension plan called Stichting Pensioenfonds Ferro (Holland) (the “Ferro Holland
Pension Plan”) for the benefit of its employees in Rotterdam, including the
Dutch Transferred Employees.



  (a)   Sponsorship. Olympic Plastics will not become the sponsor of the Ferro
Holland Pension Plan.



  (b)   Olympic Plastics Dutch Pension Plan. Within 90 days after the Closing,
but with effect from the Closing, Olympic Plastics will establish for the
benefit of the Dutch Transferred Employees a pension plan with substantially
similar benefits as Ferro Holland Pension Plan immediately before the Closing in
accordance with Economic Union directives and in accordance with the Collective
Labor Agreement with FNV Bondgenoten te Amsterdam. Olympic Plastics will provide
Ferro Holland with written notice of such establishment.



  (c)   Retained Liabilities. As from the Closing, each Dutch Transferred
Employee will have the status of a former participant and all rights under the
Holland Pension Plan will be made non-contributory (premievrije aanspraak). In
this regard, Ferro Holland will only retain the liabilities relating to the
Dutch Transferred Employees based on their terminating their membership in the
Ferro Holland Pension Plan immediately before the Closing.



  (2)   Other Benefits. Effective as of the Closing, Olympic Plastics will make
available to all Dutch Transferred Employees benefits on terms of eligibility,
design, and coverage substantially similar to benefits provided by Ferro Holland
immediately before the Closing.

6. Portugal



  A.   Generally. Appendix L contains a list as of July 1, 2006, of the
Employees of the Specialty Plastics Business located in Portugal (the
“Portuguese Employees”).



  B.   Employment. Employment of the Portuguese Transferred Employees will
transfer to Olympic Plastics with effect upon and from the Closing pursuant to
Transfer Regulations and applicable local law. Effective as of the Closing, the
Portuguese Employees will become “Portuguese Transferred Employees.”



  C.   Terms of Employment. From and after the Closing, Olympic Plastics will
provide the Portuguese Transferred Employee with terms and conditions of
employment that are substantially similar to those offered by Ferro Portugal
immediately before the Closing or as may otherwise be required by local law.



  D.   Union Contracts. Effective as of the Closing, Olympic Plastics will
become the “employer” under the Union Contract and will assume all liabilities
and obligations of Ferro Portugal as the “employer” under the Union Contract in
respect of the Specialty Plastics Business for the Portuguese location.



  E.   Pay and Benefits. Ferro Portugal will be solely responsible for all
employment and benefits costs for Portuguese Transferred Employees which arise
and are payable up to the Closing and Olympic Plastics will be solely
responsible for all employment and benefits costs for Portuguese Transferred
Employees which arise and are payable upon and from the Closing. Without
limiting the generality of the foregoing, the following specific provisions will
apply to the Portuguese Transferred Employees:



  (1)   Pension Benefits. Ferro Portugal currently sponsors an insured pension
plan called Metal Portuguesa Pension Plan (the “Ferro Portuguese Metal Pension
Plan”) for its employees, including Transferred Portuguese Employees.



  (a)   Sponsorship. Olympic Plastics will not become a sponsor of the Ferro
Portuguese Metal Pension Plan.



  (b)   Olympic Plastics Portuguese Pension Plan. Within 90 after the Closing,
but with effect from the Closing, Olympic Plastics will be establish for the
benefit of the Transferred Portuguese Employees an insured pension plan with
substantially similar benefits as the Ferro Portuguese Metal Pension Plan and in
accordance with Portuguese labor law. Olympic Plastics will provide Ferro
Portugal with written notice of such establishment.



  (c)   Retained Liabilities. Ferro Sellers will retain all liabilities,
obligations and responsibilities associated with the Ferro Portuguese Metal
Pension Plan, including, but not limited to, those attributable to past service
of the Portuguese Employees, including the Portuguese Transferred Employees.



  (2)   Other Benefits.



  (a)   Medical Insurance. Ferro Portugal provides its employees, including the
Portuguese Transferred Employees, with private medical insurance. Effective as
of the Closing, Olympic Plastics will make available to all Portuguese
Transferred Employees medical insurance coverage on terms substantially similar
to the medical coverage provided by Ferro Portugal immediately before the
Closing.



  (b)   Life Insurance. Ferro Portugal provides its employees, including the
Portuguese Transferred Employees, with life insurance coverage. Effective as of
the Closing, Olympic Plastics will make available to all Transferred Portuguese
Employees life insurance coverage on terms substantially similar to the life
insurance coverage provided by Ferro Portugal immediately before the Closing.



  (c)   Personal Accident Insurance. Ferro Portugal provides its employees,
including the Portuguese Transferred Employees, with personal accident insurance
coverage. Effective as of the Closing, Olympic Plastics will make available to
all Portuguese Transferred Employees personal accident insurance coverage on
terms substantially similar to the personal accident insurance coverage provided
by Ferro Portugal immediately before the Closing.



  (d)   All Other Benefits. Effective as of the Closing, Olympic Plastics will
make available to all Portuguese Transferred Employees benefits on terms of
eligibility, design, and coverage substantially similar to benefits provided by
Ferro Portugal immediately before the Closing.

7. Spain



  A.   Generally. Appendix L contains a list as of July 1, 2006, of the
Employees of the Specialty Plastics Business located in Spain (the “Spanish
Employees”).



  B.   Employment. Employment of the Spanish Employees will transfer to Olympic
Plastics with effect upon and from the Closing pursuant to Transfer Regulations
and applicable local law. Effective as of the Closing, the Spanish Employees
will become “Spanish Transferred Employees.”



  C.   Terms of Employment. From and after the Closing, Olympic Plastics will
provide the Spanish Transferred Employee with terms and conditions of employment
that are substantially similar to those offered by Ferro Spain immediately
before the Closing or as may otherwise be required by applicable law.



  D.   Union Contracts. Effective as of the Closing, Olympic Plastics will
become the “employer” under the Union Contract and will assume all liabilities
and obligations of Ferro Spain as the “employer” under the Union Contract in
respect of the Specialty Plastics Business for the Spanish location.



  E.   Pay and Benefits. Ferro Spain will be solely responsible for all
employment and benefits costs for Spanish Transferred Employees which arise and
are payable up to the Closing and Olympic Plastics will be solely responsible
for all employment and benefits costs for Spanish Transferred Employees which
arise and are payable upon and from the Closing. Without limiting the generality
of the foregoing, the following specific provisions will apply to the Spanish
Transferred Employees:



  (1)   Pension Benefits. Ferro Spain currently sponsors an insured defined
contribution plan called “Plan de Previsión de Ferro España Estructurado a
Través de un Contrato de Seguro de Vida Suscrito entre Ferro Spain y Vidacaixa”
(the “Ferro Spanish DC Plan”) for its employees, including Transferred Spanish
Employees.



  (a)   Sponsorship. Olympic Plastics will not become a sponsor of the Ferro
Spanish DC Plan.



  (b)   Olympic Plastics Spanish Defined Contribution Plan. Effective as of the
Closing, Olympic Plastics will establish for the benefit of the Spanish
Transferred Employees an insured defined contribution plan with identical
benefits or benefits no less favorable to the Spanish Transferred Employees as
those applicable to them immediately before the Closing under the Ferro Spanish
DC Plan and in accordance with Spanish labor law. Olympic Plastics will provide
Ferro with written notice of such establishment.



  (c)   Retained Liabilities. Ferro Sellers will retain all liabilities,
obligations and responsibilities associated with the Ferro Spanish DC Plan,
including but not limited to those attributable to past service of the Spanish
Employees, including the Spanish Transferred Employees.



  (2)   Other Benefits. Ferro (Spain) provides its employees, including the
Spanish Transferred Employees, with private medical insurance. Effective as of
the Closing, Olympic Plastics will provide the Transferred Spanish Employees
with private medical insurance identical to those, or otherwise no less
favorable to the Spanish Transferred Employees than those provided to them by
Ferro Spain immediately before the Closing and otherwise in accordance with
Spanish labor law.

8. United Kingdom



  A.   Generally. Appendix L contains a list as of July 1, 2006, of the
Employees of the Specialty Plastics Business located in the United Kingdom (the
“UK Employees”).



  B.   Employment. Employment of the UK Transferred Employees will transfer to
Olympic Plastics with effect upon and from the Closing pursuant to Transfer
Regulations and applicable local law. Effective as of the Closing, the UK
Employees will become “UK Transferred Employees.”



  C.   Terms of Employment. From and after the Closing, Olympic Plastics will
provide the UK Transferred Employees with terms and conditions of employment
that are substantially similar to those offered by Ferro UK immediately before
the Closing or as may otherwise be required by local law, including employment
location, with the effect that previous continuity of employment with Ferro UK
is preserved.



  D.   Union Contracts. Effective as of the Closing, Olympic Plastics will
become the “employer” under the Union Contract and will assume all liabilities
and obligations of Ferro UK as the “employer” under the Union Contract in
respect of the Specialty Plastics Business for the UK location.



  E.   Pay and Benefits. Ferro UK will be solely responsible for all employment
and benefits costs for UK Transferred Employees which arise and are payable
costs up to the Closing and Olympic Plastics will be solely responsible for all
employment and benefits costs for UK Transferred Employees which arise and are
payable upon and from the Closing. Without limiting the generality of the
foregoing, the following specific provisions will apply to the UK Transferred
Employees:



  (1)   Pension Benefits. Ferro U.K. currently sponsors the Ferro (Great
Britain) Limited Pension Fund (the “DB Fund”) and the Ferro (Great Britain)
Limited 1995 Pension Plan (the “DC Plan”) (together the “Ferro U.K. Pension
Schemes”) for the benefit of its employees, including the U.K. Employees. The DB
Fund was closed to future accrual of benefits with respect to pensionable
service from August 31, 1995, but final salary linkage was maintain for benefits
accrued up to August 31, 1995. Pension benefits accrued after August 31, 1995
were done so under the DC Plan.



  (a)   Sponsorship. Olympic Plastics will not become the sponsor of the Ferro
U.K. Pension Schemes.



  (b)   Olympic Plastics’ Pension Scheme(s). Within 90 days after the Closing,
but with effect from the Closing, Olympic Plastics will establish a defined
contribution retirement plan for the benefit of the U.K. Transferred Employees
with effect from the Closing and with no less favorable benefits as those
provided under the DC Plan immediately before the Closing or such greater amount
required by law and provide Ferro UK with written notice of such establishment.



  (c)   Retained Liabilities. Ferro Sellers will retain all liabilities,
obligations and responsibilities associated with the Ferro UK Pension Schemes,
including but not limited to those associated with past service liabilities,
salary linkage and wind-down liabilities.



  (2)   Other Benefits. Olympic Plastics will provide and/or continue to provide
for the benefit of the UK Transferred Employees all of those benefits, other
than in respect of old age, invalidity or survivors’ benefits, and on the same
or no less favorable terms and conditions (to the Employees), as applied to each
such UK Transferred Employee immediately before the Closing.

25

Identified Environmental Matters

The following are the Identified Environmental Matters:



1.   Edison, New Jersey.



  a.   Implementation of any Remedial Action Workplan set forth in any
Remediation Agreement as provided for by ISRA into which Ferro enters in order
to carry out the transfer of ownership of the Specialty Plastics Business’ plant
located at 54 Kellogg Court, Edison, New Jersey, to Olympic Plastics.



  b.   1991 and 1993 diesel spills in the truck delivery area (no specific
location identified). 1993 spill reportedly entered a storm drain.



  c.   Residual contamination from the 1985 remediation (through ISRA) in the
areas of the transformer, drum storage area and resin delivery pad in the form
of heavy metals and petroleum hydrocarbons.



  d.   Significant staining was observed within AST farm secondary containment
in northeast corner of the building.



2.   Plymouth, Indiana. Contamination of chemicals of concern identified in the
Phase II being performed by GiaiTech between today and Closing in the following
areas of this site:



  a.   Truck loading and unloading area.



  b.   Aboveground storage tank and tanker unloading pad area.



  c.   Former (2003) resin spill area (south of tub washing area in Southwest
corner of building).



  d.   Location of historic underground storage tanks (adjacent to Southwest
portion of building [three -6,000 gallon resin and (styrene), one – 4,000 gallon
(acetone), one – 3,000 gallon (styrene)] removed in 1991.



  e.   Wall drains or “scuppers” to the outside in gel-coat and rolling
mill/mixing room.



      The protocol for the Phase II study is set forth on Appendix O.



3.   Carpentersville, Illinois. Groundwater contamination by perchloroethylene
(PCE) and degradation products, tricholorethylene (TCE) and 1,2 dicholorethylene
(DCE) from two PCE underground storage tanks removed from the site in 1986. The
groundwater contamination plume extends at least 0.5 miles West from the site
toward the Fox River.



4.   Castenheira, Portugal. Contaminants identified in the August 1995 Phase II
(testing conducted in August 1994).



5.   Castellon, Spain. Contamination (including lead, zinc and hydrocarbons)
from decommissioned acetone and styrene underground storage tanks.



6.   Rotterdam, Netherlands. Metal, hydrocarbon, styrene, xylenes and
ehtylbenzene contamination in the location of two former underground storage
tanks in the Eastern corner of the site.





26





Plymouth Environmental Assessment Protocol

     
To:
  Mr. Jason Stulberg, Wind Point Partners
Mr. Kevin Margolis, Benesch, Friedlander, Coplan & Aronoff LLP
Mr. Rick Stalzer, Ferro Corporation
 
   
From:
  Mr. Simon Mendum, GaiaTech, Inc.
 
   
Re:
  Project Neptune
Phase II Scope of Work, Plymouth, IN

GaiaTech proposes to install up to nine borings completed with shallow
groundwater well points at external areas of the site. A draft Site Plan showing
the approximate locations of the borings is attached for discussion purposes.

The external areas of the site will be scanned (CAT) for possible subsurface
pipes and utility cables and Site representatives will be consulted on boring
locations.

It is assumed that groundwater flow direction is to the north-northeast. Two
borings will be located downgradient of the operational areas. The remaining
borings will be located in identified areas of concern, including: the truck
loading/unloading area; around aboveground storage tanks; in the area of the
former resin spill, to the south of the main building and adjacent to the main
solvent use area; and in the area of the former underground storage tanks.

The borings will be advanced to depths of approximately 15 feet below ground
surface (bgs), or until shallow groundwater is encountered, or until refusal
(which ever is shallower). Collected soil samples will be field screened for
volatile organic vapors using a photo-ionization detector (PID). Based on the
field screening results one or two soil samples will be selected from each
boring for laboratory analysis. Up to one groundwater sample will be collected
from each boring.

27

The soil and groundwater samples will be analyzed for a suite of contaminants
including
volatile organic compounds and semi-volatile organic compounds. For wells 5, 6
and 7 the soil and
groundwater samples will also be analyzed for RCRA metals. The soil and
groundwater samples will
be properly preserved, labeled, and stored in ice-filled coolers. The coolers
will be shipped to a
qualified laboratory under standard chain of custody protocol. The temporary
groundwater wells will
be removed following the sampling.

Unconditional Guarantee

This document is an Unconditional Guarantee (this “Guarantee”) and is dated as
of Month XX, 2006, and is by:

Olympic Plastics, Inc. (“Olympic Plastics”), a Delaware corporation,

and is given to

Ferro Corporation (“Ferro”), an Ohio corporation, and its subsidiary companies
(the “Ferro Subsidiaries”) listed on Appendix A to this Guarantee. (For purposes
of this Guarantee, the term “Ferro Sellers” means Ferro and the Ferro
Subsidiaries.)

Recitals



A.   Olympic Plastics and the Ferro Sellers have entered into a Purchase
Agreement (the “Purchase Agreement”) dated as of August 17, 2006, pursuant to
which Olympic Plastics is to purchase from the Ferro Sellers, and the Ferro
Sellers are to sell to Olympic Plastics the Ferro Sellers’ business of
designing, developing, formulating, manufacturing, and selling specialty
plastics products.



B.   Pursuant to Section 12.5 of the Purchase Agreement, Olympic Plastics
desires to assign certain of its rights and delegate certain of its duties under
the Purchase Agreement to [˜] (“[Olympic Plastics’ Assignee]”), a [˜] organized
and existing under the laws of [˜].



C.   In order to comply with the requirements of Section 12.5 of the Purchase
Agreement, Olympic Plastics is prepared to guarantee unconditionally Olympic
Plastics’ Assignee]’s performance of Olympic Plastics’ and [Olympic Plastics’
Assignee]’s obligations and duties under the Purchase Agreement as set forth in
this Guarantee.

Guarantee

In consideration of the matters recited above and of other good and valuable
consideration, and intending to be legally bound by this Guarantee, Olympic
Plastics hereby irrevocably and unconditionally represents, warrants, covenants,
and guarantees to the Ferro Sellers the following:



1.   Definitions. For purposes of this Guarantee, terms defined in the Purchase
Agreement will have the meanings ascribed to them in the Purchase Agreement
where used in this Guarantee and identified with initial capital letters.



2.   Assigned Aspects. Olympic Plastics has assigned to [Olympic Plastics’
Assignee] the following rights and has delegated to [Olympic Plastics’ Assignee]
the following liabilities under the Purchase Agreement: [˜] (collectively, the
“Assigned Aspects”).



3.   Representation and Warranty. Olympic Plastics hereby represents and
warrants to the Ferro Sellers that [Olympic Plastics’ Assignee] is an Affiliate
of Olympic Plastics.



4.   Covenant and Guarantee. Olympic Plastics hereby unconditionally and
irrevocably covenants and guarantees to the Ferro Sellers the full and
seasonable performance by [Olympic Plastics’ Assignee], both as to payment and
performance, of each and every one of the Assigned Aspects.



5.   Remedies. The Ferro Sellers are not required to resort to or to exhaust its
remedies against [Olympic Plastics’ Assignee] before calling upon Olympic
Plastics to pay and/or perform under this Guarantee.



6.   Continuing Effect. This Guarantee shall be a continuing guarantee and the
liability of Olympic Plastics hereunder shall not be affected by or diminished
in any way by reason of any agreement or any amendment of agreement by [Olympic
Plastics’ Assignee]and the Ferro Sellers or by any extension of time or other
waiver that may be granted by the Ferro Sellers to [Olympic Plastics’ Assignee],
nor shall this Guarantee be terminated, affected, or diminished in any manner by
the seeking of relief, or the adjudication of [Olympic Plastics’ Assignee] as a
bankrupt, under any bankruptcy, insolvency, or similar law relating to
creditors’ rights or debtors’ relief.



7.   Governing Law. This Guarantee will be governed by and construed in
accordance with the internal substantive laws of the State of Ohio, except where
the internal substantive laws of another jurisdiction mandatorily apply.

To evidence the foregoing, Olympic Plastics Inc. has caused this Unconditional
Guarantee to be executed by its duly authorized officer and delivered to the
Ferro Sellers as of the date first above written.

      By:   Olympic Plastics Inc.
 
  [Name of Signatory]
[Title of Signatory]

Receipt Acknowledged this      day of [Month], 2006:

     
By:
  Ferro Corporation,
on its own behalf
and on behalf of
the Ferro Subsidiaries
 
   
 
  [Name of Signatory]
[Title of Signatory]
 
   

28